 



Exhibit 10.2
EXECUTION COPY
MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT
DLJ MORTGAGE CAPITAL, INC.
Purchaser,
COUNTRYWIDE HOME LOANS, INC.,
Seller
and
COUNTRYWIDE HOME LOANS SERVICING LP
Servicer
Dated as of March 1, 2004
Conventional Residential Fixed and Adjustable Rate
Mortgage Loans

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   SECTION 1. Definitions     1  
 
            SECTION 2. Agreement to Purchase; Servicing of the Mortgage Loans  
  14  
 
            SECTION 3. Mortgage Schedules     15  
 
            SECTION 4. Purchase Price     15  
 
            SECTION 5. Examination of Mortgage Files     16  
 
            SECTION 6. Conveyance from Seller to Purchaser     16  
Subsection 6.01
  Conveyance of Mortgage Loans; Possession of Servicing Files     16  
Subsection 6.02
  Books and Records     17  
Subsection 6.03
  Delivery of Mortgage Loan Documents     18  
Subsection 6.04
  Quality Control Procedures     20  
 
            SECTION 7. Representations, Warranties and Covenants of the Seller;
Remedies for Breach     20  
 
           
Subsection 7.01
  Representations and Warranties Respecting the Seller     20  
Subsection 7.02
  Representations and Warranties Regarding Individual Mortgage Loans     23  
Subsection 7.03
  Representations and Warranties Respecting the Servicer     32  
Subsection 7.04
  Remedies for Breach of Representations and Warranties     34  
Subsection 7.05
  Repurchase of Converted Mortgage Loans     36  
Subsection 7.06
  Covenant of the Seller     36  
 
            SECTION 8. Closing     36  
 
            SECTION 9. Closing Documents     37  
 
            SECTION 10. Costs     38  
 
            SECTION 11. Servicer’s Servicing Obligations     38  
 
            SECTION 12. Removal of Mortgage Loans from Inclusion Under this
Agreement Upon a Whole Loan Transfer or a Pass-Through Transfer on One or More
Reconstitution Dates     39  
 
           
SECTION 13.
  The Seller and the Servicer     41  
 
           
Subsection 13.01
  Additional Indemnification by the Seller and the Servicer; Third Party Claims
    41  
Subsection 13.02
  Merger or Consolidation of the Servicer     42  

-i-



--------------------------------------------------------------------------------



 



                         
Subsection 13.03
  Limitation on Liability of the Seller, the Servicer and Others     43  
Subsection 13.04
  Seller Not to Resign     43  
Subsection 13.05
  No Transfer of Servicing     43  
 
           
SECTION 14.
  Default     44  
 
           
Subsection 14.01
  Events of Default     44  
Subsection 14.02
  Waiver of Defaults     46  
 
           
SECTION 15.
  Termination     46  
 
           
Subsection 15.01
  Termination     46  
Subsection 15.02
  Termination Without Cause     46  
 
           
SECTION 16.
  Successor to the Servicer     46  
 
           
SECTION 17.
  Financial Statements     47  
 
           
SECTION 18.
  Reserved     48  
 
           
SECTION 19.
  Notices     48  
 
           
SECTION 20.
  Severability Clause     49  
 
           
SECTION 21.
  Counterparts     49  
 
           
SECTION 22.
  Governing Law     49  
 
           
SECTION 23.
  Intention of the Parties     49  
 
           
SECTION 24.
  Successors and Assigns; Assignment of Purchase Agreement     50  
 
           
SECTION 25.
  Waivers     50  
 
           
SECTION 26.
  Exhibits     50  
 
           
SECTION 27.
  General Interpretive Principles     50  
 
           
SECTION 28.
  Reproduction of Documents     51  
 
           
SECTION 29.
  Further Agreements     51  
 
           
SECTION 30.
  Confidentiality     51  
 
           
SECTION 31.
  Recordation of Assignments of Mortgage     52  
 
           
SECTION 32.
  Recordation of Agreement     52  
 
           
SECTION 33.
  Conflict with Purchase Price and Terms Letter     52  
 
           
SECTION 34.
  No Solicitation     53  

-ii-



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT 1
  SELLER’S OFFICER CERTIFICATE
EXHIBIT 2
  FORM OF OPINION OF COUNSEL TO THE SELLER
EXHIBIT 3
  SECURITY RELEASE CERTIFICATION
EXHIBIT 4
  ASSIGNMENT AND CONVEYANCE
EXHIBIT 5
  CONTENTS OF EACH MORTGAGE FILE
EXHIBIT 6
  CONTENTS OF EACH SERVICING FILE
EXHIBIT 7
  FORM OF CUSTODIAL ACCOUNT LETTER AGREEMENT
EXHIBIT 8
  FORM OF ESCROW ACCOUNT LETTER AGREEMENT
EXHIBIT 9
  SERVICING ADDENDUM
EXHIBIT 10
  SELLER’S UNDERWRITING GUIDELINES
EXHIBIT 11
  FORM OF ANNUAL CERTIFICATION
EXHIBIT 12
  FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
EXHIBIT 13-1
  FORM OF MONTHLY REMITTANCE ADVICE (WELLS FORM 300)
EXHIBIT 13-2
  FORM OF MONTHLY REMITTANCE ADVICE (WELLS FORM 301)
EXHIBIT 14
  FORM OF LIQUIDATION REPORT

-iii-



--------------------------------------------------------------------------------



 



MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT
          This is a MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT (the
“Agreement”), dated as of March 1, 2004, by and among DLJ Mortgage Capital,
Inc., having an office at 11 Madison Avenue, New York, New York 10010 (the
“Purchaser”), Countrywide Home Loans, Inc., having an office at 4500 Park
Granada, Calabasas, California 91302 (the “Seller”), and Countrywide Home Loans
Servicing LP, having an office at 400 Countrywide Way, Simi Valley, California
93065 (the “Servicer”).
W I T N E S S E T H:
          WHEREAS, the Seller desires to sell on a servicing retained basis,
from time to time, to the Purchaser, and the Purchaser desires to purchase, from
time to time, from the Seller, certain conventional fixed and adjustable rate
residential first mortgage loans (the “Mortgage Loans”) as described herein, and
which shall be delivered in pools of whole loans (each a “Mortgage Loan
Package”) on various dates as provided herein (each a “Closing Date”);
          WHEREAS, each Mortgage Loan is secured by a mortgage, deed of trust or
other security instrument creating a first lien on a residential dwelling
located in the jurisdiction indicated on the Mortgage Loan Schedule for the
related Mortgage Loan Package;
          WHEREAS, the Purchaser, the Seller and the Servicer wish to prescribe
the manner of the conveyance, servicing and control of the Mortgage Loans; and
          WHEREAS, following its purchase of the Mortgage Loans from the Seller,
the Purchaser desires to sell some or all of the Mortgage Loans to one or more
purchasers as a whole loan transfer or a public or private pass through
transaction;
          NOW, THEREFORE, in consideration of the premises and mutual agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser, the Seller and the
Servicer agree as follows:
          SECTION 1. Definitions.
          For purposes of this Agreement the following capitalized terms shall
have the respective meanings set forth below.
          Accepted Servicing Practices: With respect to any Mortgage Loan, those
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and which are in accordance with FNMA servicing practices and
procedures, for MBS pool mortgages, as defined in the FNMA Guidelines including
future updates.

 



--------------------------------------------------------------------------------



 



          Adjustable Rate Mortgage Loan: Any Mortgage Loan purchased pursuant to
this Agreement as to which the related Mortgage Note contains a provision
whereby the Mortgage Interest Rate is adjusted from time to time in accordance
with the terms of such Mortgage Note.
          Agreement: This Mortgage Loan Purchase and Servicing Agreement and all
amendments hereof and supplements hereto.
          ALTA: The American Land Title Association, its successors and assigns.
          Appraised Value: With respect to any Mortgage Loan, the value of the
related Mortgaged Property based upon the lesser of (i) the appraisal made for
the originator at the time of origination of the Mortgage Loan and (ii) the
purchase price of the Mortgaged Property at the time of origination of the
Mortgage Loan, provided, however, that in the case of a Refinanced Mortgage
Loan, such value is based solely upon the appraisal made at the time of
origination of such Refinanced Mortgage Loan and further provided, however, in
the case of a Mortgage Loan originated under the Seller’s streamlined
documentation program, such value may be based upon a prior appraisal that
satisfies the requirements of the Seller’s streamlined documentation program.
          Assignment of Mortgage: An assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the sale of the Mortgage to the Purchaser.
          Balloon Mortgage Loan: Any individual Mortgage Loan purchased pursuant
to this Agreement wherein the Mortgage Note matures after seven years requiring
a final and accelerated payment of the outstanding principal prior to full
amortization.
          Balloon Payment: A payment of the unamortized principal balance of a
Balloon Mortgage Loan in a single payment at the maturity of such Mortgage Loan
that is substantially greater than the preceding Monthly Payment.
          BIF: The Bank Insurance Fund, or any successor thereto.
          Business Day: Any day other than (i) a Saturday or Sunday, or (ii) a
day on which banking and savings and loan institutions, in the States of
California, Texas or New York or the state in which the Servicer’s servicing
operations are located, are authorized or obligated by law or executive order to
be closed.
          Cash Liquidation: Recovery of all cash proceeds by the Servicer with
respect to the termination of any defaulted Mortgage Loan other than a Mortgage
Loan which became an REO Property, including all Primary Mortgage Insurance
Proceeds, Other Insurance Proceeds, Liquidation Proceeds, Condemnation Proceeds
and other payments or recoveries whether made at one time or over a period of
time which the Servicer deems to be finally recoverable, in connection with the
sale or assignment of such Mortgage Loan, trustee’s sale, foreclosure sale or
otherwise.

-2-



--------------------------------------------------------------------------------



 



          CD Mortgage Loan: Any individual Mortgage Loan purchased pursuant to
this Agreement which contains a provision whereby the interest rate on such
Mortgage Loan is adjusted semi-annually based upon the weekly average yield on
certificates of deposit.
          Closing Date: The date this Agreement is executed and delivered and
the date or dates on which the Purchaser from time to time shall purchase, and
the Seller from time to time shall sell, the Mortgage Loans listed on the
related Mortgage Loan Schedule with respect to the related Mortgage Loan
Package.
          Condemnation Proceeds: All awards or settlements in respect of a
taking of an entire Mortgaged Property by exercise of the power of eminent
domain or condemnation.
          Consumer Personal Information: Any information, including, but not
limited to, all personal information about a Mortgagor that is disclosed to any
of the Seller, the Servicer or the Purchaser by or on behalf of a Mortgagor.
          Convertible Mortgage Loan: Any individual Adjustable Rate Mortgage
Loan purchased pursuant to this Agreement which contains a provision whereby the
Mortgagor is permitted to convert the Mortgage Loan to a Fixed Rate Mortgage
Loan in accordance with the terms of the related Mortgage Note.
          Custodial Account: The separate account or accounts created and
maintained pursuant to this Agreement, which shall be entitled “Countrywide Home
Loans Servicing LP, in trust for the Purchaser and various Mortgagors,
Conventional Mortgage Loans.”
          Custodial Agreement: The agreement between the Purchaser and the
Custodian governing the retention of the Mortgage Files.
          Custodian: The custodian under the Custodial Agreement, or its
successor in interest or assigns, or any successor to the Custodian under the
Custodial Agreement, as therein provided.
          Cut-off Date: The first day of the month in which the related Closing
Date occurs.
          Deleted Mortgage Loan: A Mortgage Loan repurchased or replaced or to
be replaced with a Qualified Substitute Mortgage Loan.
          Determination Date: The 15th day of the month of the related
Remittance Date or if such 15th day is not a Business Day, the Business Day
immediately following such 15th day.
          Due Date: The day of the month on which the Monthly Payment is due on
a Mortgage Loan, exclusive of any days of grace.
          Due Period: With respect to each Remittance Date, the period
commencing on the second day of the month preceding the month of the Remittance
Date and ending on the first day of the month of the Remittance Date.

-3-



--------------------------------------------------------------------------------



 



          Eligible Account: An account or accounts (i) maintained with a
depository institution the short term debt obligations of which are rated by
Standard & Poor’s at least A-1+, by Fitch at least F-1, and by Moody’s at least
P-1 at the time of any deposit therein, (ii) the deposits of which are fully
insured by the FDIC, (iii) maintained in a parent, affiliate or subsidiary of
the Seller provided that such account satisfies the requirements of (i) or
(ii) above or (iv) maintained with a trust account or accounts maintained with a
federal or state chartered depository institution or trust company acting in its
fiduciary capacity.
          Equity Take-Out Refinanced Mortgage Loan: A Mortgage Loan used to
refinance an existing mortgage loan, the proceeds of which were in excess of the
sum of (i) the unpaid principal balance of the existing mortgage loan; and
(ii) the lesser of (A) two percent (2%) of the unpaid principal balance of the
existing mortgage loan or (B) $2000.
          Escrow Account: The separate trust account or accounts created and
maintained pursuant to this Agreement which shall be entitled “Countrywide Home
Loans Servicing LP, in trust for the Purchaser and various Mortgagors,
Conventional Mortgage Loans.”
          Escrow Payments: The amounts constituting ground rents, taxes,
assessments, water rates, mortgage insurance premiums, fire and hazard insurance
premiums and other payments required to be escrowed by the Mortgagor with the
mortgagee pursuant to any Mortgage Loan.
          Event of Default: Any one of the conditions or circumstances
enumerated in Subsection 14.01.
          Fair Market Value: With respect to any Mortgage Loan, the market value
of the related Mortgaged Property as mutually agreed upon by the Servicer and
the Purchaser. In the event the Servicer and the Purchaser disagree as to such
Fair Market Value, the Servicer shall have the option to select an appraiser
from a list of three independent appraisers selected by the Purchaser, each of
whom meets the minimum FNMA or FHLMC requisite qualifications for appraisers.
Such appraiser shall determine the Fair Market Value of the Mortgaged Property
in accordance with the then current guidelines for the Seller’s “full
documentation program”. Such appraisal shall be in a form acceptable to FNMA or
FHLMC and shall be conclusive for the purposes of determining the Fair Market
Value of the Mortgaged Property. The fee for such appraisal shall be paid by the
Servicer, except in the event such fee is incurred in connection with
calculating the Termination Fee in which case the Purchaser shall pay the fee
for such appraisal.
          FDIC: The Federal Deposit Insurance Corporation, or any successor
thereto.
          FHLMC: Freddie Mac, formerly known as The Federal Home Loan Mortgage
Corporation, or any successor organization.
          Fidelity Bond: A fidelity bond to be maintained by the Servicer
pursuant to Subsection 11.12.
          FIRREA: The Financial Institutions Reform, Recovery, and Enforcement
Act of 1989.

-4-



--------------------------------------------------------------------------------



 



          Fitch: Fitch Investors Services, Inc.
          Fixed Rate Mortgage Loan: Any individual Mortgage Loan purchased
pursuant to this Agreement wherein the Mortgage Interest Rate set forth in the
Mortgage Note is fixed for the term of such Mortgage Loan, including any Balloon
Mortgage Loan.
          FNMA: Fannie Mae, formerly known as The Federal National Mortgage
Association, or any successor organization.
          FNMA Guidelines: The Fannie Mae Sellers’ Guide and the Fannie Mae
Servicers’ Guide and all amendments or additions thereto, including, but not
limited to, future updates thereof.
          Funding Deadline: With respect to each Closing Date, one o’clock p.m.
(1:00 p.m.) New York time, or such other time mutually agreed to by the
Purchaser and the Seller.
          Gross Margin: With respect to each Adjustable Rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note which amount is
added to the Index in accordance with the terms of the related Mortgage Note to
determine on each Interest Adjustment Date, the Mortgage Interest Rate for such
Adjustable Rate Mortgage Loan.
          HUD: The Department of Housing and Urban Development or any federal
agency or office thereof which may from time to time succeed to the functions
thereof.
          Index: With respect to any Adjustable Rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the Mortgage Interest Rate thereon.
          Information Diskette: A diskette or electronic file delivered by the
Seller to the Purchaser, or an electronic data transfer from the Seller to the
Purchaser, in respect of each Mortgage Loan Package which shall contain: (i) the
information necessary for the Mortgage Loan Schedule and (ii) the date the last
Monthly Payment was actually applied to the unpaid principal balance.
          Insurance Proceeds: With respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.
          Interest Adjustment Date: With respect to an Adjustable Rate Mortgage
Loan, the date on which an adjustment to the Mortgage Interest Rate on a
Mortgage Note becomes effective.
          Interest Only Mortgage Loan: A Mortgage Loan which requires only
payments of interest (and not principal) for a period of time specified in the
related Mortgage Note.
          Late Collections: With respect to any Mortgage Loan, all amounts
received during any Due Period, whether as late payments of Monthly Payments or
as Liquidation Proceeds, Condemnation Proceeds, Primary Mortgage Insurance
Proceeds, Other Insurance Proceeds, proceeds of any REO Disposition or
otherwise, which represent late payments or

-5-



--------------------------------------------------------------------------------



 



collections of Monthly Payments due but delinquent for a previous Due Period and
not previously recovered.
          Lender PMI Mortgage Loan: Any individual Mortgage Loan subject to an
LPMI Policy.
          LIBOR Mortgage Loan: Any individual Mortgage Loan purchased pursuant
to this Agreement which contains a provision whereby the interest rate on such
Mortgage Loan is adjusted semi-annually or annually based upon the rate per
annum equal to the average of interbank offered rates for six-month or one year,
as applicable, U.S. Dollar denominated deposits in the London Market as
published in The Wall Street Journal.
          Lifetime Mortgage Interest Rate Cap: With respect to each Adjustable
Rate Mortgage Loan, the absolute maximum Mortgage Interest Rate payable, above
which the Mortgage Interest Rate cannot be adjusted.
          Liquidation Proceeds: Amounts, other than Primary Mortgage Insurance
Proceeds, Condemnation Proceeds and Other Insurance Proceeds, received by the
Servicer in connection with the liquidation of a defaulted Mortgage Loan through
trustee’s sale, foreclosure sale or otherwise, other than amounts received
following the acquisition of an REO Property pursuant to Subsection 11.13.
          Loan-to-Value Ratio or LTV: With respect to any Mortgage Loan, the
ratio of the outstanding principal amount of the Mortgage Loan as of the date of
determination to the Appraised Value of the related Mortgaged Property.
          LPMI Fee. With respect to each Lender PMI Mortgage Loan, the portion
of the Mortgage Interest Rate as set forth on the related Mortgage Loan Schedule
(which shall be payable solely from the interest portion of Monthly Payments,
Insurance Proceeds, Condemnation Proceeds or Liquidation Proceeds), which,
during such period prior to the required cancellation of the LPMI Policy, shall
be used to pay the premium due on the related LPMI Policy.
          LPMI Policy. With respect to a Lender PMI Mortgage Loan, a policy of
primary mortgage guaranty insurance issued by a Qualified Insurer pursuant to
which the related premium is to be paid by the Servicer from payments of
interest made by the Mortgagor in an amount as is set forth in the related
Mortgage Loan Schedule.
          MERS: Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.
          MERS Mortgage Loan: Any Mortgage Loan registered with MERS on the MERS
System.
          MERS System: The system of recording transfers of mortgages
electronically maintained by MERS.
          MIN: The Mortgage Identification Number for any MERS Mortgage Loan.

-6-



--------------------------------------------------------------------------------



 



          MOM Loan: Any Mortgage Loan as to which MERS is acting as mortgagee,
solely as nominee for the originator of such Mortgage Loan and its successors
and assigns.
          Monthly Advance: The aggregate of the advances made by the Servicer on
any Remittance Date pursuant to Subsection 11.19.
          Monthly Payment: The scheduled monthly payment of principal and
interest on a Mortgage Loan.
          Moody’s: Moody’s Investors Service, Inc.
          Mortgage: The mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first lien on an unsubordinated estate in fee
simple in real property securing the Mortgage Note; except that with respect to
real property located in the state of Hawaii, the mortgage, deed of trust or
other instrument securing the Mortgage Note may secure and create a first lien
upon a leasehold estate of the Mortgagor.
          Mortgage File: With respect to each Mortgage Loan, the documents
pertaining thereto specified in Exhibit 5 and any additional documents required
to be added to the Mortgage File pursuant to this Agreement.
          Mortgage Impairment Insurance Policy: A mortgage impairment or blanket
hazard insurance policy as required by Subsection 11.11.
          Mortgage Interest Rate: The annual rate at which interest accrues on
any Mortgage Loan, exclusive of any primary mortgage insurance premium and, with
respect to an Adjustable Rate Mortgage Loan, as adjusted from time to time in
accordance with the provisions of the related Mortgage Note and in compliance
with the related Lifetime Mortgage Interest Rate Cap, Periodic Rate Cap and
negative amortization features, if any, of the related Mortgage Note.
          Mortgage Loan: An individual Mortgage Loan which is the subject of
this Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the related Mortgage Loan Schedule, which Mortgage Loan
includes without limitation the Mortgage File, the Monthly Payments, Principal
Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds,
REO Disposition proceeds, and all other rights, benefits, proceeds and
obligations arising from or in connection with such Mortgage Loan.
          Mortgage Loan Documents: The documents contained in the Mortgage File.
          Mortgage Loan Package: The pool of Mortgage Loans sold to the
Purchaser on the related Closing Date.
          Mortgage Loan Remittance Rate: With respect to each Mortgage Loan, the
interest rate payable to the Purchaser on each Remittance Date which shall equal
the Mortgage Interest Rate less the Servicing Fee and any pool insurance policy
premiums (including, without limitation, LPMI Fees), if applicable.

-7-



--------------------------------------------------------------------------------



 



          Mortgage Loan Schedule: The schedule of Mortgage Loans to be prepared
by the Seller or Purchaser (at Seller’s option) from information contained on an
Information Diskette and other information delivered by the Seller to the
Purchaser in respect of each Mortgage Loan Package, setting forth the following
information with respect to each Mortgage Loan: (1) the Seller’s Mortgage Loan
identifying number; (2) the Mortgagor’s name; (3) the street address of the
Mortgaged Property including the city, state and zip code; (4) a code indicating
whether the Mortgaged Property is the Mortgagor’s primary residence, secondary
residence or an investor property; (5) the type of residential units
constituting the Mortgaged Property (i.e., detached single family,
two-to-four-family, condominium units, etc.); (6) the original months to
maturity or the remaining months to maturity from the Cut-off Date, in any case
based on the original amortization schedule and, if different, the maturity
expressed in the same manner but based on the actual amortization schedule;
(7) the Appraised Value (including the purchase price of the Mortgaged Property,
if applicable) of the Mortgaged Property and the Loan- to-Value Ratio at
origination; (8) the Mortgage Interest Rate at origination; (9) the date on
which the initial Monthly Payment was due on the Mortgage Loan; (10) the stated
maturity date; (11) the amount of the Monthly Payment as of the Cut-off Date;
(12) the original principal amount of the Mortgage Loan; (13) the principal
balance of the Mortgage Loan as of the close of business on the Cut-off Date,
after deduction of payments of principal due on or before the Cut-off Date
whether or not collected; (14) with respect to an Adjustable Rate Mortgage Loan,
the first Interest Adjustment Date after each of the related origination date
and related Cut-Off Date; (15) with respect to an Adjustable Rate Mortgage Loan,
the Gross Margin; (16) a code indicating the purpose of the loan (i.e.,
purchase, rate and term refinance, equity take-out refinance); (17) with respect
to an Adjustable Rate Mortgage Loan, the Lifetime Mortgage Interest Rate Cap
under the terms of the Mortgage Note; (18) with respect to an Adjustable Rate
Mortgage Loan other than a NegAm Mortgage Loan, the Periodic Rate Cap; (19) the
Servicing Fee Rate; (20) a code indicating the documentation style (i.e., full,
alternative, reduced or streamlined); (21) a code indicating whether the
Mortgage Loan is Convertible or Non-Convertible, (22) a code indicating whether
the Mortgage Loan is a Balloon, Interest Only, LIBOR, NegAm, CD, Fixed, 3/1 ARM,
5/1 ARM, 7/1 ARM, 10/1 ARM or Treasury Mortgage Loan; (23) with respect to a
Fixed Rate Mortgage Loan, a code indicating whether the Mortgage Loan contains a
temporary “buydown” provision and, if so, the term and type of buydown; (24) the
Primary Mortgage Insurance Policy number, if any, which number (or an additional
code) shall identify the applicable Primary Mortgage Insurance Policy provider
and the coverage amount; (25) with respect to a NegAm Mortgage Loan, the first
Payment Adjustment Date; (26) a code indicating whether the Mortgage Loan is a
MERS Mortgage Loan and, if so, the corresponding MIN; (27) a code indicating
whether the Mortgage Loan is a Lender PMI Mortgage Loan and, in the case of any
Lender PMI Mortgage Loan, the LPMI Fee; (28) the Mortgage Interest Rate as of
the Cut-off Date; (29) with respect to an Adjustable Rate Mortgage Loan, the
related initial Periodic Rate Cap; (30) the date on which the Mortgage Loan was
originated; (31) a code indicating whether the Mortgage Loan is subject to a
prepayment penalty and if so, the terms of such prepayment penalty; (32) the
Mortgagor’s credit score at the time of origination of the Mortgage Loan;
(33) the paid through date; (34) with respect to each Mortgage Loan originated
more than six months prior to the related Closing Date, the number of times in
the previous twelve month period preceding the related Closing Date that any
Monthly Payment has been received thirty or more days after its Due Date; and
(35) any other information to be listed as agreed to between the Seller and the
Purchaser. With respect to the Mortgage Loans in the aggregate, the Mortgage

-8-



--------------------------------------------------------------------------------



 



Loan Schedule shall set forth the following information, as of the related
Cut-off Date: (1) the number of Mortgage Loans; (2) the current principal
balance of the Mortgage Loans; and (3) the weighted average Mortgage Interest
Rate of the Mortgage Loans. Such schedule may be delivered in magnetic tape or
hard copy form.
          Mortgage Note: The note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage.
          Mortgaged Property: The real property (or leasehold estate, if
applicable, in the case of a Mortgage Loan in the state of Hawaii) securing
repayment of the debt evidenced by a Mortgage Note.
          Mortgagor: The obligor on a Mortgage Note.
          NegAm Mortgage Loan: Any individual Mortgage Loan purchased pursuant
to this Agreement which permits negative amortization and which contains a
provision whereby the interest rate on such Mortgage Loan is adjusted monthly.
          Negative Amortization Cap: With respect to each NegAm Mortgage Loan,
the provision of each Mortgage Note which provides for an absolute maximum
percentage of the original principal amount of such Mortgage Loan that the
outstanding principal amount of the Mortgage Loan may reach as a result of
negative amortization which shall percentage shall not be greater than permitted
under applicable state law.
          Non-Convertible Mortgage Loan: Any individual Adjustable Rate Mortgage
Loan purchased pursuant to this Agreement which does not contain a provision
whereby the Mortgagor may convert the Mortgage Loan to a fixed-rate mortgage
loan.
          Nonrecoverable Advance: Any Monthly Advance or Servicing Advance
previously made or proposed to be made in respect of a Mortgage Loan which, in
the good faith judgment of the Servicer using Accepted Servicing Practices, will
not or, in the case of a proposed advance, would not, be ultimately recoverable
from related Late Collections, Insurance Proceeds, Other Insurance Proceeds,
Liquidation Proceeds or otherwise from such Mortgage Loan.
          Officer’s Certificate: A certificate signed by the Chairman of the
Board or the Vice Chairman of the Board or a President or a Vice President and
by the Treasurer or the Secretary or one of the Assistant Treasurers or
Assistant Secretaries of the Seller or the Servicer, as applicable, and
delivered to the Purchaser.
          Opinion of Counsel: A written opinion of counsel, who may be an
employee of the party on behalf of whom the opinion is being given, reasonably
acceptable to the Purchaser.
          Other Insurance Proceeds: Proceeds of any title policy, hazard policy,
pool policy or other insurance policy covering a Mortgage Loan, other than the
Primary Mortgage Insurance Policy, if any, to the extent such proceeds are not
to be applied to the restoration of the related Mortgaged Property or released
to the Mortgagor in accordance with the procedures that the Servicer would
follow in servicing mortgage loans held for its own account.

-9-



--------------------------------------------------------------------------------



 



          OTS: The Office of Thrift Supervision, its successors and assigns.
          Pass-Through Transfer: The sale or transfer of some or all of the
Mortgage Loans to a trust to be formed as part of a publicly or privately traded
pass-through transaction retaining the Seller as “servicer” thereunder.
          Payment Adjustment Date: With respect to each Adjustable Rate Mortgage
Loan, the date on which an adjustment to the Monthly Payment pursuant to the
related Mortgage Note becomes effective.
          Periodic Payment Cap: With respect to each NegAm Mortgage Loan, the
provision of each Mortgage Note which permits limiting any change in the amount
of the adjusted Monthly Payment due on any Payment Adjustment Date to an amount
not greater than a certain percentage (set forth in the Mortgage Note) of the
amount of the Monthly Payment due on the preceding Due Date. The Periodic
Payment Cap for a NegAm Mortgage Loan shall not exceed the limits imposed by
applicable state law.
          Periodic Rate Cap: With respect to each Adjustable Rate Mortgage Loan
other than a NegAm Mortgage Loan, the provision of each Mortgage Note which
provides for an absolute maximum amount by which the Mortgage Interest Rate
therein may increase or decrease on an Interest Adjustment Date above the
Mortgage Interest Rate previously in effect, equal to the rate set forth on the
Mortgage Loan Schedule per adjustment.
          Person: Any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
          Prepayment Interest Shortfall Amount: With respect to any Mortgage
Loan that was subject to a Principal Prepayment in full or in part during any
Due Period, which Principal Prepayment was applied to such Mortgage Loan prior
to such Mortgage Loan’s Due Date in such Due Period, the amount of interest (net
of the related Servicing Fee) that would have accrued on the amount of such
Principal Prepayment during the period commencing on the date as of which such
Principal Prepayment was applied to such Mortgage Loan and ending on the day
immediately preceding such Due Date, inclusive.
          Primary Mortgage Insurance Policy: A policy of primary mortgage
guaranty insurance issued by a Qualified Insurer which conforms in all respects
to the description set forth in Subsection 7.02(xxxi) herein.
          Primary Mortgage Insurance Proceeds: Proceeds of any Primary Mortgage
Insurance Policy.
          Principal Prepayment: Any payment or other recovery of principal on a
Mortgage Loan which is received in advance of its scheduled Due Date which is
not accompanied by an amount of interest representing scheduled interest due on
any date or dates in any month or months subsequent to the month of prepayment.

-10-



--------------------------------------------------------------------------------



 



          Principal Prepayment Period: As to any Remittance Date, period
commencing on the 2nd day of the calendar month preceding the month in which
such Remittance Date occurs and ending on the 1st day of the month in which such
Remittance Date occurs, both inclusive.
          Purchase Price: The price paid on the related Closing Date by the
Purchaser to the Seller in exchange for the Mortgage Loans purchased on such
Closing Date as calculated in Section 4 of this Agreement.
          Purchase Price and Terms Letters: Those certain letter agreements
executed on or after the date hereof setting forth the general terms and
conditions of each transaction contemplated herein and identifying the loan
characteristics of the Mortgage Loans to be purchased from time to time
hereunder, by and between the Seller and the Purchaser. All of the individual
Purchase Price and Terms Letters shall collectively be referred to as the
“Purchase Price and Terms Letter”.
          Purchaser: DLJ Mortgage Capital, Inc. or its successor in interest or
any successor to or assignee of the Purchaser under this Agreement as herein
provided.
          Qualified Insurer: An insurance company duly qualified as such under
the laws of the states in which the Mortgaged Properties are located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided, approved as an insurer by FNMA and
FHLMC and whose claims paying ability is rated in one of the two highest rating
categories by the Standard & Poor’s or Moody’s with respect to primary mortgage
insurance and in one of the two highest rating categories by A.M. Best Company,
Inc. with respect to hazard and flood insurance.
          Qualified Substitute Mortgage Loan: A mortgage loan eligible to be
substituted by the Seller for a Deleted Mortgage Loan which must, on the date of
such substitution, (i) have an unpaid principal balance, after deduction of all
scheduled payments due in the month of substitution (or in the case of a
substitution of more than one (1) mortgage loan for a Deleted Mortgage Loan, an
aggregate principal balance), not in excess of the unpaid principal balance of
the Deleted Mortgage Loan (the amount of any shortfall will be deposited in the
Custodial Account by the Seller in the month of substitution); (ii) have a
Mortgage Interest Rate not less than, and not more than 1% greater than, the
Mortgage Interest Rate of the Deleted Mortgage Loan; (iii) have a remaining term
to maturity not later than, and not more than one year earlier than, the
maturity date of the Deleted Mortgage Loan; (iv) comply with each representation
and warranty (respecting individual Mortgage Loans) set forth in Subsection 7.02
hereof; and (v) be the same type of Mortgage Loan as the Deleted Mortgage Loan.
          Reconstitution Agreements: The agreement or agreements entered into by
the Servicer and the Purchaser and/or certain third parties on the
Reconstitution Date or Dates with respect to any or all of the Mortgage Loans
serviced hereunder, in connection with a Whole Loan Transfer or a Pass-Through
Transfer as set forth in Section 12. Such agreement or agreements shall
prescribe the rights and obligations of the Seller in servicing the related
Mortgage Loans.

-11-



--------------------------------------------------------------------------------



 



          Reconstitution Date: The date or dates on which any or all of the
Mortgage Loans serviced under this Agreement shall be removed from this
Agreement and reconstituted as part of a Whole Loan Transfer or Pass-Through
Transfer pursuant to Section 12 hereof.
          Record Date: The close of business of the last Business Day of the
month preceding the month of the related Remittance Date.
          Refinanced Mortgage Loan: A Mortgage Loan which was made to a
Mortgagor who owned the Mortgaged Property prior to the origination of such
Mortgage Loan and the proceeds of which were used in whole or part to satisfy an
existing mortgage.
          Relief Act: The Servicemembers Civil Relief Act, or any similar state
or local law.
          Relief Act Interest Shortfall: With respect to any Remittance Date,
for any Mortgage Loan with respect to which there has been a reduction in the
amount of interest collectable thereon for the most recently ended Due Period as
a result of the application of the Relief Act, the amount by which (i) interest
collectable on such Mortgage Loan during such Due Period is less than (ii) one
month’s interest on the Stated Principal Balance of such Mortgage Loan at the
related Mortgage Interest Rate before giving effect to the application of the
Relief Act.
          REMIC: A “real estate mortgage investment conduit” within the meaning
of Section 860D of the Internal Revenue Code.
          Remittance Date: The eighteenth (18th) day of any month, beginning
with the First Remittance Date, or if such eighteenth (18th) day is not a
Business Day, the first Business Day immediately following.
          REO Account: The account created and maintained pursuant to Subsection
11.13, which account shall be an Eligible Account.
          REO Disposition: The final sale by the Seller of any REO Property.
          REO Property: A Mortgaged Property acquired by the Servicer on behalf
of the Purchaser as described in Subsection 11.13.
          Repurchase Price: With respect to any Mortgage Loan, a price equal to
(i) the Stated Principal Balance of the Mortgage Loan plus (ii) interest on such
Stated Principal Balance at the Mortgage Loan Remittance Rate from the last date
through which interest has been paid and distributed to the Purchaser to the
date of repurchase, less amounts received or advanced in respect of such
repurchased Mortgage Loan which are being held in the Custodial Account for
distribution in the month of repurchase plus (iii) with respect to any Mortgage
Loan included in a Pass-Through Transfer, any costs incurred by the related
trust in connection with the breach of any predatory and abusive lending law by
such Mortgage Loan.
          SAIF: The Savings Association Insurance Fund, or any successor
thereto.

-12-



--------------------------------------------------------------------------------



 



          Seller: Countrywide Home Loans, Inc., or any successor to the Seller
under this Agreement as provided herein.
          Servicer: Countrywide Home Loans Servicing LP, or any successor to or
assignee of the Servicer under this Agreement as provided herein.
          Servicing Advances: All customary, reasonable and necessary “out of
pocket” costs and expenses incurred in the performance by the Servicer of its
servicing obligations, including, but not limited to, the cost of (i) the
preservation, restoration and protection of the Mortgaged Property, (ii) any
enforcement or judicial proceedings, including foreclosures, (iii) the
management and liquidation of the REO Property and (iv) compliance with the
obligations under Subsection 11.08.
          Servicing Fee: With respect to each Mortgage Loan, the amount of the
annual fee the Purchaser shall pay to the Servicer, which shall, for a period of
one full month, be equal to one-twelfth of the product of (a) the Servicing Fee
Rate and (b) the Stated Principal Balance of such Mortgage Loan. Such fee shall
be payable monthly, computed on the basis of the same principal amount and
period respecting which any related interest payment on a Mortgage Loan is
computed. The obligation of the Purchaser to pay the Servicing Fee is limited
to, and the Servicing Fee is payable solely from, the interest portion of such
Monthly Payment collected by the Servicer, or as otherwise provided under
Subsection 11.24 hereof. With respect to REO Property, the Servicing Fee shall
be payable to the Servicer through REO Disposition in accordance with Subsection
11.13, which Servicing Fee payable in respect of any REO Property shall be based
upon the Stated Principal Balance of the related Mortgage Loan at the time of
foreclosure, as reduced by any income or proceeds received by Purchaser in
respect of such REO Property and applied to reduce the outstanding principal
balance of the foreclosed Mortgage Loan.
          Servicing Fee Rate: With respect to each transaction contemplated
herein, the per annum rate set forth as such in the related Purchase Price and
Terms Letter.
          Servicing File: With respect to each Mortgage Loan, the documents
pertaining to such Mortgage Loan retained by the Servicer, consisting of copies
or microfilmed copies, as the case may be, of each of the documents in the
Mortgage File and originals of each of the other documents set forth in
Exhibit 6 hereto. Such documents may be maintained on microfilm (provided that
the Servicer shall deliver to the Purchaser an electronic copy of the Servicing
File upon the Purchaser’s request).
          Servicing Officer: Any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Mortgage Loans whose
name appears on a list of servicing officers furnished by the Servicer to the
Purchaser upon request, as such list may from time to time be amended.
          Standard & Poor’s: Standard & Poor’s Ratings Services, a division of
the McGraw-Hill Companies, Inc.
          Stated Principal Balance: With respect to each Mortgage Loan as of the
date of such determination: (i) the unpaid principal balance of the Mortgage
Loan as of the Cut-off Date

-13-



--------------------------------------------------------------------------------



 



after giving effect to payments of principal due on or before such date, whether
or not received, and without giving effect to payments received on or before
such date in respect of payments due after such date for application on the
scheduled Due Date, minus (ii) all amounts previously distributed to the
Purchaser with respect to the related Mortgage Loan representing payments or
recoveries of principal or advances in lieu thereof.
          Termination Fee: The amount paid to the Servicer by the Purchaser in
the event of the Servicer’s termination without cause, as servicer. Such fee
shall equal 2% of (a) the then current unpaid principal balance of the Mortgage
Loans, and (b) in the case of REO Property, the lesser of (i) 100% of the Stated
Principal Balance of the Mortgage Loan encumbering the Mortgaged Property at the
time such Mortgaged Property was acquired and became REO Property or (ii) the
Fair Market Value of the REO Property at the time of termination.
          Treasury Mortgage Loan: Any individual Adjustable Rate Mortgage Loan
purchased pursuant to this Agreement which contains a provision whereby the
interest rate on such Mortgage Loan is adjusted annually based upon the weekly
average yield on U.S. Treasury securities.
          Updated Loan-to-Value Ratio: With respect to any Mortgage Loan, the
outstanding principal balance of such Mortgage Loan as of the date of
determination divided by the Value of the related Mortgaged Property as
determined by the appraisal made for the originator at the time of origination
of the Mortgage Loan or in the event that an appraisal was made since the
origination of the Mortgage Loan then the latest appraisal of the Mortgaged
Property. Such appraisal shall (i) be in a form acceptable to FNMA and FHLMC and
(ii) meet the then current guidelines for the Seller’s so called “full
documentation” program.
          Whole Loan Agreement: Any Reconstitution Agreement in respect of a
Whole Loan Transfer.
          Whole Loan Transfer: The sale or transfer by Purchaser of some or all
of the Mortgage Loans in a whole loan or participation certificate format
pursuant to a Reconstitution Agreement retaining the Servicer as “servicer”
thereunder.
SECTION 2. Agreement to Purchase; Servicing of the Mortgage Loans.
          The Seller agrees to sell, and the Purchaser agrees to purchase, on a
servicing retained basis, Mortgage Loans having an aggregate unpaid principal
balance on the related Cut-off Date in an amount as set forth in the related
Purchase Price and Terms Letter, or in such other amount as agreed by the
Purchaser and the Seller as evidenced by the actual aggregate unpaid principal
balance of the Mortgage Loans accepted by the Purchaser on the related Closing
Date.
          Simultaneously with the execution and delivery of the related
Assignment and Conveyance, for each Mortgage Loan Package, the Servicer does
hereby agree to service the Mortgage Loans listed on the related Mortgage Loan
Schedule in accordance with Accepted Servicing Practices and the terms of this
Agreement. The rights of the Purchaser to receive payments with respect to the
related Mortgage Loans shall be as set forth in this Agreement.

-14-



--------------------------------------------------------------------------------



 



          SECTION 3. Mortgage Schedules.
          At least four (4) Business Days prior to the related Funding Deadline,
the Seller shall deliver to the Purchaser the Information Diskette and all other
information agreed to be provided by the Seller in the definition of Information
Diskette or in the Purchase Price and Terms Letter with respect to each Mortgage
Loan, which Information Diskette, with all other applicable information given by
the Seller to the Purchaser, shall be used to prepare the Mortgage Loan Schedule
listing the Mortgage Loans to be purchased on such Closing Date. Such Mortgage
Loans shall conform to the terms set forth in the related Purchase Price and
Terms Letter and, to the extent not consistent with the related Purchase Price
and Terms Letter and this Agreement, any Mortgage Loans which do not so conform
shall, at the Purchaser’s option, be deleted from the Mortgage Loan Schedule
prior to the related Closing Date, and, pursuant to Subsection 7.04 of this
Agreement, may be replaced by a Qualified Substitute Mortgage Loan (or Mortgage
Loans).
          SECTION 4. Purchase Price.
          The Purchase Price for each Mortgage Loan shall be the percentage of
par as stated in the related Purchase Price and Terms Letter (subject to
adjustment as provided therein), multiplied by the aggregate Stated Principal
Balance, as of the related Cut-off Date, of the Mortgage Loans listed on the
related Mortgage Loan Schedule. If so provided in the related Purchase Price and
Terms Letter, portions of the Mortgage Loans shall be priced separately.
          In addition to the Purchase Price as described above, the Purchaser
shall pay to the Seller, at closing, accrued interest on the Stated Principal
Balance as of the Cut-off Date of the related Mortgage Loans at the weighted
average Mortgage Interest Rate of those Mortgage Loans, net of the related
Servicing Fee Rate, from the related Cut-off Date to the day prior to the
related Closing Date, inclusive and, with respect to Lender PMI Mortgage Loans,
net of the related LPMI Fee, from the related Cut-off Date to the day prior to
the related Closing Date, inclusive.
          The Purchaser shall be entitled to (l) all scheduled principal due
after the related Cut-off Date, (2) all other recoveries of principal collected
after the related Cut-off Date (provided, however, that all scheduled payments
of principal due on or before the related Cut-off Date and collected by the
Seller after the related Cut-off Date shall belong to the Seller), and (3) all
payments of interest on the Mortgage Loans net of the related Servicing Fee
(minus that portion of any such payment which is allocable to the period prior
to the related Cut-off Date) and, with respect to Lender PMI Mortgage Loans, net
of the related LPMI Fee. The unpaid principal balance of each Mortgage Loan as
of the related Cut-off Date is determined after application of payments of
principal due on or before the related Cut-off Date, whether or not collected.
Therefore, payments of scheduled principal and interest prepaid for a due date
beyond the related Cut-off Date shall not be applied to the principal balance as
of the related Cut-off Date. Such prepaid amounts (minus interest at the
Servicing Fee Rate and the related LPMI Fee, if any) shall be the property of
the Purchaser. The Seller shall remit any such prepaid amounts to the Servicer
for deposit into the Custodial Account, which account is established for the
benefit of the Purchaser for subsequent remittance by the Servicer to the
Purchaser. All

-15-



--------------------------------------------------------------------------------



 



payments of principal and interest, less interest at the Servicing Fee Rate and
the related LPMI Fee, if any, due on the first Due Date after the related
Cut-off Date shall belong to the Purchaser.
          SECTION 5. Examination of Mortgage Files.
          Not later than five (5) Business Days prior to the related Closing
Date, the Seller shall (a) deliver to the Custodian in escrow, for examination
with respect to each Mortgage Loan to be purchased, the related Mortgage Loan
Documents, including the Assignment of Mortgage, pertaining to each Mortgage
Loan, or (b) make the related Mortgage File available to the Purchaser for
examination at the Seller’s offices or such other location as shall otherwise be
agreed upon by the Purchaser and the Seller. Such examination may be made by the
Purchaser or its designee at any reasonable time before or after the related
Closing Date. If the Purchaser makes such examination prior to the related
Closing Date and identifies any Mortgage Loans that do not conform to the
requirements of the related Purchase Price and Terms Letter, such Mortgage
Loans, at the Purchaser’s option, shall be deleted from the related Mortgage
Loan Schedule, and, pursuant to Subsection 7.04 of this Agreement, may be
replaced by a Qualified Substitute Mortgage Loan (or Mortgage Loans). The
Purchaser may, at its option and without notice to the Seller as to whether it
has examined the Mortgage Files, purchase all or part of the Mortgage Loans
without conducting any partial or complete examination. The fact that the
Purchaser or its designee has conducted or has failed to conduct any partial or
complete examination of the Mortgage Files shall not affect the Purchaser’s (or
any of its successor’s) rights to demand repurchase, substitution or other
relief as provided herein.
          From the related Closing Date until thirty (30) days after the related
Closing Date, the Purchaser, upon notice to the Seller, shall have the right to
commence or continue its examination of the Mortgage Files related to the
Mortgage Loans to be purchased and sold on such Closing Date. If, based on the
results of the examination conducted during such ten Business Day period, the
Purchaser identifies any Mortgage Loans that do not conform to the requirements
of the related Purchase Price and Terms Letter, such Mortgage Loans, at the
Purchaser’s option and upon giving notice (which may be by electronic mail) to
the Seller no later than one Business Day after the expiration of such thirty
day period, shall be deleted from the related Mortgage Loan Schedule and,
pursuant to Subsection 7.04, either (i) repurchased by the Seller at the related
Purchase Price (as calculated pursuant to Section 4 and the related Purchase
Price and Terms Letter) plus accrued and unpaid interest thereon at the
applicable Mortgage Loan Remittance Rate or (ii) replaced by a Qualified
Substitute Mortgage Loan (or Mortgage Loans). Such repurchase or substitution
shall be effected by the Seller within thirty (30) days from the date of its
receipt of notice from the Purchaser requesting the same. The rights and
remedies set forth in this Section 5 are in addition to those set forth in
Subsection 7.04.
          SECTION 6. Conveyance from Seller to Purchaser.
          Subsection 6.01 Conveyance of Mortgage Loans; Possession of Servicing
Files
          On each Closing Date, the Seller shall execute and deliver an
Assignment and Conveyance in the form attached hereto as Exhibit 4. The sale of
each Mortgage Loan shall be reflected on the Seller’s balance sheet and other
financial statements as a sale of assets by the Seller. The Servicing File
retained by the Servicer pursuant to this Agreement shall be

-16-



--------------------------------------------------------------------------------



 



appropriately identified in the Servicer’s computer system to clearly reflect
the sale of the related Mortgage Loan to the Purchaser. The Servicer shall
release from its custody the contents of any Servicing File retained by it only
in accordance with this Agreement.
          Subsection 6.02 Books and Records.
          Record title to each Mortgage and the related Mortgage Note as of the
related Closing Date shall be in the name of the relevant Mortgage Loan
originator or the Seller. Notwithstanding the foregoing, ownership of each
Mortgage and related Mortgage Note shall be possessed solely by the Purchaser or
the appropriate designee of the Purchaser, as the case may be. All rights
arising out of the Mortgage Loans including, but not limited to, all funds
received by the Servicer after the related Cut-off Date on or in connection with
a Mortgage Loan, other than as provided in this Agreement, shall be vested in
the Purchaser or one or more designees of the Purchaser; provided, however, that
all funds received on or in connection with a Mortgage Loan shall be received
and held by the Servicer in trust for the benefit of the Purchaser or the
appropriate designee of the Purchaser, as the case may be, as the owner of the
Mortgage Loans pursuant to the terms of this Agreement.
          The Servicer shall be responsible for maintaining, and shall maintain,
a complete set of books and records for the Mortgage Loans which shall be
appropriately identified in the Servicer’s computer system to clearly reflect
the ownership of the Mortgage Loan by the Purchaser. In particular, the Servicer
shall maintain in its possession, available for inspection by the Purchaser, or
its designee and shall deliver to the Purchaser upon written request, evidence
of compliance with all federal, state and local laws, rules and regulations, and
requirements of FNMA or FHLMC, including but not limited to documentation as to
the method used in determining the applicability of the provisions of the Flood
Disaster Protection Act of 1973, as amended, to the Mortgaged Property,
documentation evidencing insurance coverage and eligibility of any condominium
project for approval by FNMA and periodic inspection reports as required by
Subsection 11.13. To the extent that original documents are not required to be
maintained under applicable law or not otherwise required for purposes of
realization of Liquidation Proceeds or Other Insurance Proceeds, documents
maintained by the Servicer may be in the form of microfilm or microfiche or such
other reliable means of recreating original documents, including but not limited
to, optical imagery techniques so long as such means comply with the
requirements of the FNMA Guidelines, as amended from time to time.
          The Servicer shall maintain with respect to each Mortgage Loan and
shall make available for inspection by any Purchaser or its designee the related
Servicing File during the time the Purchaser retains ownership of a Mortgage
Loan and thereafter in accordance with applicable laws and regulations.
          The Servicer shall keep at its servicing office books and records in
which, subject to such reasonable regulations as it may prescribe, the Servicer
shall note transfers of Mortgage Loans. No transfer of a Mortgage Loan may be
made unless such transfer is in compliance with the terms hereof. For the
purposes of this Agreement, the Servicer shall be under no obligation to deal
with any person with respect to this Agreement or the Mortgage Loans unless the
books and records show such person as the owner of the Mortgage Loan. The
Purchaser may, subject to the terms of this Agreement, sell and transfer one or
more of the Mortgage Loans, provided,

-17-



--------------------------------------------------------------------------------



 



however, that the transferee will not be deemed to be a Purchaser hereunder
binding upon the Servicer unless such transferee shall agree in writing to be
bound by the terms of this Agreement and an original counterpart of the
instrument of transfer and an Assignment, Assumption and Recognition Agreement
substantially in the form of Exhibit 12 hereto executed by the transferee shall
have been delivered to the Servicer by the transferee. The Purchaser also shall
advise the Servicer of the transfer. Upon receipt of notice of the transfer, the
Servicer shall mark its books and records to reflect the ownership of the
Mortgage Loans of such assignee, and shall release the previous Purchaser from
its obligations hereunder with respect to the Mortgage Loans sold or
transferred.
          Subsection 6.03 Delivery of Mortgage Loan Documents.
          With respect to each Mortgage Loan, five (5) Business Days prior to
the related Closing Date, the Seller shall deliver and release to the Custodian
the following documents (with the exceptions noted below):
     (i) The original Mortgage Note endorsed by manual [or facsimile] signature
in blank in the following form: “Pay to the order of ___, without recourse” with
all intervening endorsements showing a complete chain of endorsements from the
originator to the Seller;
     (ii) in the case of each Mortgage Loan that is not a MERS Mortgage Loan, a
duly executed Assignment of Mortgage, from the Seller in blank, which assignment
shall be in form and substance acceptable for recording;
     (iii) For each Mortgage Loan that is not a MERS Mortgage Loan, the original
recorded Mortgage and in the case of each MERS Mortgage Loan, the original
Mortgage, noting the presence of the MIN for that Mortgage Loan and either
language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is
a MOM Loan, or if such Mortgage Loan was not a MOM Loan at origination, the
original Mortgage and the assignment to MERS, with evidence of recording
thereon. If in connection with any Mortgage Loan, the Seller has not delivered
or caused to be delivered the original Mortgage with evidence of recording
thereon on or prior to the Closing Date because of a delay caused by the public
recording office where such Mortgage has been delivered for recordation or
because such Mortgage has been lost or because such public recording office
retains the original recorded Mortgage, the Seller shall deliver or cause to be
delivered to the Purchaser or the Purchaser’s designee, (a) in the case of a
delay caused by the public recording office, a copy of such Mortgage certified
by the Seller to be a true and complete copy of the original recorded Mortgage
and (b) in the case where a public recording office retains the original
recorded Mortgage or in the case where a Mortgage is lost after recordation in a
public recording office, a copy of such Mortgage certified by such public
recording office to be a true and complete copy of the original recorded
Mortgage;
     (iv) Recorded originals of any intervening assignments, showing a complete
chain of title from the originator to the Seller (or to MERS, if the Mortgage
Loan is registered on the MERS System), with evidence of recording thereon;

-18-



--------------------------------------------------------------------------------



 



     (v) Originals of each assumption, modification, written assurance or
substitution of liability agreement, if any;
     (vi) The original of each guarantee executed in connection with the
Mortgage Note, if any;
     (vii) If the Loan-to-Value Ratio indicated on the Mortgage Loan Schedule
exceeds 80%, the Seller shall provide the name of the insurer of the related
Primary Mortgage Insurance Policy, the amount of the Primary Mortgage Insurance
Policy and the certificate number of the Primary Mortgage Insurance Policy, if
any; and
     (viii) If the Mortgage Note, the Mortgage, any Assignment of Mortgage or
any other related document has been signed by a Person on behalf of the
Mortgagor, the original power of attorney or other instrument that authorized
and empowered such Person to sign.
          In addition, in connection with the assignment of any MERS Mortgage
Loan, the Seller agrees that it will cause, at the Seller’s expense, the MERS
System to indicate that such Mortgage Loans have been assigned by the Seller to
the Purchaser in accordance with this Agreement (or deleting, in the case of
Mortgage Loans which are repurchased in accordance with this Agreement) by
including in such computer files the information required by the MERS System to
identify the Purchaser and the series in which such Mortgage Loans were sold.
The Seller further agrees that it will not alter the information required by the
MERS System as referenced in this paragraph with respect to any Mortgage Loan
during the term of this Agreement unless and until such Mortgage Loan is
repurchased in accordance with the terms of this Agreement or as otherwise
directed by the Purchaser.
          If, pursuant to the foregoing provisions, the Seller repurchases a
Mortgage Loan that is a MERS Mortgage Loan, the Seller shall either (i) cause
MERS to execute and deliver an Assignment of Mortgage in recordable form to
transfer the Mortgage from MERS to the Seller and shall cause such Mortgage to
be removed from registration on the MERS System in accordance with MERS’ rules
and regulations or (ii) cause MERS to designate on the MERS System the Seller or
its designee as the beneficial holder of such Mortgage Loan.
          The Custodian shall certify its receipt of all such Mortgage Loan
Documents required to be delivered pursuant to the Custodial Agreement for the
related Closing Date, as evidenced by the Initial Certification of the Custodian
in the form annexed to the Custodial Agreement. The Purchaser shall pay all fees
and expenses of the Custodian.
          The Seller shall forward by personal delivery, recognized overnight
delivery service or registered or certified first class mail, postage prepaid,
return receipt requested to the Custodian original documents evidencing an
assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with this Agreement within two (2) weeks of their
execution, provided, however, that the Seller shall provide the Custodian with a
certified true copy of any such document submitted for recordation within two
(2) weeks of its execution, and shall provide the original of any document
submitted for recordation or a copy of such document certified by the
appropriate public recording office to be a true and complete

-19-



--------------------------------------------------------------------------------



 



copy of the original promptly upon receipt of same, but in no event later than
one hundred and eighty (180) days after such document was submitted for
recording.
          If the Seller cannot deliver any original Mortgage Loan Document on
the related Closing Date, the Seller, promptly on receipt thereof, shall deliver
(a) any such original recorded Mortgage Loan Document within one hundred eighty
(180) days of the related Closing Date and (b) any unrecorded Mortgage Loan
Document within one hundred twenty (120) days of the related Closing Date. In
the event the Seller cannot deliver any original recorded Mortgage Loan Document
within one hundred eighty (180) days of the related Closing Date, solely because
such documents have not been returned to the Seller by the appropriate public
recording office, the Seller shall notify the Purchaser or its designee (which
notice may be by electronic mail), which notice shall (i) identify the recorded
document, (ii) state that the recorded document has not been delivered to the
Purchaser or its designee due solely to a delay caused by the public recording
office, and (iii) state the amount of time generally required by the applicable
recording office to record and return a document submitted for recordation. In
the event that documents have not been received by the date specified in such
notice, the Seller shall notify the Purchaser of the same and upon written
request from the Purchaser, repurchase (subject to the proviso below) the
related Mortgage Loan at the price and in the manner specified in Subsection
7.04; provided, however, that the Seller shall be obligated to repurchase the
related Mortgage Loan only if the failure to deliver any such recorded Mortgage
Loan Document materially and adversely affects the interests of the Purchaser in
such Mortgage Loan or materially and adversely affects the ability of the
Servicer to service such Mortgage Loan in accordance with the terms of this
Agreement.
          Any review by the Purchaser or its designee of the Mortgage Files
shall in no way alter or reduce the Seller’s obligations hereunder. If the
Purchaser or its designee discovers any defect with respect to any document
constituting part of a Mortgage File, the Purchaser shall, or shall cause its
designee to, give written specification of such defect to the Seller and the
Seller shall cure or repurchase such Mortgage Loan in accordance with Subsection
7.04.
          Subsection 6.04 Quality Control Procedures.
          The Seller must have an internal quality control program that
verifies, on a regular basis, the existence and accuracy of the legal documents,
credit documents, property appraisals, and underwriting decisions. The program
must be capable of evaluating and monitoring the overall quality of its loan
production and servicing activities. The program is to ensure that the Mortgage
Loans are originated and serviced in accordance with prudent mortgage banking
practices and accounting principles; guard against dishonest, fraudulent, or
negligent acts; and guard against errors and omissions by officers, employees,
or other authorized persons.
          SECTION 7. Representations, Warranties and Covenants of the Seller;
Remedies for Breach.
          Subsection 7.01 Representations and Warranties Respecting the Seller.
          The Seller represents, warrants and covenants to the Purchaser that as
of each Closing Date or as of such date specifically provided herein:

-20-



--------------------------------------------------------------------------------



 



          (i) The Seller is duly organized, validly existing and in good
standing under the laws of New York and is licensed and qualified to transact
business in and is in good standing under the laws of each state where a
Mortgaged Property is located or is otherwise exempt under applicable law from
such licensing or qualification or is otherwise not required under applicable
law to effect such licensed and qualification and no demand for such licensing
or qualification has been made upon the Seller by any state having jurisdiction
and in any event the Seller is or will be in compliance with the laws of any
such state to the extent necessary to insure the enforceability of each Mortgage
Loan and the servicing of the Mortgage Loans in accordance with the terms of
this Agreement;
          (ii) The Seller has the full power and authority to execute, deliver
and perform, and to enter into and consummate, all transactions contemplated by
this Agreement. The Seller has duly authorized the execution, delivery and
performance of this Agreement and has duly executed and delivered this
Agreement. This Agreement, assuming due authorization, execution and delivery by
the Purchaser, constitutes a legal, valid and binding obligation of the Seller,
enforceable against it in accordance with its terms except as the enforceability
thereof may be limited by bankruptcy, insolvency, or reorganization. As of the
related Closing Date, the Seller has the full power and authority to hold each
Mortgage Loan and to sell each Mortgage Loan;
          (iii) Neither the execution and delivery of this Agreement, the
acquisition or origination of the Mortgage Loans by the Seller, the sale of the
Mortgage Loans to the Purchaser, the consummation of the transactions
contemplated hereby, nor the fulfillment of or compliance with the terms and
conditions of this Agreement, will conflict with or result in a breach of any of
the terms, conditions or provisions of the Seller’s certificate of incorporation
or by-laws or result in a material breach of any legal restriction or any
agreement or instrument to which the Seller is now a party or by which it is
bound, or constitute a material default or result in an acceleration under any
of the foregoing, or result in the violation of any law, rule, regulation,
order, judgment or decree to which the Seller or its property is subject or
impair the ability of the Purchaser to realize on the Mortgage Loans, or impair
the value of the Mortgage Loans;
          (iv) The Seller is an approved seller/servicer for either FNMA or
FHLMC in good standing and is a mortgagee approved by the Secretary of HUD. No
event has occurred, including but not limited to a change in insurance coverage,
which would make the Seller unable to comply with FNMA, FHLMC or HUD eligibility
requirements or which would require notification to FNMA, FHLMC or HUD;
          (v) The Seller does not believe, nor does it have any reason or cause
to believe, that it cannot perform each and every covenant contained in this
Agreement;
          (vi) There is no action, suit, proceeding, investigation or litigation
pending or, to the Seller’s knowledge, threatened, which either in any one
instance or in the aggregate, if determined adversely to the Seller would
adversely affect the sale of the Mortgage Loans to the Purchaser, the execution,
delivery or enforceability of this Agreement, the ability of the Seller to
service the Mortgage Loans hereunder in

-21-



--------------------------------------------------------------------------------



 



accordance with the terms hereof, or the Seller’s ability to perform its
obligations under this Agreement;
          (vii) No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of or compliance by the Seller with this Agreement or
the terms of the Mortgage Loans, the delivery of a portion of the Mortgage Files
to the Custodian for the benefit of the Purchaser, the sale of the Mortgage
Loans to the Purchaser or the consummation of the transactions contemplated by
this Agreement, or if required, such consent, approval, authorization or order
has been obtained prior to the related Closing Date;
          (viii) The consummation of the transactions contemplated by this
Agreement are in the ordinary course of business of the Seller, and the
transfer, assignment and conveyance of the Mortgage Notes and the Mortgages by
the Seller pursuant to this Agreement are not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction;
          (ix) No written statement, report or other document prepared and
furnished or to be prepared and furnished by the Seller pursuant to this
Agreement or in connection with the transactions contemplated hereby contains
any untrue statement of material fact or omits to state a material fact
necessary to make the statements contained therein not misleading;
          (x) The Seller is a member of MERS in good standing, and will comply
in all material respects with the rules and procedures of MERS in connection
with the servicing of the MERS Mortgage Loans for as long as such Mortgage Loans
are registered with MERS;
          (xi) The Seller has not used selection procedures that identified the
Mortgage Loans as being less desirable or valuable than other comparable
mortgage loans in the Seller’s portfolio at the Cut-off Date;
          (xii) The Seller will treat the sale of the Mortgage Loans to the
Purchaser as a sale for reporting and accounting purposes and, to the extent
appropriate, for federal income tax purposes;
          (xiii) The Seller acknowledges and agrees that the Servicing Fee
represents reasonable compensation for performing such services and that the
entire Servicing Fee shall be treated by the Seller, for accounting and tax
purposes, as compensation for the servicing and administration of the Mortgage
Loans pursuant to this Agreement;
          (xiv) With respect to the initial Closing Date and such other times as
the Purchaser may request, the Seller has delivered to the Purchaser financial
statements as to its last two complete fiscal years. All such financial
statements fairly present the pertinent results of operations and changes in
financial position for each of such periods and the financial position at the
end of each such period of the Seller and it subsidiaries

-22-



--------------------------------------------------------------------------------



 



and have been prepared in accordance with GAAP consistently applied throughout
the periods involved, except as set forth in the notes thereto. There has been
no change in the business, operations, financial condition, properties or assets
of the Seller since the date of the Seller’s financial statements that would
have a material adverse effect on its ability to perform its obligations under
this Agreement or the related Purchase Price and Terms Letter; and
          (xv) The Seller has not dealt with any broker, investment banker,
agent or other person that may be entitled to any commission or compensation in
connection with the sale of the Mortgage Loans.
          Subsection 7.02 Representations and Warranties Regarding Individual
Mortgage Loans.
          The Seller hereby represents and warrants to the Purchaser that, as to
each Mortgage Loan, as of the related Closing Date for such Mortgage Loan:
          (i) The information contained in the Mortgage Loan Schedule and the
related Information Diskette is complete, true and correct;
          (ii) All payments required to be made up to, and excluding, the
related Cut-off Date for such Mortgage Loan under the terms of the Mortgage Note
have been made; the Seller has not advanced funds, or induced, solicited or
knowingly received any advance of funds from a party other than the owner of the
Mortgaged Property subject to the Mortgage, directly or indirectly, for the
payment of any amount required by the Mortgage Loan; and there has been no more
than one delinquency of more than thirty days in any payment by the Mortgagor
thereunder during the last twelve months and such delinquency did not exceed one
payment;
          (iii) There are no delinquent taxes, ground rents, water charges,
sewer rents, assessments, insurance premiums, leasehold payments, including
assessments payable in future installments or other outstanding charges
affecting the related Mortgaged Property;
          (iv) The terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments which have been recorded, if necessary to protect the interests of
the Purchaser, and which have been delivered to the Purchaser or the Custodian.
The substance of any such waiver, alteration or modification has been approved
by the primary mortgage guaranty insurer, if any, and by the title insurer, to
the extent required by the related policy and its terms are reflected on the
Mortgage Loan Schedule. No Mortgagor has been released, in whole or in part,
except in connection with an assumption agreement approved by the primary
mortgage insurer, if any, and title insurer, to the extent required by the
policy, and which assumption agreement is part of the Mortgage File and the
terms of which are reflected in the Mortgage Loan Schedule;
          (v) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the

-23-



--------------------------------------------------------------------------------



 



operation of any of the terms of the Mortgage Note and the Mortgage, or the
exercise of any right thereunder, render the Mortgage unenforceable, in whole or
in part, or subject to any right of rescission, set-off, counterclaim or
defense, including the defense of usury and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto; and the
Mortgagor was not a debtor in any state or federal bankruptcy or insolvency
proceeding at the time the Mortgage Loan was originated;
          (vi) All buildings upon the Mortgaged Property are insured by a
Qualified Insurer against loss by fire, hazards of extended coverage and such
other hazards as are customary in the area where the Mortgaged Property is
located, pursuant to insurance policies conforming to the requirements of the
Seller’s Warranties and Servicing Agreement attached hereto as Exhibit 9. All
such insurance policies (collectively, the “hazard insurance policy”) contain a
standard mortgagee clause naming the Seller, its successors and assigns as
mortgagee and all premiums thereon have been paid. If the Mortgaged Property is
in an area identified in the Federal Register by the Federal Emergency
Management Agency as having special flood hazards (and such flood insurance has
been made available) a flood insurance policy meeting the requirements of the
current guidelines of the Federal Insurance Administration is in effect which
policy conforms to the requirements of either FNMA or FHLMC. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at Mortgagor’s
cost and expense, and on the Mortgagor’s failure to do so, authorizes the holder
of the Mortgage to maintain such insurance at Mortgagor’s cost and expense and
to seek reimbursement therefor from the Mortgagor;
          (vii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth in lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws applicable to the Mortgage Loan have been complied with;
          (viii) The Mortgage has not been satisfied, canceled, subordinated, or
rescinded, in whole or in part, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission;
          (ix) The Mortgage is a valid, existing and enforceable first lien on
the Mortgaged Property, including all improvements on the Mortgaged Property,
subject only to (a) the lien of current real property taxes and assessments not
yet due and payable, (b) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions generally and specifically
referred to in lender’s title insurance policy delivered to the originator of
the Mortgage Loan and which do not adversely affect the Appraised Value of the
Mortgaged Property, and (c) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, existing and enforceable first
lien and first

-24-



--------------------------------------------------------------------------------



 



priority security interest on the property described therein and the Seller has
full right to sell and assign the same to the Purchaser;
          (x) The Mortgage Note and the related Mortgage are genuine and each is
the legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, or reorganization;
          (xi) All other parties to the Mortgage Note and the Mortgage had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage, and the Mortgage Note and the Mortgage have been duly and
properly executed by such parties. The Mortgagor is a human person or is
otherwise an eligible borrower under FNMA’s Selling Guide or FHLMC’s Selling
Guide;
          (xii) The proceeds of the Mortgage Loan have been fully disbursed and
there is no requirement for future advances thereunder and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage;
          (xiii) The Seller is the sole owner and holder of the Mortgage Loan.
The Mortgage Loan is not assigned or pledged, and the Seller has good and
marketable title thereto and has full right to transfer and sell the Mortgage
Loan to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest and has full right and authority subject to
no interest or participation of, or agreement with, any other party, to sell and
assign each Mortgage Loan pursuant to this Agreement;
          (xiv) All parties which have had any interest in the Mortgage, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) (a) in compliance with any
and all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (b) organized under the laws of such state,
or (c) qualified to do business in such state, or (d) a federal savings and loan
association or national bank having principal offices in such state, or (e) not
doing business in such state;
          (xv) The Mortgage Loan is covered by an ALTA lender’s title insurance
policy acceptable to either FNMA or FHLMC, issued by a title insurer acceptable
to either FNMA or FHLMC and qualified to do business in the jurisdiction where
the Mortgaged Property is located, insuring (subject to the exceptions contained
in (ix)(a) and (b) above) the Seller, its successors and assigns as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan or, in the case of a NegAm Mortgage Loan, the outstanding principal amount
of such Mortgage Loan at any time such amount is greater than the original
principal amount thereof, and, in the case of an Adjustable Rate Mortgage Loan,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage Note and/or

-25-



--------------------------------------------------------------------------------



 



Mortgage providing for adjustment in the Mortgage Interest Rate and Monthly
Payment. Additionally, such lender’s title insurance policy affirmatively
insures ingress and egress, and against encroachments by or upon the Mortgaged
Property or any interest therein. The Seller is the sole insured of such
lender’s title insurance policy, and such lender’s title insurance policy is in
full force and effect and will be in full force and effect upon the consummation
of the transactions contemplated by this Agreement. No claims have been made
under such lender’s title insurance policy, and no prior holder of the related
Mortgage, including the Seller, has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;
          (xvi) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration, and the
Seller has not waived any default, breach, violation or event of acceleration;
          (xvii) There are no mechanics’ or similar liens or claims which have
been filed for work, labor or material (and no rights are outstanding that under
law could give rise to such lien) affecting the related Mortgaged Property which
are or may be liens prior to, or equal or coordinate with, the lien of the
related Mortgage;
          (xviii) All improvements which were considered in determining the
Appraised Value (as defined in clause (i) of said definition) of the related
Mortgaged Property lay wholly within the boundaries and building restriction
lines of the Mortgaged Property, and no improvements on adjoining properties
encroach upon the Mortgaged Property;
          (xix) The Mortgage Loan was originated by the Seller or by a FNMA
approved or FHLMC approved mortgage banker (which mortgage banker is a mortgagee
approved by HUD), or savings and loan association, a savings bank, a commercial
bank or similar banking institution which is supervised and examined by a
federal or state authority, or by another mortgagee approved by the Secretary of
HUD pursuant to Sections 203 and 211 of the National Housing Act. Scheduled
payments on the Mortgage Loan commenced no more than sixty (60) days after funds
were disbursed in connection with the Mortgage Loan. The Mortgage Note is
payable on the first day of each month in monthly installments of principal and
interest, with interest in arrears, and requires Monthly Payments sufficient to
amortize the original principal balance (a) with respect to each Adjustable Rate
Mortgage Loan, over a term of thirty (30) years, and (b) with respect to each
Fixed Rate Mortgage Loan, over a term of either fifteen (15) or thirty
(30) years; provided, however, in the case of a Balloon Mortgage Loan, the
Mortgage Loan matures after seven years requiring a final payment of the
outstanding principal prior to full amortization. With respect to each
Adjustable Rate Mortgage Loan other than a NegAm Mortgage Loan, there is no
negative amortization. Each Convertible Mortgage Loan contains a provision
whereby the Mortgagor is permitted to convert the Mortgage Loan to a fixed rate
mortgage loan in accordance with the terms of the related Mortgage Note;

-26-



--------------------------------------------------------------------------------



 



          (xx) The origination, servicing and collection practices used by the
Seller with respect to each Mortgage Note and Mortgage have been in all respects
legal, proper, prudent and customary in the mortgage origination and servicing
business. With respect to escrow deposits and Escrow Payments, if any, all such
payments are in the possession of, or under the control of, the Seller and there
exist no deficiencies in connection therewith for which customary arrangements
for repayment thereof have not been made. No escrow deposits or Escrow Payments
or other charges or payments due the Seller have been capitalized under any
Mortgage or the related Mortgage Note. With respect to Adjustable Rate Mortgage
Loans, all Mortgage Interest Rate adjustments have been made in strict
compliance with state and federal law and the terms of the related Mortgage
Note. Any interest required to be paid pursuant to state and local law has been
properly paid and credited;
          (xxi) The Mortgaged Property is free of damage and waste and there is
no proceeding pending for the total or partial condemnation thereof;
          (xxii) The Mortgage contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (a) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (b) otherwise by judicial foreclosure. There is
no other exemption available to the Mortgagor which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage. The Mortgagor has not notified the Seller and the Seller
has no knowledge of any relief requested or allowed to the Mortgagor under the
Servicemembers Civil Relief Act or any similar federal, state or local laws or
ordinances;
          (xxiii) The Mortgage Loan was underwritten generally in accordance
with the Seller’s underwriting standards in effect at the time the Mortgage Loan
was originated or acquired and the underwriting guidelines described in the
related Purchase Price and Terms Letter. The Seller’s underwriting standards in
effect as of the date of the initial Closing Date have been delivered to
Purchaser and are attached hereto as Exhibit 10;
          (xxiv) The Mortgage Note is not and has not been secured by any
collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
(ix) above;
          (xxv) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the approval of the Mortgage Loan application by an
appraiser which meets the minimum FNMA or FHLMC requisite qualifications for
appraisers, duly appointed by the originator, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan; the appraisal is in a form acceptable to FNMA or FHLMC, with such
riders as are acceptable to FNMA or FHLMC, as the case may be, and Title XI of
FIRREA and the regulations promulgated thereunder;

-27-



--------------------------------------------------------------------------------



 



          (xxvi) In the event the Mortgage constitutes a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale after default by the
Mortgagor;
          (xxvii) No Mortgage Loan contains a permanent “buydown” provision. No
Adjustable Rate Mortgage Loan contains a temporary “buydown” provision. With
respect to any Fixed Rate Mortgage Loan which contains a temporary “buydown”
provision, the value of such buydown funds does not exceed 6% of the Appraised
Value of the Mortgaged Property securing such Mortgage Loan. The Mortgage Loan
is not a graduated payment mortgage loan and the Mortgage Loan does not have a
shared appreciation or other contingent interest feature;
          (xxviii) With respect to an Adjustable Rate Mortgage Loan or a Balloon
Mortgage Loan, the Mortgagor has executed one or more statements to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of an adjustable rate mortgage loan or a fixed
rate balloon payment mortgage loan, as the case may be. The Seller shall
maintain all such statements in the Mortgage File;
          (xxix) No Mortgage Loan was made in connection with (a) the
construction or rehabilitation of a Mortgaged Property or (b) facilitating the
trade-in or exchange of a Mortgaged Property;
          (xxx) The Seller has no knowledge of any circumstances or condition
with respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that can reasonably be expected to cause the
Mortgage Loan to be an unacceptable investment, cause the Mortgage Loan to
become delinquent, or adversely affect the value of the Mortgage Loan;
          (xxxi) No Mortgage Loan has a Loan-to-Value Ratio at origination in
excess of 95%. Each such Mortgage Loan with an LTV at origination in excess of
80% is and will be subject to a Primary Mortgage Insurance Policy, issued by a
Qualified Insurer, which insures that portion of the Mortgage Loan over 75% of
the Appraised Value of the related Mortgaged Property or, in the case of NegAm
Mortgage Loans provides at least 25% coverage. All provisions of such Primary
Mortgage Insurance Policy have been and are being complied with, such policy is
in full force and effect, and all premiums due thereunder have been paid. Any
Mortgage subject to any such Primary Mortgage Insurance Policy obligates the
Mortgagor thereunder to maintain such insurance and to pay all premiums and
charges in connection therewith, except with respect to any Lender PMI Mortgage
Loan. Except in connection with a Lender PMI Mortgage Loan, the Mortgage
Interest Rate for the Mortgage Loan is exclusive of any such insurance premium;
          (xxxii) At the origination date of the Mortgage Loan, the related
Mortgaged Property was lawfully occupied under applicable law. To the best of
the

-28-



--------------------------------------------------------------------------------



 



Seller’s knowledge, after reasonable inquiry and investigation, the Mortgaged
Property is lawfully occupied under applicable law and all inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy of
the same, including but not limited to certificates of occupancy, have been made
or obtained from the appropriate authorities;
          (xxxiii) No action has been taken or failed to be taken, no event has
occurred and no state of facts exists or has existed on or prior to the Closing
Date (whether or not known to the Seller on or prior to such date) which has
resulted or will result in an exclusion from, denial of, or defense to coverage
under any private mortgage insurance (including, without limitation, any
exclusions, denials or defenses which would limit or reduce the availability of
the timely payment of the full amount of the loss otherwise due thereunder to
the insured) whether arising out of actions, representations, errors, omissions,
negligence, or fraud of the Seller, the related Mortgagor or any party involved
in the application for such coverage, including the appraisal, plans and
specifications and other exhibits or documents submitted therewith to the
insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay;
          (xxxiv) The Assignment of Mortgage, is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;
          (xxxv) Any future advances made to the Mortgagor prior to the Cut-off
Date have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to FNMA
or FHLMC. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;
          (xxxvi) If the Mortgaged Property is a condominium unit or a planned
unit development (other than a de minimis planned unit development) such
condominium or planned unit development project meets the eligibility
requirements for FNMA or FHLMC;
          (xxxvii) The Mortgage Note and Mortgage are on forms acceptable to
FNMA or FHLMC;
          (xxxviii) The Mortgaged Property is located in the state indicated on
the Mortgage Loan Schedule, and consists of a single parcel of real property
with a detached single family residence erected thereon, or an individual
condominium unit, or a 2-4 family dwelling or an individual unit in a planned
unit development as defined by FNMA, none of which is a mobile home or
manufactured dwelling;

-29-



--------------------------------------------------------------------------------



 



          (xxxix) The Mortgage Note, the Mortgage, the Assignment of Mortgage
and any other documents required to be delivered with respect to each Mortgage
Loan pursuant to the Custodial Agreement, have been delivered to the Custodian
all in compliance with the specific requirements of the Custodial Agreement.
With respect to each Mortgage Loan, the Seller is in possession of a complete
Mortgage File in compliance with Exhibit 5 hereto, except for such documents as
have been delivered to the Custodian;
          (xl) Except for a Mortgage Loan secured by Mortgaged Property located
in the state of Hawaii, no Mortgage Loan is secured by a Mortgage on a leasehold
estate. With respect to Mortgage Loans in the state of Hawaii that are secured
by a leasehold estate, (i) the lease is valid, in full force and effect, and
conforms to all of FNMA’s requirements for leasehold estates; (ii) all rents and
other payments due under the lease have been paid; (iii) the lessee is not in
default under any provision of the lease; (iv) the term of the lease exceeds the
maturity date of the related Mortgage Loan by at least ten years; and (v) the
mortgagee under the Mortgage Loan is given notice and an opportunity to cure any
defaults under the lease;
          (xli) The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder;
          (xlii) Except as set forth on the related Purchase Price and Terms
Letter, interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;
          (xliii) No fraud error, omission, misrepresentation or similar
occurrence with respect to a Mortgage Loan was committed by the Seller in
connection with the origination of the Mortgage Loan. To the best of the
Seller’s knowledge after reasonable inquiry, no fraud error, omission,
misrepresentation or similar occurrence with respect to a Mortgage Loan was
committed by any other person involved in the origination or servicing of the
Mortgage Loan;
          (xliv) Each Mortgage Loan constitutes a “qualified mortgage” under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);
          (xlv) No Mortgage Loan is classified as a “high cost” mortgage loan
under the Home Ownership and Equity Protection Act of 1994, as amended, nor is
any Mortgage Loan a “high cost home,” “covered” (excluding home loans defined as
“covered home loans” pursuant to the New Jersey Home Ownership Security Act of
2002), “high risk home” or “predatory” loan under any applicable state, federal
or local law (or a similarly classified loan using different terminology under a
law imposing heightened regulatory scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees);

-30-



--------------------------------------------------------------------------------



 



          (xlvi) No Mortgage Loan with a conforming principal balance,
determined as of the date of origination of such Mortgage Loan, that secures
real property located in the State of Georgia was originated or modified on or
after October 1, 2002 and prior to March 7, 2003;
          (xlvii) No Mortgagor was required to purchase any credit life,
disability, accident or health insurance product as a condition of obtaining the
extension of credit. No Mortgagor obtained a prepaid single premium credit life,
disability, accident or health insurance policy in connection with the
origination of the Mortgage Loan.
          (xlviii) As of the origination date of each Mortgage Loan subject to a
prepayment penalty, such prepayment penalty complied with all applicable laws
and no Mortgage Loan provides for the payment of a prepayment penalty beyond the
five-year term following the origination of the Mortgage Loan;
          (xlix) The Servicer has fully furnished, in accordance with the Fair
Credit Reporting Act and its implementing regulations, accurate and complete
information (e.g., favorable and unfavorable) on its Mortgagor credit files to
Equifax, Experian, and Trans Union Credit Information Company, on a monthly
basis;
          (l) As of the date of origination, no portion of the Mortgaged
Property was used for commercial purposes, and to the best of the Seller’s
knowledge after reasonable inquiry and investigation, since the date of
origination no portion of the Mortgaged Property has been used for commercial
purposes;
          (li) The Mortgagor was not a debtor in any state or federal bankruptcy
or insolvency proceeding at the time the Mortgage Loan was originated or as of
the related Closing Date;
          (lii) No Mortgage Loan was made in connection with the construction or
rehabilitation of a Mortgaged Property or facilitating the trade-in of a
Mortgaged Property;
          (liii) To the best of the Seller’s knowledge after reasonable inquiry
and investigation, there is no pending action or proceeding directly involving
any Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue;
          (liv) With respect to any Mortgage Loan which is a Texas Home Equity
Loan, any and all requirements of Section 50, Article XVI of the Texas
Constitution applicable to Texas Home Equity Loans which were in effect at the
time of the origination of the Mortgage Loan have been complied with;
          (lv) With respect to any Mortgage Loan as to which an affidavit has
been delivered to the Purchaser certifying that the original Mortgage Note has
been lost or destroyed and not been replaced, if such Mortgage Loan is
subsequently in default, the enforcement of such Mortgage Loan will not be
materially adversely affected by the absence of the original Mortgage Note;

-31-



--------------------------------------------------------------------------------



 



          (lvi) Except as disclosed on the related Mortgage Loan Schedule, the
Mortgaged Property was not, as of the date of origination of the Mortgage Loan,
subject to a mortgage, deed of trust, deed to secure debt or other security
instrument creating a lien subordinate to the lien of the Mortgage. No Mortgage
Loan had a combined loan-to-value ratio at origination greater than 100%; and
          (lvii) No Mortgage Loan was made to finance a cooperative.
          Subsection 7.03 Representations and Warranties Respecting the
Servicer.
          The Servicer represents, warrants and covenants to the Purchaser that
as of the Closing Date or as of such date specifically provided herein:
          (i) The Servicer is duly organized, validly existing and in good
standing under the laws of the State of Texas and is licensed and qualified to
transact business in and is in good standing under the laws of each state where
a Mortgaged Property is located or is otherwise exempt under applicable law from
such licensing or qualification or is otherwise not required under applicable
law to effect such licensing or qualification and no demand for such licensing
or qualification has been made upon the Servicer by any state having
jurisdiction and in any event the Servicer is or will be in compliance with the
laws of any such state to the extent necessary to insure the enforceability of
each Mortgage Loan and the servicing of the Mortgage Loans in accordance with
the terms of this Agreement;
          (ii) The Servicer has the full power and authority to execute, deliver
and perform, and to enter into and consummate, all transactions contemplated by
this Agreement. The Servicer has duly authorized the execution, delivery and
performance of this Agreement, has duly executed and delivered this Agreement,
and this Agreement, assuming due authorization, execution and delivery by the
Purchaser constitutes a legal, valid and binding obligation of the Servicer,
enforceable against it in accordance with its terms except as the enforceability
thereof may be limited by bankruptcy, insolvency, or reorganization;
          (iii) Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, nor the fulfillment of or
compliance with the terms and conditions of this Agreement, will conflict with
or result in a breach of any of the terms, conditions or provisions of the
Servicer’s organizational documents or result in a material breach of any legal
restriction or any agreement or instrument to which the Servicer is now a party
or by which it is bound, or constitute a material default or result in an
acceleration under any of the foregoing, or result in the violation of any law,
rule, regulation, order, judgment or decree to which the Servicer or its
property is subject or impair the ability of the Purchaser to realize on the
Mortgage Loans, or impair the value of the Mortgage Loans;
          (iv) The Servicer is an approved seller/servicer for either FNMA or
FHLMC in good standing and is a mortgagee approved by the Secretary of HUD. No
event has occurred, including but not limited to a change in insurance coverage,
which

-32-



--------------------------------------------------------------------------------



 



would make the Servicer unable to comply with FNMA, FHLMC or HUD eligibility
requirements or which would require notification to FNMA, FHLMC or HUD;
          (v) The Servicer does not believe, nor does it have any reason or
cause to believe, that it cannot perform each and every covenant contained in
this Agreement;
          (vi) There is no action, suit, proceeding, investigation or litigation
pending or, to the Servicer’s knowledge, threatened, which either in any one
instance or in the aggregate, if determined adversely to the Servicer would
adversely affect the execution, delivery or enforceability of this Agreement, or
the ability of the Servicer to service the Mortgage Loans hereunder in
accordance with the terms hereof, or the Servicer’s ability to perform its
obligations under this Agreement;
          (vii) No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Servicer of or compliance by the Servicer with this Agreement
or the Mortgage Loans or the consummation of the transactions contemplated by
this Agreement, or if required, such consent, approval, authorization or order
has been obtained prior to the Closing Date;
          (viii) The consummation of the transactions contemplated by this
Agreement are in the ordinary course of business of the Servicer;
          (ix) No written statement, report or other document prepared and
furnished or to be prepared and furnished by the Servicer pursuant to this
Agreement or in connection with the transactions contemplated hereby contains
any untrue statement of material fact or omits to state a material fact
necessary to make the statements contained therein not misleading;
          (x) The Servicer is a member of MERS in good standing, and will comply
in all material respects with the rules and procedures of MERS in connection
with the servicing of the MERS Mortgage Loans for as long as such Mortgage Loans
are registered with MERS;
          (xi) The Servicer acknowledges and agrees that the Servicing Fee
represents reasonable compensation for performing such services and that the
entire Servicing Fee shall be treated by the Servicer, for accounting and tax
purposes, as compensation for the servicing and administration of the Mortgage
Loans pursuant to this Agreement; and
          (xii) With respect to the initial Closing Date and such other times as
the Purchaser may request, the Servicer has delivered to the Purchaser financial
statements as to its last two complete fiscal years. All such financial
statements fairly present the pertinent results of operations and changes in
financial position for each of such periods and the financial position at the
end of each such period of the Servicer and it subsidiaries and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved, except as set forth in the notes thereto. There has been

-33-



--------------------------------------------------------------------------------



 



no change in the business, operations, financial condition, properties or assets
of the Servicer since the date of the Servicer’s financial statements that would
have a material adverse effect on its ability to perform its obligations under
this Agreement.
          Subsection 7.04 Remedies for Breach of Representations and Warranties.
          It is understood and agreed that the representations and warranties
set forth in Subsections 7.01, 7.02 and 7.03 shall survive the sale of the
Mortgage Loans to the Purchaser and shall inure to the benefit of the Purchaser
and any successor servicer to the Servicer, notwithstanding any restrictive or
qualified endorsement on any Mortgage Note or Assignment of Mortgage or the
examination or failure to examine any Mortgage File. Upon discovery by the
Seller, the Servicer or the Purchaser of a breach of any of the foregoing
representations and warranties which materially and adversely affects the value
of one or more of the Mortgage Loans, which materially and adversely affects the
interests of the Purchaser in one or more of the Mortgage Loans or materially
and adversely affects the ability of the Servicer to service such Mortgage Loan
in accordance with the terms of this Agreement, the party discovering such
breach shall give prompt written notice to the other.
          The Seller shall have a period of ninety (90) days from the earlier of
its discovery of a breach or the receipt by Seller of notice of such a breach
within which to correct or cure such breach. The Seller hereby covenants and
agrees that if any such breach cannot be corrected or cured within such ninety
(90) day period, the Seller shall, at Purchaser’s option and not later than
ninety (90) days after its discovery or its receipt of notice of such breach,
repurchase such Mortgage Loan at the Repurchase Price. In the event that a
breach shall involve any representation or warranty set forth in Subsection 7.01
and such breach cannot be cured within ninety (90) days of the earlier of either
discovery by or notice to the Seller of such breach, all of the Mortgage Loans
shall, at the Purchaser’s option, be repurchased by the Seller at the Repurchase
Price. However, if the breach shall involve a representation or warranty set
forth in Subsection 7.02 and the Seller discovers or receives notice of any such
breach within one hundred and twenty (120) days of the related Closing Date, the
Seller may, with the consent of the Purchaser and provided that the Seller has a
Qualified Substitute Mortgage Loan (or Loans), rather than repurchase the
Mortgage Loan as provided above, remove such Mortgage Loan and substitute in its
place a Qualified Substitute Mortgage Loan or Loans, provided that (i) any such
substitution shall be effected not later than one hundred and twenty (120) days
after the related Closing Date and (ii) prior to any substitution into a REMIC
pass-through entity, upon reasonable request by the Purchaser, the Seller shall
provide the Purchaser with an Opinion of Counsel that the substitution of the
applicable Qualified Substitute Mortgage Loan will not affect the status of the
pass-through entity as a REMIC. If the Seller has no Qualified Substitute
Mortgage Loan (or Purchaser does not consent to such substitution), it shall
repurchase the deficient Mortgage Loan. Any repurchase of a Mortgage Loan(s)
pursuant to the foregoing provisions of this Subsection 7.04 shall be
accomplished by remitting to the Servicer for deposit in the Custodial Account
the amount of the Repurchase Price for distribution to Purchaser on the next
scheduled Remittance Date, after deducting therefrom any amount received in
respect of such repurchased Mortgage Loan or Loans and being held in the
Custodial Account for future distribution.

-34-



--------------------------------------------------------------------------------



 



          At the time of repurchase or substitution, the Purchaser, the Seller
and the Servicer shall arrange for the reassignment of the Deleted Mortgage Loan
to the Seller and the delivery to the Seller of any documents held by the
Purchaser or the Custodian relating to the Deleted Mortgage Loan. The Servicing
File shall also be released by the Servicer to the Seller for any Deleted
Mortgage Loan. In the event of a repurchase or substitution, the Seller shall,
simultaneously with such reassignment, give written notice to the Purchaser that
such repurchase or substitution has taken place, amend the related Mortgage Loan
Schedule to reflect the withdrawal of the Deleted Mortgage Loan from this
Agreement, and in the case of substitution, identify a Qualified Substitute
Mortgage Loan (or Loans) and amend the related Mortgage Loan Schedule to reflect
the addition of such Qualified Substitute Mortgage Loan (or Loans) to this
Agreement. In connection with any such substitution, the Seller shall be deemed
to have made as to each such Qualified Substitute Mortgage Loan the
representations and warranties set forth in this Agreement except that all such
representations and warranties set forth in this Agreement shall be deemed made
as of the date of such substitution. The Seller shall effect such substitution
by delivering to the Custodian for each such Qualified Substitute Mortgage Loan
the documents required by the Custodial Agreement, with the Mortgage Note
endorsed thereon as required by the Custodial Agreement. The Seller shall remit
to the Servicer for deposit in the Custodial Account the Monthly Payment due on
such Qualified Substitute Mortgage Loan or Loans in the month following the date
of such substitution. Monthly Payments due with respect to Qualified Substitute
Mortgage Loans in the month of substitution shall be retained by the Seller. For
the month of substitution, distributions to Purchaser shall include the Monthly
Payment due on any Deleted Mortgage Loan in the month of substitution, and the
Seller shall thereafter be entitled to retain all amounts subsequently received
by the Seller in respect of such Deleted Mortgage Loan.
          For any month in which the Seller substitutes a Qualified Substitute
Mortgage Loan (or Loans) for a Deleted Mortgage Loan, the Seller shall determine
the amount (if any) by which the aggregate principal balance of all Qualified
Substitute Mortgage Loans as of the date of substitution is less than the
aggregate Stated Principal Balance of all Deleted Mortgage Loans (after
application of scheduled principal payments due in the month of substitution).
The amount of such shortfall shall be remitted to the Servicer for distribution
in the month of substitution pursuant to Subsection 11.04 hereof. Accordingly,
on the date of such substitution, the Seller, from its own funds, shall remit to
the Servicer for deposit into the Custodial Account an amount equal to the
amount of such shortfall.
          In addition to such repurchase or substitution obligation, the Seller
shall indemnify the Purchaser and any successor servicer to the Servicer and
hold each of them harmless against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and other costs and expenses resulting from any claim, demand, defense or
assertion based on or grounded upon, or resulting from, a breach of the Seller’s
representations and warranties contained in this Section 7. It is understood and
agreed that the obligations of the Seller set forth in this Subsection 7.04 to
cure, substitute for or repurchase a defective Mortgage Loan and to indemnify
the Purchaser and any successor servicer as provided in this Subsection 7.04
constitute the sole remedies of the Purchaser and any successor servicer
respecting a breach of the foregoing representations and warranties.

-35-



--------------------------------------------------------------------------------



 



          Any cause of action against the Seller relating to or arising out of
the breach of any representations and warranties made in Subsections 7.01 or
7.02 shall accrue as to any Mortgage Loan upon (i) discovery of such breach by
the Purchaser or the Servicer or notice thereof by the Seller to the Purchaser,
(ii) failure by the Seller to cure such breach or repurchase such Mortgage Loan
as specified above, and (iii) demand upon the Seller by the Purchaser for
compliance with the relevant provisions of this Agreement.
          If pursuant to the foregoing provisions the Seller repurchases a
Mortgage Loan that is a MERS Mortgage Loan, the Seller shall either (i) cause
MERS to execute and deliver an Assignment of Mortgage in recordable form to
transfer the Mortgage from MERS to the Seller and shall cause such Mortgage to
be removed from registration on the MERS System in accordance with MERS’ rules
and regulations or (ii) cause MERS to designate on the MERS System the Seller or
its designee as the beneficial holder of such Mortgage Loan.
          Subsection 7.05 Repurchase of Converted Mortgage Loans.
          In the event a Mortgagor exercises the option to convert a Convertible
Mortgage Loan to a fixed rate mortgage loan in accordance with the terms of the
related Mortgage Note, the Seller shall repurchase such Convertible Mortgage
Loan within thirty (30) days of such conversion taking effect, and the Seller
shall provide prior notice of such repurchase to the Purchaser or its designee,
at a price equal to 100% of the unpaid principal balance of such Convertible
Mortgage Loan at the time of such conversion plus interest due and payable
through the last day of the month of repurchase at the Mortgage Loan Remittance
Rate, provided, however, no interest for the month of repurchase shall be due
and payable if a Convertible Mortgage Loan is repurchased on the first day of a
month. Any repurchase of a Convertible Mortgage Loan pursuant to the foregoing
provisions of this Subsection 7.05 shall be accomplished by remitting the amount
of such repurchase price to the Servicer for deposit in the Custodial Account
for distribution to the Purchaser on the next scheduled Remittance Date.
          Subsection 7.06 Covenant of the Seller.
          With respect to any MERS Mortgage Loan, on or immediately following
the related Closing Date, Seller shall comply with all rules and procedures of
MERS in connection with registering Purchaser as the beneficial owner of such
Mortgage Loan on the MERS System.
          SECTION 8. Closing.
          The closing for each Mortgage Loan Package shall take place on the
related Closing Date. The Closing shall be either: by telephone, confirmed by
letter or wire as the parties shall agree, or conducted in person, at such place
as the parties shall agree.
          The closing for the Mortgage Loans to be purchased on each Closing
Date shall be subject to each of the following conditions:

  a)   all of the representations and warranties of the Seller and the Servicer
under this Agreement shall be true and correct as of the related Closing Date
and no event shall have occurred which, with notice or the passage of time,
would constitute a default under this Agreement;

-36-



--------------------------------------------------------------------------------



 



  b)   the Purchaser shall have received, or the Purchaser’s attorneys shall
have received in escrow, all Closing Documents as specified in Section 9 of this
Agreement, in such forms as are agreed upon and acceptable to the Purchaser,
duly executed by all signatories other than the Purchaser as required pursuant
to the terms hereof;     c)   the Seller shall have delivered and released to
the Custodian all documents required pursuant to the Custodial Agreement; and  
  d)   all other terms and conditions of this Agreement shall have been complied
with.

          Subject to the foregoing conditions, the Purchaser shall pay to the
Seller on the related Closing Date the Purchase Price, plus accrued interest
pursuant to Section 4 of this Agreement, by wire transfer of immediately
available funds to the account designated by the Seller on or before the Funding
Deadline.
          SECTION 9. Closing Documents.
          The Closing Documents to be delivered on each Closing Date (unless
otherwise specified below) in respect of the Mortgage Loans to be purchased on
such Closing Date shall consist of the following documents (which shall be fully
executed originals as applicable):

  1.   this Agreement, in four (4) counterparts (to be executed and delivered
only for the initial Closing Date);     2.   the related Information Diskette
provided by the Seller, all other information agreed to be provided to the
Purchaser by the Seller herein or in the related Purchase Price and Terms Letter
and the related Mortgage Loan Schedule prepared in accordance with Section 3,
with a copy of the latter to be delivered to the Custodian for purposes of the
Custodial Agreement;     3.   a Custodian’s Initial Certification, as required
under the Custodial Agreement, in the form of Exhibit 6-1 to the Custodial
Agreement;     4.   a Custodial Account Letter Agreement in the form attached as
Exhibit 7 hereto (to be executed and delivered only for the initial Closing
Date);     5.   an Escrow Account Letter Agreement in the form attached as
Exhibit 8 hereto (to be executed and delivered only for the initial Closing
Date);     6.   an Officer’s Certificate, in the form of Exhibit 1 hereto,
including all attachments hereto (to be executed and delivered for the initial
Closing Date and on each subsequent Closing Date upon the request of Purchaser
and with reasonable notice prior to such Closing Date);

-37-



--------------------------------------------------------------------------------



 



  7.   Opinion of Counsel of the Seller (who may be an employee of the Seller),
in the form of Exhibit 2 hereto to be executed and delivered for the initial
Closing Date and on each subsequent Closing Date upon the request of Purchaser
and with reasonable notice prior to such Closing Date; provided, however, in no
event shall Seller be required to deliver an Opinion of Counsel more frequently
than once every six (6) months;     8.   a Security Release Certification, in
the form of Exhibit 3 hereto executed by any person having the benefit of any
security interest, pledge or hypothecation in relation to the Mortgage Loans, if
any of the Mortgage Loans have at any time been subject to any security
interest, pledge or hypothecation for the benefit of such person;     9.   with
respect to any Closing Date to which applicable, a certificate or other evidence
or merger or change of name, signed or stamped by the applicable regulatory
authority, if any of the Mortgage Loans were acquired by the Seller by merger or
acquired or originated by the Seller while conducting business under a name
other than its present name, if applicable;     10.   the Seller’s underwriting
guidelines (to be delivered for the initial Closing Date and to be updated by
the Seller (i) promptly upon any material change thereto and in any event no
less frequently than once every six (6) months); and     11.   an Assignment and
Conveyance in the form of Exhibit 4 hereto.

          SECTION 10. Costs.
          Unless otherwise provided in the related Purchase Price and Terms
Letter, the Purchaser shall pay any commissions due its salesmen, the legal fees
and expenses of its attorneys, custodial fees and reasonable out-of-pocket costs
of the Seller in connection with any Reconstitution Agreement pursuant to
Section 29 hereof. All other costs and expenses incurred in connection with the
transfer and delivery of the Mortgage Loans, including without limitation, fees
for title policy endorsements, the initial recordation of Assignments of
Mortgage (other than with respect to MERS Mortgage Loans) and continuations, and
the Seller’s and Servicer’s attorney’s fees, shall be paid by the Seller.
          SECTION 11. Servicer’s Servicing Obligations.
          The Servicer shall service and administer the Mortgage Loans in
accordance with the terms and provisions set forth in the Servicing Addendum
attached as Exhibit 9; which Servicing Addendum is hereby incorporated in this
Agreement in its entirety as if the same were contained in this Section 11.

-38-



--------------------------------------------------------------------------------



 



  SECTION 12. Removal of Mortgage Loans from Inclusion Under this Agreement Upon
a Whole Loan Transfer or a Pass-Through Transfer on One or More Reconstitution
Dates.

          The Seller, the Servicer and the Purchaser agree that with respect to
some or all of the Mortgage Loans, the Purchaser may effect one or more Whole
Loan Transfers and/or one or more Pass-Through Transfers. In connection with a
Whole Loan Transfer and/or Pass-Through Transfer, the related Reconstitution
Agreement shall provide that no more than four (4) Persons at any one time shall
have the status of “Purchaser” with regard to any Mortgage Loan Package (unless
otherwise agreed to by the Servicer and the Purchaser); provided that any trust
to which Mortgage Loans may be transferred shall constitute a single
“Purchaser.”
          With respect to each Whole Loan Transfer or Pass-Through Transfer, as
the case may be, entered into by the Purchaser, the Seller and the Servicer each
agrees, to the extent applicable:

  (1)   to cooperate fully with the Purchaser and any prospective purchaser with
respect to all reasonable requests and due diligence procedures and providing
information contained in the Mortgage Loan Schedule including any diskette or
other related data tapes provided as reasonably requested by such purchasers;  
  (2)   to execute all Reconstitution Agreements provided that each of the
Servicer and the Purchaser is given an opportunity to review and reasonably
negotiate in good faith the content of such documents not specifically
referenced or provided herein and provided further that such Reconstitution
Agreement does not materially diminish the Servicer’s rights or materially
increase Servicer’s responsibilities under this Agreement;     (3)   with
respect to any Mortgage Loan that is subject to a Whole Loan Transfer or a
Pass-Through Transfer (a) the Seller shall make the representations and
warranties regarding such Mortgage Loan contained herein only as of the related
Closing Date, and (b) the Servicer shall restate the representations and
warranties regarding the Servicer set forth in Subsection 7.03 as of the date of
such Whole Loan Transfer or Pass-Through Transfer;     (4)   to deliver to the
Purchaser for inclusion in any prospectus or other offering material such
publicly available information regarding the Servicer, its financial condition
and its most recently publicly disclosed mortgage loan delinquency, foreclosure
and loss experience as shall be reasonably requested by the Purchaser, and to
deliver to the Purchaser any non-public, unaudited financial information
regarding the Mortgage Loans as shall be reasonably requested by the Purchaser,
in which case the Purchaser, unless otherwise mutually agreed, shall bear the
cost of having such information audited by certified public accountants if the
Purchaser desires such an

-39-



--------------------------------------------------------------------------------



 



      audit; provided that in connection with inclusion of any information
provided by the Servicer pursuant to this clause 4 in any prospectus supplement
or other offering document, the Servicer and the Purchaser shall enter into a
customary indemnity agreement, which shall provide that (A) the Servicer shall
indemnify the Purchaser and certain affiliates of the Purchaser against losses
they may sustain in any way related to any information provided by the Servicer
regarding the Servicer or the Servicer’s servicing practices set forth in any
offering document prepared in connection with such Reconstitution and (B) the
Purchaser shall indemnify the Servicer and certain affiliates of the Servicer
against any losses they may sustain in any way related to any information in any
offering document, other than information provided by the Servicer specifically
for use therein, prepared in connection with such Reconstitution;     (5)   to
deliver to the Purchaser and to any Person designated by the Purchaser, at the
Purchaser’s expense, such statements and audit letters of reputable, certified
public accountants pertaining to information provided by the Seller pursuant to
clause 4 above as shall be reasonably requested by the Purchaser;     (6)   to
deliver to the Purchaser, and to any Person designated by the Purchaser, such
in-house opinions of counsel as are customarily delivered by originators or
servicers of mortgage loans, as the case may be, in connection with Whole Loan
Transfers or Pass-Through Transfers, as the case may be, it being understood
that the cost of any opinions of outside special counsel that may be required
for a Whole Loan Transfer or Pass-Through Transfer, as the case may be, shall be
the responsibility of the Purchaser; and     (7)   to reasonably cooperate with
the Purchaser and any prospective purchaser with respect to the preparation of
Mortgage Loan Documents and such other documents, and with respect to the
servicing of the Mortgage Loans in accordance with the requirements from time to
time of the rating agencies rating a Whole Loan Transfer or Pass-Through
Transfer, the credit enhancers providing credit enhancement thereon and the
requirements of the Purchaser’s shelf registration statement.

          All Mortgage Loans not sold or transferred pursuant to a Whole Loan
Transfer or Pass-Through Transfer shall be subject to this Agreement and shall
continue to be serviced in accordance with the terms of this Agreement and with
respect thereto this Agreement shall remain in full force and effect. In
connection with the sale or transfer of any MERS Mortgage Loan, the Seller shall
cause MERS to designate on the MERS System the assignee (or the related trust,
for the benefit of the related certificateholders) or its designee as the
beneficial holder of such Mortgage Loan.

-40-



--------------------------------------------------------------------------------



 



          With respect to any Mortgage Loans sold in a Pass-Through Transfer
where the Servicer is a servicer, the Servicer agrees that on or before
March 15th of each year beginning March 15, 2005, the Servicer shall deliver to
the Person responsible for filing a Form 10-K with the Securities and Exchange
Commission with respect to the related trust a certification in the form
attached as Exhibit 11 hereto, executed by the senior officer in charge of
servicing at the Servicer. The Servicer shall indemnify and hold harmless such
Person and its officers, directors and Affiliates, from and against any losses,
damages, penalties, fines, forfeitures, reasonable and necessary legal fees and
related costs, judgments and other costs and expenses arising out of or based
upon any breach of the Servicer’s obligations under this paragraph or any
material misstatement or omission, negligence, bad faith or willful misconduct
of the Servicer in connection therewith. If the indemnification provided for in
the preceding sentence is unavailable or insufficient to hold harmless any
indemnified party, then the Servicer agrees that it shall contribute to the
amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities of such indemnified party in such proportion as
is appropriate to reflect the relative fault of such indemnified party, on the
one hand, and the Servicer, on the other, in connection with a breach of the
Servicer’s obligations under this paragraph or any material misstatement or
omission, negligence, bad faith or willful misconduct of the Servicer in
connection therewith.
          SECTION 13. The Seller and the Servicer.

  Subsection 13.01 Additional Indemnification by the Seller and the Servicer;
Third Party Claims.

          (i) The Seller shall indemnify the Purchaser and hold it harmless
against any and all claims, losses, damages, penalties, fines, forfeitures,
reasonable and necessary legal fees and related costs, judgments, and any other
costs, fees and expenses that the Purchaser may sustain in any way related to
the failure of the Seller to perform its duties in strict compliance with the
terms of this Agreement or any Reconstitution Agreement entered into pursuant to
Section 12 (to the extent applicable). Each party to this Agreement shall
immediately notify the others if a claim is made upon such party by a third
party with respect to this Agreement, any Reconstitution Agreement or the
Mortgage Loans. Upon the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, the Seller shall assume the defense of any such
claim and pay all expenses in connection therewith, including counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against it or the Purchaser in respect of such claim. The Purchaser promptly
shall reimburse the Seller for all amounts advanced by it pursuant to the
preceding sentence except when the claim is in any way related to the Seller’s
indemnification obligations pursuant to Section 7 or this Section 13.
          (ii) The Servicer shall indemnify the Purchaser and hold it harmless
against any and all claims, losses, damages, penalties, fines, forfeitures,
reasonable and necessary legal fees and related costs, judgments, and any other
costs, fees and expenses that the Purchaser may sustain in any way related to a
breach of any of the Servicer’s representations and warranties under Subsection
7.03 or the failure of the Seller to perform its duties in strict compliance
with the terms of this Agreement or any

-41-



--------------------------------------------------------------------------------



 



Reconstitution Agreement entered into pursuant to Section 12. Each party to this
Agreement shall immediately notify the others if a claim is made upon such party
by a third party with respect to this Agreement, any Reconstitution Agreement or
the Mortgage Loans. Upon the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, the Servicer shall assume the defense of any
such claim and pay all expenses in connection therewith, including counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it or the Purchaser in respect of such claim. The Purchaser
promptly shall reimburse the Servicer for all amounts advanced by it pursuant to
the preceding sentence except when the claim is in any way related to the
Servicer’s indemnification obligations pursuant to this Section 13; or the
failure of the Servicer to service and administer the Mortgage Loans in strict
compliance with the terms of this Agreement or any Reconstitution Agreement.
          (iii) Notwithstanding anything herein to the contrary, neither the
Seller nor the Servicer shall have any liability hereunder for any claims,
losses, damages, penalties, fines, forfeitures, reasonable and necessary legal
fees and related costs, judgments, and any other costs, fees and expenses that
the Purchaser may sustain directly related to (A) the failure of the Purchaser
to forward to the Seller or the Servicer, as applicable, notices of claims, as
to which neither the Seller nor Servicer has any knowledge, regarding Mortgage
Loans recorded in the name of the Purchaser and (B) the failure of the Custodian
to perform its obligations under the Custodial Agreement, but solely to the
extent that such failure materially adversely affects the ability of the
Servicer to service the Mortgage Loans in accordance with the terms of this
Agreement.
          (iv) The Purchaser shall indemnify the Servicer and hold the Servicer
harmless against any and all claims, losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and any other costs, fees and expenses that the Servicer may sustain in any way
related to the failure of the Custodian to deliver to the Servicer any Mortgage
Loan Document requested by the Servicer in accordance with the terms of this
Agreement and the Custodial Agreement. The Servicer shall immediately notify the
Purchaser if a claim is made upon the Servicer by a third party with respect to
such failure of the Custodian. The Purchaser shall assume the defense of any
such claim and pay all expenses in connection therewith, including counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it or the Servicer in respect of such claim.
          Subsection 13.02 Merger or Consolidation of the Servicer.
          The Servicer will keep in full effect its existence, rights and
franchises as a entity organized under the laws of the state of its organization
except as permitted herein, and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, or any
of the Mortgage Loans and to perform its duties under this Agreement.
          Any Person into which the Servicer may be merged or consolidated, or
any corporation resulting from any merger, conversion or consolidation to which
the Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the

-42-



--------------------------------------------------------------------------------



 



Servicer hereunder, without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person shall
be an institution whose deposits are insured by FDIC or a company whose business
is the origination and servicing of mortgage loans, unless otherwise consented
to by the Purchaser, which consent shall not be unreasonably withheld, shall be
qualified to service mortgage loans on behalf of FNMA or FHLMC, shall have a
GAAP net worth of not less than $25,000,000 and shall satisfy the requirements
of Section 16 with respect to the qualifications of a successor to the Servicer
(and shall otherwise comply with the requirements of Section 16).
          Subsection 13.03 Limitation on Liability of the Seller, the Servicer
and Others.
          None of the Seller, the Servicer nor any of the officers, employees or
agents of either shall be under any liability to the Purchaser for any action
taken or for refraining from the taking of any action in good faith pursuant to
this Agreement, or for errors in judgment; provided, however, that this
provision shall not protect the Seller, the Servicer or any such person against
any breach of warranties or representations made herein, or failure to perform
its obligations in strict compliance with any standard of care set forth in this
Agreement, or any liability which would otherwise be imposed by reason of any
breach of the terms and conditions of this Agreement. The Seller, the Servicer
and any officer, employee or agent of the Seller or the Servicer may rely in
good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Servicer
shall not be under any obligation to appear in, prosecute or defend any legal
action which is not incidental to its duties to service the Mortgage Loans in
accordance with this Agreement and which in its opinion may involve it in any
expenses or liability; provided, however, that the Servicer may, with the
consent of the Purchaser, undertake any such action which it may deem necessary
or desirable in respect to this Agreement and the rights and duties of the
parties hereto. In such event, the reasonable legal expenses and costs of such
action and any liability resulting therefrom shall be expenses, costs and
liabilities for which the Purchaser will be liable and the Servicer shall be
entitled to be reimbursed therefor from the Purchaser upon written demand.
          Subsection 13.04 Seller Not to Resign.
          The Servicer shall not assign this Agreement or resign from the
obligations and duties hereby imposed on it except by mutual consent of the
Servicer and the Purchaser or upon the determination that its duties hereunder
are no longer permissible under applicable law and such incapacity cannot be
cured by the Servicer. Any such determination permitting the resignation of the
Servicer shall be evidenced by an Opinion of Counsel to such effect delivered to
the Purchaser which Opinion of Counsel shall be in form and substance acceptable
to the Purchaser. No such resignation shall become effective until a successor
shall have assumed the Servicer’s responsibilities and obligations hereunder in
the manner provided in Section 16.
          Subsection 13.05 No Transfer of Servicing.
          With respect to the retention of the Servicer to service the Mortgage
Loans hereunder, the Servicer acknowledges that the Purchaser has acted in
reliance upon the Servicer’s independent status, the adequacy of its servicing
facilities, plan, personnel, records

-43-



--------------------------------------------------------------------------------



 



and procedures, its integrity, reputation and financial standing and the
continuance thereof. Without in any way limiting the generality of this Section,
Servicer shall not either assign this Agreement or the servicing hereunder or
delegate a substantial portion of its rights or duties hereunder, or sell or
otherwise dispose of all or substantially all of its property or assets, without
the prior written approval of the Purchaser, which consent will not be
unreasonably withheld; provided, however, the Servicer may, with prior notice
but without Purchaser’s consent, assign its rights and obligations as servicer
hereunder to an entity if (i) such entity is directly or indirectly owned or
controlled by the Servicer, (ii) such entity shall be qualified to service
mortgage loans on behalf of FNMA or FHLMC and shall satisfy the requirements of
Section 16 with respect to the qualifications of a successor to the Servicer
(and shall otherwise comply with the requirements of Section 16), (iii) shall
have a GAAP net worth of not less than $25,000,000 and (iv) the Servicer
guaranties the performance by such entity of all obligations hereunder; provided
further, that, with respect to any Mortgage Loan subject to a Pass-Through
Transfer, the Servicer shall not resign from the obligations and duties hereby
imposed on it except upon determination that its duties hereunder are no longer
permissible under applicable law. Any such determination permitting the
resignation of the Servicer shall be evidenced by an Opinion of Counsel of the
Servicer to such effect obtained at the expense of the Servicer and delivered to
the related trustee or master servicer.
          Without in any way limiting the generality of this Subsection 13.05,
in the event that the Servicer either shall assign this Agreement or the
servicing responsibilities hereunder or delegate its duties hereunder or any
portion thereof without the prior written consent of the Purchaser, then the
Purchaser shall have the right to terminate this Agreement as set forth in
Subsection 15.02, without any payment of any penalty or damages and without any
liability whatsoever to the Servicer (other than with respect to accrued but
unpaid Monthly Advances, Servicing Advances and Servicing Fees remaining unpaid)
or any third party.
          SECTION 14. Default.
          Subsection 14.01 Events of Default.
          In case one or more of the following Events of Default by the Servicer
shall occur and be continuing:
          (i) any failure by the Servicer to remit to the Purchaser any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of two (2) Business Days after the date upon which written notice
of such failure, requiring the same to be remedied, shall have been given to the
Servicer by the Purchaser; or
          (ii) failure on the part of the Servicer duly to observe or perform in
any material respect any other of the covenants or agreements on the part of the
Servicer set forth in this Agreement which continues unremedied for a period of
thirty (30) days (except that such number of days shall be fifteen (15) in the
case of a failure to pay any premium for any insurance policy required to be
maintained under this Agreement) after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Servicer by the Purchaser or by the Custodian; or

-44-



--------------------------------------------------------------------------------



 



          (iii) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force undischarged or unstayed for a
period of sixty (60) days; or
          (iv) the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
the Servicer or of or relating to all or substantially all of its property; or
          (v) the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations; or
          (vi) failure by the Servicer to maintain its license to do business or
service residential mortgage loans in any jurisdiction where the Mortgaged
Properties are located which failure continues unremedied for a period of thirty
(30) days; or
          (vii) the Servicer ceases to meet the qualifications of a FNMA or
FHLMC seller/servicer and the failure to meet such qualifications continues
unremedied for a period of thirty (30) days; or
          (viii) the Servicer attempts, without the consent of the Purchaser, to
sell or otherwise dispose of all or substantially all of its property or assets
or to assign this Agreement or the servicing responsibilities hereunder or to
delegate a substantial portion of its duties hereunder;
then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Servicer may, in
addition to whatever rights the Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, terminate all the rights
and obligations of the Servicer under this Agreement and in and to the Mortgage
Loans and the proceeds thereof. On or after the receipt by the Servicer of such
written notice, all authority and power of the Servicer under this Agreement,
whether with respect to the Mortgage Loans or otherwise, shall pass to and be
vested in the successor appointed pursuant to Section 16. Upon written request
from the Purchaser, the Servicer shall prepare, execute and deliver any and all
documents and other instruments, place in such successor’s possession all
Mortgage Files, and do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise, at the Servicer’s sole expense. The Servicer
agrees to cooperate with the Purchaser and such successor in effecting the
termination of the Servicer’s responsibilities and rights hereunder, including,
without limitation, the transfer to such successor for administration by it of
all cash amounts which shall at the time be credited by the Servicer to the

-45-



--------------------------------------------------------------------------------



 



Custodial Account, REO Account or Escrow Account or thereafter received with
respect to the Mortgage Loans.
          Subsection 14.02 Waiver of Defaults.
          The Purchaser may waive any default by the Servicer in the performance
of its obligations hereunder and its consequences. Upon any such waiver of a
past default, such default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement. No such waiver shall extend to any subsequent or other default
or impair any right consequent thereon except to the extent expressly so waived.
          SECTION 15. Termination.
          Subsection 15.01 Termination.
          The respective obligations and responsibilities of the Servicer shall
terminate upon: (i) the later of the final payment or other liquidation (or any
advance with respect thereto) of the last Mortgage Loan or the disposition of
all REO Property and the remittance of all funds due hereunder; or (ii) by
mutual consent of the Servicer and the Purchaser in writing.
          Subsection 15.02 Termination Without Cause.
          The Purchaser may, at its sole option, terminate any rights the
Servicer may have hereunder, without cause, upon written notice. Any such notice
of termination shall be in writing and delivered to the Servicer as provided in
Section 16 of this Agreement. In the event of such termination, the Servicer
shall be entitled to the Termination Fee.
          SECTION 16. Successor to the Servicer.
          Prior to termination of Servicer’s responsibilities and duties under
this Agreement pursuant to Subsection 15.01(ii) or 15.02, the Purchaser shall
(i) succeed to and assume all of the Servicer’s responsibilities, rights, duties
and obligations under this Agreement, or (ii) appoint a successor having a GAAP
net worth of not less than $25,000,000 and which shall succeed to all rights and
assume all of the responsibilities, duties and liabilities of the Servicer under
this Agreement prior to the termination of Servicer’s responsibilities, duties
and liabilities under this Agreement. In connection with such appointment and
assumption, the Purchaser may make such arrangements for the compensation of
such successor out of payments on Mortgage Loans as it and such successor shall
agree. In the event that the Servicer’s duties, responsibilities and liabilities
under this Agreement should be terminated pursuant to the aforementioned
Sections, the Servicer shall discharge such duties and responsibilities during
the period from the date it acquires knowledge of such termination until the
effective date thereof with the same degree of diligence and prudence which it
is obligated to exercise under this Agreement, and shall take no action
whatsoever that might impair or prejudice the rights or financial condition of
its successor. The resignation or removal of Servicer pursuant to the
aforementioned Sections shall not become effective until a successor shall be
appointed pursuant to this Section and shall in no event relieve the Servicer of
the representations and warranties made pursuant to Subsection 7.03 and the
remedies available to the Purchaser under Subsection 13.01(ii), it being
understood and

-46-



--------------------------------------------------------------------------------



 



agreed that the provisions of such Subsections 7.03 and 13.01 shall be
applicable to the Servicer notwithstanding any such resignation or termination
of the Servicer, or the termination of this Agreement.
          Any successor appointed as provided herein shall execute, acknowledge
and deliver to the Servicer and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer, with like effect as if originally named as a party to this Agreement.
In connection with any such resignation or removal of Servicer, either (i) the
successor shall represent and warrant that it is a member of MERS in good
standing and shall agree to comply in all material respects with the rules and
procedures of MERS in connection with the servicing of the Mortgage Loans that
are registered with MERS, or (ii) the Servicer shall cooperate with such
successor in causing MERS to execute and deliver an Assignment of Mortgage in
recordable form to transfer the Mortgage from MERS to the Purchaser and to
execute and deliver such other notices, documents and other instruments as may
be necessary or desirable to effect a transfer of such Mortgage Loan or
servicing of such Mortgage Loan on the MERS System to the successor servicer.
The Servicer shall file or cause to be filed any such assignment in the
appropriate recording office. The successor servicer shall cause such assignment
to be delivered to the Custodian promptly upon receipt of the original with
evidence of recording thereon or a copy certified by the public recording office
in which such assignment was recorded. Any termination of this Agreement
pursuant to Subsection 13.04, 14.01, 15.01, or 15.02 shall not affect any claims
that the Purchaser may have against the Servicer arising prior to any such
termination or resignation.
          The Servicer shall timely deliver to the successor the funds in the
Custodial Account, REO Account and the Escrow Account and the Mortgage Files and
related documents and statements held by it hereunder and the Servicer shall
account for all funds. The Servicer shall execute and deliver such instruments
and do such other things all as may reasonably be required to more fully and
definitely vest and confirm in the successor all such rights, powers, duties,
responsibilities, obligations and liabilities of the Servicer. The successor
shall make arrangements at the time of transfer of the servicing
responsibilities to the successor servicer to reimburse the Servicer for amounts
the Servicer actually expended pursuant to this Agreement (provided that the
Servicer shall provide the successor servicer with written evidence of such
amounts) which the successor is entitled to retain hereunder and which would
otherwise have been recovered by the Servicer pursuant to this Agreement but for
the appointment of the successor servicer.
          Upon a successor’s acceptance of appointment as such, the Servicer
shall notify by mail the Purchaser of such appointment.
          SECTION 17. Financial Statements.
          The Servicer understands that in connection with the Purchaser’s
marketing of the Mortgage Loans, the Purchaser shall make available to
prospective purchasers a Consolidated Statement of Operations of the Servicer’s
parent company, Countrywide Financial Corporation (“CFC”) for the most recently
completed three (3) fiscal years respecting which such a statement is available,
as well as a Consolidated Statement of Condition of CFC at the end of the last
two

-47-



--------------------------------------------------------------------------------



 



(2) fiscal years covered by such Consolidated Statement of Operations. The
Servicer shall also make available any comparable interim statements to the
extent any such statements have been prepared by the Servicer (and are available
upon request to members or stockholders of the Servicer or the public at large).
The Servicer, if it has not already done so, agrees to furnish promptly to the
Purchaser, upon request, copies of the statements specified above. The Servicer
shall also make available information on its servicing performance with respect
to loans serviced for others, including delinquency ratios.
          The Servicer also agrees to make available upon reasonable notice and
during normal business hours to any prospective purchaser a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting recent developments affecting, directly or indirectly, the Servicer’s
ability to perform under this Agreement and to permit any prospective purchaser
upon reasonable notice and during normal business hours to inspect the
Servicer’s servicing facilities for the purpose of satisfying such prospective
purchaser that the Servicer has the ability to service the Mortgage Loans in
accordance with this Agreement.
          SECTION 18. Reserved.
          SECTION 19. Notices.
          All demands, notices and communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed, by registered or
certified mail, postage prepaid, and return receipt requested, or, if by other
means, when received by the other party or parties at the address as follows:

         
 
  (i)   if to the Seller:
 
       
 
      Countrywide Home Loans, Inc.
 
      4500 Park Granada,
 
      Calabasas, California 91302
 
      Attn: Celia Coulter
 
       
 
  (ii)   if to the Servicer:
 
       
 
      Countrywide Home Loans Servicing LP
 
      400 Countrywide Way
 
      Simi Valley, California 93065
 
      Attn: Lupe Montero
 
       
 
  (iii)   if to the Purchaser:
 
       
 
      DLJ Mortgage Capital, Inc.
 
      11 Madison Avenue
 
      New York, New York 10010
 
      Attn: Peter Sack

-48-



--------------------------------------------------------------------------------



 



or such other address as may hereafter be furnished to the other parties by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
          SECTION 20. Severability Clause.
          Any part, provision, representation or warranty of this Agreement
which is prohibited or which is held to be void or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof. Any part, provision,
representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall
be ineffective, as to such jurisdiction, to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof. If the invalidity of any part, provision, representation or
warranty of this Agreement shall deprive any party of the economic benefit
intended to be conferred by this Agreement, the parties shall negotiate, in
good-faith, to develop a structure the economic effect of which is nearly as
possible the same as the economic effect of this Agreement without regard to
such invalidity.
          SECTION 21. Counterparts.
          This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.
          SECTION 22. Governing Law.
          The Agreement shall be construed in accordance with the laws of the
State of New York and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with the laws of the State of New
York, except to the extent preempted by Federal law.
          SECTION 23. Intention of the Parties.
          It is the intention of the parties that the Purchaser is purchasing,
and the Seller is selling the Mortgage Loans and not a debt instrument of the
Seller or another security. Accordingly, the parties hereto each intend to treat
the transaction for Federal income tax purposes as a sale by the Seller, and a
purchase by the Purchaser, of the Mortgage Loans. The Purchaser shall have the
right to review the Mortgage Loans and the related Mortgage Files to determine
the characteristics of the Mortgage Loans which shall affect the Federal income
tax consequences of owning the Mortgage Loans and the Seller and the Servicer
shall cooperate with all reasonable requests made by the Purchaser in the course
of such review.

-49-



--------------------------------------------------------------------------------



 



          SECTION 24. Successors and Assigns; Assignment of Purchase Agreement.
          This Agreement shall bind and inure to the benefit of and be
enforceable by the Seller, the Servicer and the Purchaser and the respective
permitted successors and assigns of the Seller, the Servicer and the Purchaser.
This Agreement shall not be assigned, pledged or hypothecated by the Seller or
the Servicer to a third party without the consent of the Purchaser. This
Agreement may be assigned, pledged or hypothecated by the Purchaser without the
consent of the Seller or the Servicer and any assignee of the Purchaser will
become the “Purchaser” hereunder.
          SECTION 25. Waivers.
          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.
          SECTION 26. Exhibits.
          The exhibits to this Agreement are hereby incorporated and made a part
hereof and are an integral part of this Agreement.
          SECTION 27. General Interpretive Principles.
          For purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

  a)   the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;     b)  
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles;     c)   references
herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,” and other
Subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;    
d)   reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;     e)   the words “herein,” “hereof,” “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
provision; and

-50-



--------------------------------------------------------------------------------



 



  f)   the term “include” or “including” shall mean without limitation by reason
of enumeration.

          SECTION 28. Reproduction of Documents.
          This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications which may hereafter be
executed, (b) documents received by any party at the closing, and (c) financial
statements, certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The parties agree
that any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding, whether or not the original
is in existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. The
Purchaser, upon request of the Seller or the Servicer, shall use its best
efforts to deliver, or cause to be delivered, a computer disk containing this
Agreement to the Seller or the Servicer if such disk is readily accessible to
the Purchaser or its counsel.
          SECTION 29. Further Agreements.
          The Seller, the Servicer and the Purchaser each agree to execute and
deliver to the other such reasonable and appropriate additional documents,
instruments or agreements as may be necessary or appropriate to effectuate the
purposes of this Agreement.
          Without limiting the generality of the foregoing, the Seller and the
Servicer shall cooperate with the Purchaser in connection with any Whole Loan
Transfer or Pass-Through Transfer contemplated by the Purchaser pursuant to
Section 12 hereof. In that connection, the Servicer shall (a) execute any
Reconstitution Agreement in accordance with the provisions of Section 12, and
(b) provide to the Purchaser or any prospective purchaser: (i) any and all
information and appropriate verification of information, whether through letters
of its auditors and counsel or otherwise, as the Purchaser shall reasonably
request; and (ii) such representations, warranties, covenants, opinions of
counsel, letters from auditors, and certificates of public officials or officers
of the Servicer as are reasonably believed necessary by the Purchaser in
connection with such transactions. The requirement of the Servicer pursuant to
(ii) above shall terminate on the final Reconstitution Date. Prior to incurring
any out-of-pocket expenses pursuant to this paragraph, the Servicer, as
applicable, shall notify the Purchaser in writing of the estimated amount of
such expense. The Purchaser shall reimburse such party for any such expense
following its receipt of appropriate details thereof.
          SECTION 30. Confidentiality.
          The Seller agrees that the Purchaser has or will introduce buyers of
mortgage loans to the Seller, that buyers of mortgage loans are customers of the
Purchaser and that the relationships of the Purchaser to the buyers of mortgage
loans are confidential. The Seller agrees, for a period of six (6) months
following the related Closing Date with respect to a particular buyer of
Mortgage Loans, the Seller will not, for the purpose of buying and selling other
mortgage loans, communicate with or sell such other mortgage loans to such buyer
unless

-51-



--------------------------------------------------------------------------------



 



such buyer is or has been independently introduced to the Seller or the Seller
has had previous dealings (not including any Whole Loan Transfer or Pass-Through
Transfer) with such buyer, provided, however, that the foregoing shall not apply
to a buyer of mortgage loans which is Fannie Mae or Freddie Mac.
          Each of the Seller, the Servicer and the Purchaser agrees that it
(i) shall comply with all applicable laws and regulations regarding the privacy
or security of Consumer Personal Information, (ii) shall not collect, create,
use, store, access, disclose or otherwise handle Consumer Personal Information
in any manner inconsistent with any applicable laws or regulations regarding the
privacy or security of Consumer Personal Information, (iii) shall not disclose
Consumer Personal Information to any affiliated or non-affiliated third party
except to enforce or preserve its rights, as otherwise permitted or required by
applicable law (or by regulatory authorities having jurisdiction in the
premises) or, in the case of the Seller or the Servicer, at the specific written
direction of the Purchaser, (iv) shall maintain appropriate administrative,
technical and physical safeguards to protect the security, confidentiality and
integrity of Consumer Personal Information and (v) shall promptly notify the
other party in writing upon becoming aware of any actual breach and of any
suspected breach of this section. Each party hereto shall indemnify and defend
the other party against, and shall hold the other party harmless from, any cost,
expense, loss, claim or other liability that such other party may suffer as a
result of or in connection with its failure to comply with or perform the
obligations set forth in this section.
          SECTION 31. Recordation of Assignments of Mortgage.
          To the extent permitted by applicable law, each of the Assignments of
Mortgage is subject to recordation in all appropriate public offices for real
property records in all the counties or other comparable jurisdictions in which
any or all of the Mortgaged Properties are situated, and in any other
appropriate public recording office or elsewhere, such recordation to be
effected at the Purchaser’s expense in accordance with Section 10 hereof in the
event recordation is either necessary under applicable law or requested by the
Purchaser at its sole option.
          SECTION 32. Recordation of Agreement.
          To the extent permitted by applicable law, this Agreement is subject
to recordation in all appropriate public offices for real property records in
all the counties or other comparable jurisdictions in which any or all the
properties subject to the Mortgages are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected by the
Seller at the Purchaser’s expense on direction of the Purchaser accompanied by
an Opinion of Counsel, also prepared at the Purchaser’s expense, to the effect
that such recordation materially and beneficially affects the interest of the
Purchaser or is necessary for the administration or servicing of the Mortgage
Loans.
          SECTION 33. Conflict with Purchase Price and Terms Letter.
          In the event of any conflict or ambiguity between the terms and
provisions of this Agreement and a Purchase Price and Terms Letter, the Purchase
Price and Terms Letter shall control and be binding upon the Purchaser and the
Seller.

-52-



--------------------------------------------------------------------------------



 



          SECTION 34. No Solicitation.
          From and after the related Closing Date, the Seller and the Servicer
each hereby agrees that neither the Seller nor the Servicer will not take any
action or permit or cause any action to be taken by any of their respective
agents or affiliates, or by any independent contractors or independent mortgage
brokerage companies on the Seller’s or Servicer’s behalf, to personally, by
telephone or mail, solicit the Mortgagor under any Mortgage Loan for the purpose
of refinancing such Mortgage Loan; provided, that the Servicer may solicit any
Mortgagor for whom the Servicer or its affiliates have received a request for
verification of mortgage, a request for demand for payoff, a Mortgagor initiated
written or verbal communication indicating a desire to prepay the related
Mortgage Loan, or the Mortgagor initiates a title search, provided further, it
is understood and agreed that promotions undertaken by the Servicer or any of
its affiliates which (i) concern optional insurance products or other additional
products or (ii) are directed to the general public at large, including, without
limitation, mass mailings based on commercially acquired mailing lists,
newspaper, radio and television advertisements shall not constitute solicitation
nor is the Servicer prohibited from responding to unsolicited requests or
inquiries made by a Mortgagor or an agent of a Mortgagor. Notwithstanding the
foregoing, the following solicitations, if undertaken by the Servicer, shall not
be prohibited: (i) solicitations that are directed to the general public at
large, including, without limitation, mass mailings based on commercially
acquired mailing lists and newspaper, radio, television and other mass media
advertisements and (ii) borrower messages included on, and statement inserts
provided with, the monthly statements sent to mortgagors; provided, however,
that similar messages and inserts are sent to the borrowers of other mortgage
loans serviced by the Servicer.
[NO FURTHER TEXT ON THIS PAGE]

-53-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Seller, the Servicer and the Purchaser have
caused their names to be signed hereto by their respective officers thereunto
duly authorized as of the date first above written.

              DLJ MORTGAGE CAPITAL, INC.
 
                          (Purchaser)
 
            /s/ DLJ MORTGAGE CAPITAL, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            COUNTRYWIDE HOME LOANS, INC.
 
                          (Seller)
 
            /s/ COUNTRYWIDE HOME LOANS, INC.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            COUNTRYWIDE HOME LOANS SERVICING LP
 
                          (Servicer)
 
            By: Countrywide GP, Inc., its General Partner
    /s/ COUNTRYWIDE GP, INC.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

-54-



--------------------------------------------------------------------------------



 



                 
STATE OF NEW YORK
    )          
 
    )     ss.:    
COUNTY OF NEW YORK
    )          

          On the                     day of
                                        , 2004 before me, a notary public in and
for said State, appeared
                                                            , personally known
to me on the basis of satisfactory evidence to be a
                                                             of DLJ Mortgage
Capital, Inc., one of the corporations that executed the within instrument, and
also known to me to be the person who executed it on behalf of such corporation
and acknowledged to me that such corporation executed the within instrument.
          IN WITNESS WHEREOF, I have hereunto set my hand affixed my official
seal the day and year in this certificate first above written.

     
 
   
 
  Notary Public

[Notarial Seal]

 



--------------------------------------------------------------------------------



 



                 
STATE OF NEW YORK
    )          
 
    )     ss.:    
COUNTY OF NEW YORK
    )          

          On the                     day of
                                        , 2004 before me, a Notary Public in and
for said State, personally appeared
                                                            , known to me to be
                                         of Countrywide Home Loans, Inc., the
corporation that executed the within instrument and also known to me to be the
person who executed it on behalf of said corporation, and acknowledged to me
that such corporation executed the within instrument.
          IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal
the day and year in this certificate first above written.

     
 
   
 
  Notary Public
 
   
 
  My Commission expires                                        

 



--------------------------------------------------------------------------------



 



                 
STATE OF NEW YORK
    )          
 
    )     ss.:    
COUNTY OF NEW YORK
    )          

          On the                      day of                     , 2004 before
me, a notary public in and for said State, appeared
                                        , personally known to me on the basis of
satisfactory evidence to be a                                          of
Countrywide GP, Inc., the general partner of Countrywide Home Loans Servicing
LP, and one of the corporations that executed the within instrument, and also
known to me to be the person who executed it on behalf of such organization and
acknowledged to me that such organization executed the within instrument.
          IN WITNESS WHEREOF, I have hereunto set my hand affixed my official
seal the day and year in this certificate first above written.

     
 
   
 
  Notary Public

[Notarial Seal]

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
SELLER’S OFFICER’S CERTIFICATE
          I,                                         , hereby certify that I am
the duly elected Vice President of Countrywide Home Loans, Inc., a New York
corporation (the “Seller”), and further certify, on behalf of the Seller as
follows:
     1. Attached hereto as Attachment I are a true and correct copy of the
Certificate of Incorporation and by-laws of the Seller as are in full force and
effect on the date hereof. No event has occurred since
                                        , 200___which has affected the good
standing of the Seller under the laws of the State of New York.
     2. No proceedings looking toward merger, liquidation, dissolution or
bankruptcy of the Seller are pending or contemplated.
     3. Each person who, as an officer or attorney-in-fact of the Seller, signed
(a) the Mortgage Loan Purchase and Servicing Agreement (the “Purchase
Agreement”), dated as of March 1, 2004, by and among the Seller, Countrywide
Home Loans Servicing LP (the “Servicer”) and DLJ Mortgage Capital, Inc. (the
“Purchaser”) and (b) the Purchase Price and Terms Letter (the “Terms Letter”),
dated                                         , 200                    , between
the Seller and the Purchaser; and (c) any other document delivered prior hereto
or on the date hereof in connection with the sale and servicing of the Mortgage
Loans in accordance with the Purchase Agreement and the Terms Letter was, at the
respective times of such signing and delivery, and is as of the date hereof,
duly elected or appointed, qualified and acting as such officer or
attorney-in-fact, and the signatures of such persons appearing on such documents
are their genuine signatures.
     4. Attached hereto as Attachment II is a true and correct copy of the
resolutions duly adopted by the board of directors of the Seller on
                                          , 200                    (the
“Resolutions”) with respect to the authorization and approval of the sale and
servicing of the Mortgage Loans; said Resolutions have not been amended,
modified, annulled or revoked and are in full force and effect on the date
hereof.
     5. All of the representations and warranties of the Seller contained in
Subsections 7.01 and 7.02 of the Purchase Agreement were true and correct in all
material respects as of the date of the Purchase Agreement and are true and
correct in all material respects as of the date hereof.
     6. The Seller has performed all of its duties and has satisfied all the
material conditions on its part to be performed or satisfied prior to the
Closing Date pursuant to the Purchase Agreement.
          All capitalized terms used herein and not otherwise defined shall have
the meaning assigned to them in the Purchase Agreement.
Exhibit 2-1

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of
the Seller.
Dated:                                        
               [Seal]

              COUNTRYWIDE HOME LOANS, INC.
 
            By:
 
            Name:
 
            Title: Vice President

          I,                                         , Secretary of Countrywide
Home Loans, Inc., hereby certify that                      is the duly elected,
qualified and acting Vice President of the Seller and that the signature
appearing above is his genuine signature.
          IN WITNESS WHEREOF, I have hereunto signed my name.
Dated:                                        
               [Seal]

              COUNTRYWIDE HOME LOANS, INC.
 
            By:
 
            Name:
 
            Title: [Assistant] Secretary

Exhibit 1-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
[FORM OF OPINION OF COUNSEL TO THE SELLER]
 
(Date)
DLJ Mortgage Capital, Inc.
11 Madison Avenue
New York, New York 10010

         
 
  Re:   Mortgage Loan Purchase and Servicing Agreement,
 
      dated as of March 1, 2004, among DLJ Mortgage Capital, Inc.
 
      as the Purchaser, Countrywide Home Loans, Inc.
 
      as the Seller and Countrywide Home Loans Servicing LP
 
      as the Servicer.

Gentlemen:
          I have acted as counsel to Countrywide Home Loans, Inc., a New York
corporation (the “Company”), in connection with the sale of certain mortgage
loans by the Company to DLJ Mortgage Capital, Inc. (the “Purchaser”) pursuant to
(i) a Mortgage Loan Purchase and Servicing Agreement, dated as of March 1, 2004,
among the Company, the Purchaser and Countrywide Home Loans Servicing LP (the
“Purchase Agreement”) and the Purchase Price and Terms Letter, dated , 200_,
between the Company and the Purchaser (the “Terms Letter”). Capitalized terms
not otherwise defined herein have the meanings set forth in the Purchase
Agreement.
          In connection with rendering this opinion letter, I, or attorneys
working under my direction, have examined, among other things, originals,
certified copies or copies otherwise identified to my satisfaction as being true
copies of the following:

  A.   The Purchase Agreement;     B.   The Terms Letter;     C.   The Company’s
Certificate of Incorporation and Bylaws, as amended to date; and

Exhibit 2-1



 



--------------------------------------------------------------------------------



 



  D.   Resolutions adopted by the Board of Directors of the Company with
specific reference to actions relating to the transactions covered by this
opinion (the “Board Resolutions”).

          For the purpose of rendering this opinion, I have made such
documentary, factual and legal examinations as I deemed necessary under the
circumstances. As to factual matters, I have relied upon statements,
certificates and other assurances of public officials and of officers and other
representatives of the Company, and upon such other certificates as I deemed
appropriate, which factual matters have not been independently established or
verified by me. I have also assumed, among other things, the genuineness of all
signatures, the legal capacity of all natural persons, the authenticity of all
documents submitted to me as originals, and the conformity to original documents
of all documents submitted to me as copies and the authenticity of the originals
of such copied documents.
          On the basis of and subject to the foregoing examination, and in
reliance thereon, and subject to the assumptions, qualifications, exceptions and
limitations expressed herein, I am of the opinion that:

  1.   The Company has been duly incorporated and is validly existing and in
good standing under the laws of the State of New York with corporate power and
authority to own its properties and conduct its business as presently conducted
by it. The Company has the corporate power and authority to service the Mortgage
Loans, and to execute, deliver, and perform its obligations under the Purchase
Agreement and the Terms Letter (sometimes collectively, the “Agreements”).    
2.   The Purchase Agreement and the Terms Letter have been duly and validly
authorized, executed and delivered by the Company.     3.   The Purchase
Agreement and the Terms Letter constitute valid, legal and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms.     4.   No consent, approval, authorization or order of any
state or federal court or government agency or body is required for the
execution, delivery and performance by the Company of the Purchase Agreement and
the Terms Letter, or the consummation of the transactions contemplated by the
Purchase Agreement and the Terms Letter, except for those consents, approvals,
authorizations or orders which previously have been obtained.     5.   Neither
the servicing of the Mortgage Loans by the Company as provided in the Purchase
Agreement and the Terms Letter, nor the fulfillment of the terms of or the
consummation of any other transactions contemplated in the Purchase Agreement
and the Terms Letter will result in a breach of any term or provision of the
certificate of incorporation or bylaws of the Company, or, to the best of my
knowledge, will conflict with, result in a breach or violation of, or constitute
a default under, (i) the terms of any

Exhibit 2-2

 



--------------------------------------------------------------------------------



 



indenture or other agreement or instrument known to me to which the Company is a
party or by which it is bound, (ii) any State of California or federal statute
or regulation applicable to the Company, or (iii) any order of any State of
California or federal court, regulatory body, administrative agency or
governmental body having jurisdiction over the Company, except in any such case
where the default, breach or violation would not have a material adverse effect
on the Company or its ability to perform its obligations under the Purchase
Agreement.

  6.   There is no action, suit, proceeding or investigation pending or, to the
best of my knowledge, threatened against the Company which, in my judgment,
either in any one instance or in the aggregate, would draw into question the
validity of the Purchase Agreement or which would be likely to impair materially
the ability of the Company to perform under the terms of the Purchase Agreement.
    7.   The sale of each Mortgage Note and Mortgage as and in the manner
contemplated by the Purchase Agreement is sufficient fully to transfer to the
Purchaser all right, title and interest of the Company thereto as noteholder and
mortgagee.     8.   The Assignments of Mortgage are in recordable form and upon
completion will be acceptable for recording under the laws of the State of
California.

          The opinions above are subject to the following additional
assumptions, exceptions, qualifications and limitations:

  A.   No opinion is expressed herein as to the ability of any party to any
document referred to herein to collect attorneys’ fees and costs in an action
involving the documents referred to herein if such party is not the prevailing
party in such action or to the extent such fees and costs are greater than such
reasonable fees and costs as may be determined by a court.     B.   I express no
opinion as to the provisions of the Agreements designating governing law, and I
assume for purposes of this opinion that the Agreements will be governed by New
York law, without regard to its conflicts of laws principles.     C.   I express
no opinion as to the remedies available to the parties for non-material
violations or breaches of the Agreements and other documents referred to herein.
    D.   Waivers of vaguely or broadly stated rights or future rights may be
deemed unenforceable under applicable law, and provisions that rights or
remedies are not exclusive, that every right or remedy is cumulative and

Exhibit 2-3

 



--------------------------------------------------------------------------------



 



may be exercised in addition to or with any other right or remedy or that the
election of some particular remedy or remedies does not preclude recourse to one
or more other remedies may also be unenforceable.

  E.   I have assumed for purposes of this opinion that (l) the Agreements
correctly and completely set forth the intent of all parties thereto; (2) the
execution and delivery of the Agreements are free of mutual mistake, fraud,
misrepresentation, criminal activity, undue influence or duress; and (3) all
parties to the Agreements other than the Company have filed all required
franchise tax returns, if any, and paid all required taxes, if any, under the
California Revenue and Taxation Code (see Damato v. Slevin, 214 Cal.App.3rd 668,
262 Cal.Rptr. 879 (1989), White Dragon Productions Inc. v. Performance
Guaranties Inc., 196 Cal.App.3rd 163, 241 Cal.Rptr. 745 (1987)).     F.   I have
assumed that all parties to the Agreements other than the Company have all
requisite power and authority to execute, deliver and perform their respective
obligations under each of the Agreements, and that the Agreements have been duly
authorized by all necessary corporate action on the part of such parties, have
been executed and delivered by such parties and constitute the legal, valid and
binding obligations of such parties.     G.   My opinion expressed in paragraphs
3 and 7 above is subject to the qualifications that (i) the enforceability of
the Agreements may be limited by the effect of laws relating to (l) bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, including, without limitation,
the effect of statutory or other laws regarding fraudulent conveyances or
preferential transfers, and (2) general principles of equity upon the specific
enforceability of any of the remedies, covenants or other provisions of the
Agreements and upon the availability of injunctive relief or other equitable
remedies and the application of principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) as such
principles relate to, limit or affect the enforcement of creditors’ rights
generally and the discretion of the court before which any proceeding for such
enforcement may be brought; and (ii) I express no opinion herein with respect to
the validity, legality, binding effect or enforceability of (a) provisions for
indemnification in the Agreements to the extent such provisions may be held to
be unenforceable as contrary to public policy or (b) Section 18 of the Purchase
Agreement.     H.   I have assumed, without independent check or certification,
that there are no agreements or understandings among the Company, the Purchaser
and any other party which would expand, modify or otherwise affect the terms

Exhibit 2-4

 



--------------------------------------------------------------------------------



 



of the documents described herein or the respective rights or obligations of the
parties thereunder.

  I.   I express no opinion as to any provision of the Agreements requiring
written amendments or waivers of such documents insofar as it suggests that oral
or other modifications, amendments or waivers could not be effectively agreed
upon by the parties or that the doctrine of promissory estoppel might not apply.
    J.   My opinion in paragraph 3 above is subject to the effect of
Section 1670.5 of the California Civil Code, which provides that a court may not
enforce or may limit the application of a contract or portions thereof which it
finds as a matter of law to have been unconscionable at the time the contract
was made.     K.   I express no opinion as to the applicability or effect of
compliance by the parties other than the Company with any state or federal laws
applicable to the transactions contemplated by the Agreements because of the
nature of such party’s business.     L.   The qualification of any opinion or
statement herein by the use of the words “to the best of my knowledge” or “known
to me” means that, during the course of my employment by the Company in
connection with the Agreements, no information has come to my attention which
gives me actual knowledge of the existence of the matters, actions, proceedings,
items, documents or facts so qualified. However, I have not undertaken any
independent investigation or inquiry to determine the existence of such matters,
actions, proceedings, items, documents or facts and no inference as to my
knowledge thereof shall be drawn from the fact of my employment by any party.

          I am admitted to practice in the State of California, and, except as
set forth below, I render no opinion herein as to matters involving the laws of
any jurisdiction other than the State of California and the Federal laws of the
United States of America. Insofar as the opinions expressed in paragraphs 1
through 5 above relate to matters that are governed by the laws of the State of
New York, I am generally familiar with the laws of the State of New York as they
relate to corporate organization, and for the limited purpose of the opinions
set forth in paragraphs 1 and 2 above, I do not feel it is necessary to consult
with New York counsel. This opinion is limited to such laws as they presently
exist, to present judicial interpretations thereof and to the facts as they
presently exist or are contemplated by the Agreements. In rendering this
opinion, I assume no obligation to revise or supplement this opinion should the
present laws of the jurisdictions mentioned herein be changed by legislative
actions, judicial decisions or otherwise. This opinion is rendered as of the
date hereof, and I express no opinion as to, and disclaim any undertaking or
obligation to update this opinion in respect of, changes of circumstances or
events which occur subsequent to this date.
Exhibit 2-5

 



--------------------------------------------------------------------------------



 



          This opinion is furnished to you in connection with the Agreements and
the transactions contemplated thereby and, except as provided below, may not be
relied upon by any other person or by you in any other context without my prior
written consent. This opinion may not be included in any other document or
quoted or otherwise referred to in whole or in part without my prior written
consent, except that I understand you will be delivering a copy of this letter
to your Counsel, and I consent to their reliance on this letter for such
purposes.
Very truly yours,
Exhibit 2-6

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
SECURITY RELEASE CERTIFICATION
I. Release of Security Interest
                                                  , duly authorized as
collateral agent for the lenders from time to time participating in that certain
Amended and Restated Mortgage Loan Warehousing Agreement, dated as of         ,
200_, with as agent, as amended from time to time (the “Warehousing Agreement”),
to relinquish any and all right, title and interest it may have as collateral
agent in the mortgage loans described in Exhibit A attached hereto (the
“Mortgage Loans”), hereby relinquishes any and all right, title and interest it
may have as collateral agent in and to the Mortgage Loans upon purchase thereof
by Purchaser from the Company named below pursuant to that certain Mortgage Loan
Purchase and Servicing Agreement, dated as of March 1, 2004, as of the date and
time of receipt by                                         , as funding bank
under the Warehousing Agreement, of $                                        
for such Mortgage Loans (the “Date and Time of Sale”), and certifies that all
notes, mortgages, assignments and other documents in its possession relating to
such Mortgage Loans have been delivered and released to the Company named below
or its designees as of the Date and Time of Sale.

              Name and Address of Financial Institution
 
                  (Name)
 
                  (Address)
 
       
 
  By:    
 
       

Exhibit 3-1

 



--------------------------------------------------------------------------------



 



II. Certification of Release
          The Company named below hereby certifies to Purchaser that, as of the
Date and Time of Sale of the above mentioned Mortgage Loans to Purchaser, the
security interests in the Mortgage Loans released by the above named corporation
comprise all security interests relating to or affecting any and all such
Mortgage Loans. The Company warrants that, as of such time, there are and will
be no other security interests affecting any or all of such Mortgage Loans.

              COUNTRYWIDE HOME LOANS, INC.     Seller
 
            By:
 
       
 
            Name:
 
       
 
            Title:
 
       

Exhibit 3-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
ASSIGNMENT AND CONVEYANCE
     On this                      day of                     , 200_, Countrywide
Home Loans, Inc. (“Countrywide”) as the Seller under that certain Mortgage Loan
Purchase and Servicing Agreement, dated as of March 1, 2004 (the “Agreement”),
by and among Countrywide, Countrywide Home Loans Servicing LP (the “Servicer”)
and DLJ Mortgage Capital, Inc. (the “Purchaser”) does hereby sell, transfer,
assign, set over and convey to the Purchaser under the Agreement, without
recourse, but subject to the terms of the Agreement, all rights, title and
interest of Countrywide (excluding the right to service the Mortgage Loans) in
and to the Mortgage Loans listed on the Mortgage Loan Schedule attached hereto,
together with the Mortgage Files and all rights and obligations arising under
the documents contained therein. Pursuant to Subsection 6.03 of the Agreement,
Countrywide has delivered to the Custodian the documents for each Mortgage Loan
to be purchased as set forth therein. The contents of each Servicing File
required to be retained by the Servicer to service the Mortgage Loans pursuant
to the Agreement and thus not delivered to Purchaser are and shall be held in
trust by the servicer, for the benefit of Purchaser as the owner thereof. The
Servicer’s possession of any portion of the Servicing File is at the will of
Purchaser for the sole purpose of facilitating servicing of the related Mortgage
Loan pursuant to the Agreement, and such retention and possession by the
Servicer shall be in a custodial capacity only. The ownership of each Mortgage
Note, Mortgage, and the contents of the Mortgage File and Servicing File is
vested in Purchaser and the ownership of all records and documents with respect
to the related Mortgage Loan prepared by or which come into the possession of
Countrywide or the Servicer shall immediately vest in Purchaser and shall be
retained and maintained, in trust, by the Servicer at the will of Purchaser in
such custodial capacity only.
Exhibit 4-1

 



--------------------------------------------------------------------------------



 



     Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.

                  COUNTRYWIDE HOME LOANS, INC.
 
           
 
  By:                  
 
                Name:    
 
           
 
                Title:    
 
           

              ACKNOWLEDGED AND AGREED:    
 
            COUNTRYWIDE HOME LOANS SERVICING LP    
 
            By: Countrywide GP, Inc., its general partner.    
 
           
By:
                     
 
            Name:        
 
     
 
    Title:        
 
     
 
   

Exhibit 4-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
CONTENTS OF EACH MORTGAGE FILE
          With respect to each Mortgage Loan, the Mortgage File shall include
each of the following items as required by the applicable Mortgage Loan
documentation style, which shall be available for inspection by the Purchaser
and which shall be delivered to the Custodian pursuant to Subsection 6.03 of the
Mortgage Loan Purchase and Servicing Agreement, dated as of March 1, 2004 (the
“Agreement”), by and among Countrywide Home Loans, Inc., Countrywide Home Loans
Servicing LP and DLJ Mortgage Capital, Inc. Capitalized terms shall have the
respective meanings ascribed thereto in the Agreement.
          1. The original Mortgage Note endorsed by the Seller in the following
form: “Pay to the order of                     , without recourse” with all
intervening endorsements showing a complete chain of title from the originator
to the Seller.
          2. For each Mortgage Loan that is not a MERS Mortgage Loan, the
original recorded Mortgage and in the case of each MERS Mortgage Loan, the
original Mortgage, noting the presence of the MIN for that Mortgage Loan and
either language indicating that the Mortgage Loan is a MOM Loan if the Mortgage
Loan is a MOM Loan, or if such Mortgage Loan was not a MOM Loan at origination,
the original Mortgage and the assignment to MERS, with evidence of recording
thereon. If in connection with any Mortgage Loan, the Seller has not delivered
or caused to be delivered the original Mortgage with evidence of recording
thereon on or prior to the Closing Date because of a delay caused by the public
recording office where such Mortgage has been delivered for recordation or
because such Mortgage has been lost or because such public recording office
retains the original recorded Mortgage, the Seller shall deliver or cause to be
delivered to the Purchaser or the Purchaser’s designee, (i) in the case of a
delay caused by the public recording office, a copy of such Mortgage certified
by the Seller to be a true and complete copy of the original recorded Mortgage
and (ii) in the case where a public recording office retains the original
recorded Mortgage or in the case where a Mortgage is lost after recordation in a
public recording office, a copy of such Mortgage certified by such public
recording office to be a true and complete copy of the original recorded
Mortgage.
          3. In the case of each Mortgage Loan that is not a MERS Mortgage Loan,
a duly executed Assignment of Mortgage, from the Seller in blank, which
assignment shall be in form and substance acceptable for recording.
          4. The title insurance policy shall be delivered to the Purchaser or
its designee promptly upon receipt thereof by the Seller but in no event later
than the time specified in Subsection 6.03 of the Agreement.
          5. Recorded originals of any intervening assignments, showing a
complete chain of title from the originator to the Seller (or to MERS, if the
Mortgage Loan is registered on the MERS System), with evidence of recording
thereon.
          6. Originals of each assumption, modification, written assurance or
substitution of liability agreement, if any.
Exhibit 5-1

 



--------------------------------------------------------------------------------



 



          7. The original of any guarantee executed in connection with the
Mortgage Note.
          8. If the Loan-to-Value Ratio indicated on the Mortgage Loan Schedule
exceeds 80%, the Seller shall provide the name of the insurer of any related
Primary Mortgage Insurance Policy, the amount of such Primary Mortgage Insurance
Policy and the certificate number of the Primary Mortgage Insurance Policy.
Exhibit 5-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
CONTENTS OF EACH SERVICING FILE
          With respect to each Mortgage Loan, the Servicing File shall include
copies of each of the documents included in the Mortgage File and each of the
following additional items as required by the applicable Mortgage Loan
documentation style, which shall be available for inspection by the Purchaser
and which shall be retained by the Servicer. Capitalized terms used but not
defined herein shall have the respective meanings ascribed thereto in the
Mortgage Loan Purchase and Servicing Agreement, dated as of March 1, 2004, by
and among Countrywide Home Loans, Inc., Countrywide Home Loans Servicing LP and
DLJ Mortgage Capital, Inc.
          1. Copy of survey of the Mortgaged Property.
          2. Original hazard insurance policy and, if required by law, flood
insurance policy, with extended coverage of the hazard insurance policy, as
required by the applicable documentation program.
          3. Mortgage Loan closing statement.
          4. Residential loan application.
          5. Verification of employment and income, depending upon the
documentation program under which the Mortgage Loan was originated.
          6. Verification of acceptable evidence of source and amount of
downpayment, as required by the applicable documentation program.
          7. Credit report on the Mortgagor, as required by the applicable
documentation program.
          8. Residential appraisal report and attachments thereto, as required
by the applicable documentation program.
          9. Executed disclosure statement.
          10. If available, termite report, structural engineer’s report, water
potability and septic certification.
          11. Sales contract, if applicable.
          12. Amortization schedule, if available.
          13. The original power of attorney or a copy thereof, if any,
certified by an authorized officer of the Seller, for any document described
above which is delivered to the Custodian.
Exhibit 6-1

 



--------------------------------------------------------------------------------



 



          14. A written commitment or interim binder or preliminary report of
title issued by the title insurance company dated as of the date the Mortgage
Loan was funded.
Exhibit 6-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
CUSTODIAL ACCOUNT LETTER AGREEMENT
                    , 200         

         
To:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
  (the “Depository”)    

               As Servicer under the Mortgage Loan Purchase and Servicing
Agreement, dated as of March 1, 2004, we hereby authorize and request you to
establish an account, as a Custodial Account, to be designated as “Countrywide
Home Loans Servicing LP in trust for the Purchaser, Conventional Mortgage
Loans.” All deposits in the account shall be subject to withdrawal therefrom by
order signed by the Seller. You may refuse any deposit which would result in
violation of the requirement that the account be fully insured as described
below. This letter is submitted to you in duplicate. Please execute and return
one original to us.

                  COUNTRYWIDE HOME LOANS SERVICING LP
 
                By: Countrywide GP, Inc., its general partner.
 
           
 
  By:                  
 
                Name:    
 
           
 
                Title:    
 
           
 
                Date:    
 
           

Exhibit 7-1

 



--------------------------------------------------------------------------------



 



          The undersigned, as Depository, hereby certifies that the
above-described account has been established under Account Number
                     at the office of the Depository indicated above, and agrees
to honor withdrawals on such account as provided above. The full amount
deposited at any time in the account will be insured by the Federal Deposit
Insurance Corporation through the Bank Insurance Fund (“BIF”) or the Savings
Association Insurance Fund (“SAIF”).

                   
 
                               Depository
 
  By:                         Name:    
 
                  Title:    
 
                  Date:    
 
           

Exhibit 7-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 8
ESCROW ACCOUNT LETTER AGREEMENT
                    , 200         

         
To:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
  (the “Depository”)    

               As Servicer under the Mortgage Loan Purchase and Servicing
Agreement, dated as of March 1, 2004, we hereby authorize and request you to
establish an account, as an Escrow Account, to be designated as “Countrywide
Home Loans Servicing LP in trust for the Purchaser, Conventional Mortgage
Loans.” All deposits in the account shall be subject to withdrawal therefrom by
order signed by the Seller. You may refuse any deposit which would result in
violation of the requirement that the account be fully insured as described
below. This letter is submitted to you in duplicate. Please execute and return
one original to us.

                  COUNTRYWIDE HOME LOANS SERVICING LP
 
                By: Countrywide GP, Inc., its general partner.
 
           
 
  By:                  
 
                Name:    
 
           
 
                Title:    
 
           
 
                Date:    
 
           

Exhibit 8-1

 



--------------------------------------------------------------------------------



 



          The undersigned, as Depository, hereby certifies that the
above-described account has been established under Account Number
                     at the office of the Depository indicated above, and agrees
to honor withdrawals on such account as provided above. The full amount
deposited at any time in the account will be insured by the Federal Deposit
Insurance Corporation through the Bank Insurance Fund (“BIF”) or the Savings
Association Insurance Fund (“SAIF”).

                   
 
                               Depository
 
  By:                         Name:    
 
                  Title:    
 
                  Date:    
 
           

Exhibit 8-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 9
SERVICING ADDENDUM
          SECTION 11. Administration and Servicing of the Mortgage Loans.
          Subsection 11.01 Servicer to Act as Servicer.
          The Servicer, as independent contract servicer, shall service and
administer the Mortgage Loans in accordance with this Agreement and the normal
and usual standards of practice of prudent mortgage lenders, and shall have full
power and authority, acting alone, to do or cause to be done any and all things
in connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement. In
servicing and administering the Mortgage Loans, the Servicer shall employ
procedures including collection procedures and exercise the same care that it
customarily employs and exercises in servicing and administering mortgage loans
for its own account giving due consideration to accepted mortgage servicing
practices of prudent lending institutions and the Purchaser’s reliance on the
Servicer.
          Consistent with the terms of this Agreement, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor if in the Servicer’s reasonable and prudent determination such waiver,
modification, postponement or indulgence is not materially adverse to the
Purchaser; provided, however, that the Servicer shall not permit any
modification with respect to any Mortgage Loan that would decrease the Mortgage
Interest Rate (other than by adjustments required by the terms of the Mortgage
Note), defer or forgive the payment thereof or of any principal or interest
payments, reduce the outstanding principal amount (except for actual payments of
principal), make future advances or extend the final maturity date on such
Mortgage Loan without the Purchaser’s prior written consent. The Servicer may
permit forbearance or allow for suspension of Monthly Payments in either case
for up to one hundred and eighty (180) days if the Mortgagor is in default or
the Servicer determines in its reasonable discretion that default is imminent
and if the Servicer determines that granting such forbearance or suspension is
in the best interest of the Purchaser, provided, that any such agreement shall
be approved by the holder of any related LPMI Policy or Primary Mortgage
Insurance Policy, if required under such related policy. In the event that any
such modification, forbearance or suspension as permitted above allows the
deferral of interest or principal payments on any Mortgage Loan, the Servicer
shall include in each remittance for any month in which any such principal or
interest payment has been deferred (without giving effect to such modification,
forbearance or suspension) an amount equal to, as the case may be, such month’s
principal and one (1) month’s interest at the Mortgage Loan Remittance Rate on
the then unpaid principal balance of the Mortgage Loan and shall be entitled to
reimbursement for such advances only to the same extent as for Monthly Advances
made pursuant to Subsection 11.19. Without limiting the generality of the
foregoing, the Servicer shall continue, and is hereby authorized and empowered
to execute and deliver on behalf of itself, and the Purchaser, all instruments
of satisfaction or cancellation, or of partial or full release, discharge and
all other comparable instruments, with respect to the Mortgage Loans and with
respect to the Mortgaged Property. If reasonably required by the Servicer, the
Purchaser shall furnish the Servicer with any powers of
Exhibit 9-1

 



--------------------------------------------------------------------------------



 



attorney and other documents necessary or appropriate to enable the Servicer to
carry out its servicing and administrative duties under this Agreement.
          The Servicer shall accurately and fully report its Mortgagor Credit
files related to the Mortgage Loans to Equifax, Transunion and Experian in a
timely manner.
          Subsection 11.02 Collection of Mortgage Loan Payments.
          Continuously from the date hereof until the principal and interest on
all Mortgage Loans is paid in full, the Servicer will proceed diligently to
collect all payments due under each Mortgage Loan when the same shall become due
and payable and shall, to the extent such procedures shall be consistent with
this Agreement and the terms and provisions of any related Primary Mortgage
Insurance Policy or LPMI Policy, follow such collection procedures as it follows
with respect to mortgage loans comparable to the Mortgage Loans and held for its
own account. Further, the Servicer will take special care in ascertaining and
estimating annual ground rents, taxes, assessments, water rates, fire and hazard
insurance premiums, mortgage insurance premiums, and all other charges that, as
provided in the Mortgage, will become due and payable. To that end, the Servicer
shall ensure that the installments payable by the Mortgagors will be sufficient
to pay such charges as and when they become due and payable.
          Subsection 11.03 Realization Upon Defaulted Mortgage Loans.
          The Servicer shall use its best efforts, consistent with Accepted
Servicing Practices, procedures that the Servicer would use in servicing loans
for its own account, any related Primary Mortgage Insurance Policy or LPMI
Policy and the best interests of the Purchaser, to foreclose upon or otherwise
comparably convert the ownership of properties securing such of the Mortgage
Loans as come into and continue in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments pursuant to
Subsection 11.01. Foreclosure or comparable proceedings shall be initiated
within one hundred twenty (120) days of default for Mortgaged Properties for
which no satisfactory arrangements can be made for collection of delinquent
payments. The Servicer shall use its best efforts to realize upon defaulted
Mortgage Loans in such manner as will maximize the receipt of principal and
interest by the Purchaser, taking into account, among other things, the timing
of foreclosure proceedings. The foregoing is subject to the provisions that, in
any case in which Mortgaged Property shall have suffered damage, the Servicer
shall not be required to expend its own funds toward the restoration of such
property in excess of $2,000 unless it shall determine in its discretion
(i) that such restoration will increase the proceeds of liquidation of the
related Mortgage Loan to the Purchaser after reimbursement to itself for such
expenses, and (ii) that such expenses will be recoverable by the Servicer
through Primary Mortgage Insurance Proceeds, Other Insurance Proceeds or
Liquidation Proceeds from the related Mortgaged Property, as contemplated in
Subsection 11.05. The Servicer shall notify the Purchaser and any master
servicer in writing of the commencement of foreclosure proceedings. Such notice
may be contained in the reports prepared by the Servicer and delivered to
Purchaser pursuant to the terms and conditions of this Agreement. In such
connection, the Servicer shall be responsible for all costs and expenses
incurred by it in any such proceedings; provided, however, that it shall be
entitled to reimbursement thereof from the related property, as contemplated in
Subsection 11.05. Notwithstanding anything to the contrary contained herein, in
connection with a
Exhibit 9-2

 



--------------------------------------------------------------------------------



 



foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Servicer has reasonable cause to believe that a Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector at the Purchaser’s expense. Upon completion of the inspection, the
Servicer shall promptly provide the Purchaser with a written report of the
environmental inspection. After reviewing the environmental inspection report,
the Purchaser shall determine how the Servicer shall proceed with respect to the
Mortgaged Property.
          In the event that a Mortgage Loan becomes part of a REMIC, and becomes
REO Property, such property shall be disposed of by the Servicer, with the
consent of the Purchaser as required pursuant to this Agreement, within three
(3) years after becoming an REO Property, unless the Servicer provides to the
trustee under such REMIC an opinion of counsel to the effect that the holding of
such REO Property subsequent to three years after its becoming REO Property,
will not result in the imposition of taxes on “prohibited transactions” as
defined in Section 860F of the Code, or cause the transaction to fail to qualify
as a REMIC at any time that certificates are outstanding. The Servicer shall
manage, conserve, protect and operate each such REO Property for the
certificateholders solely for the purpose of its prompt disposition and sale in
a manner which does not cause such property to fail to qualify as “foreclosure
property” within the meaning of Section 860F(a)(2)(E) of the Code, or any “net
income from foreclosure property” which is subject to taxation under the REMIC
provisions of the Code. Pursuant to its efforts to sell such property, the
Servicer shall either itself or through an agent selected by the Servicer,
protect and conserve such property in the same manner and to such an extent as
is customary in the locality where such property is located. Additionally, the
Servicer shall provide the Purchaser or any master servicer in connection with a
Reconstitution with information sufficient for such party to comply with the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.
          Subsection 11.04 Establishment of Custodial Accounts; Deposits in
Custodial Accounts.
          The Servicer shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan separate and apart from any of its own funds and
general assets and shall establish and maintain one (1) or more Custodial
Accounts, in the form of time deposit or demand accounts which accounts shall be
Eligible Accounts. The creation of any Custodial Account shall be evidenced by a
letter agreement in the form shown in Exhibit 7 hereto. A copy of such letter
agreement shall be furnished to the Purchaser upon request.
          The Servicer shall deposit in the Custodial Account within two
(2) Business Days of receipt, and retain therein the following payments and
collections received or made by it subsequent to the related Cut-off Date, or
received by it prior to the related Cut-off Date but allocable to a period
subsequent thereto, other than in respect of principal and interest on the
Mortgage Loans due on or before the related Cut-off Date:
     (i) all payments on account of principal, including Principal Prepayments,
on the Mortgage Loans;
Exhibit 9-3

 



--------------------------------------------------------------------------------



 



     (ii) all payments on account of interest on the Mortgage Loans adjusted to
the Mortgage Loan Remittance Rate;
     (iii) all proceeds from a Cash Liquidation;
     (iv) all Primary Mortgage Insurance Proceeds and Other Insurance Proceeds
including amounts required to be deposited pursuant to Subsections 11.08, 11.10
and 11.11, other than proceeds to be held in the Escrow Account and applied to
the restoration or repair of the Mortgaged Property or released to the Mortgagor
in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or
applicable law;
     (v) all Condemnation Proceeds affecting any Mortgaged Property which are
not released to the Mortgagor in accordance with Accepted Servicing Practices,
the Mortgage Loan Documents or applicable law;
     (vi) any Monthly Advances;
     (vii) all proceeds of any Mortgage Loan repurchased in accordance with
Subsections 7.04         , 7.05 and 11.03, and any amount required to be
remitted for deposit by the Seller in connection with any shortfall in principal
amount of the Qualified Substitute Mortgage Loans and the Deleted Mortgage Loans
as required pursuant to Subsection 7.04;
     (viii) any amounts required to be deposited by the Servicer pursuant to
Section 11.10 in connection with the deductible clause in any blanket hazard
insurance policy such deposit shall be made from the Servicer’s own funds,
without reimbursement therefor;
     (ix) the Prepayment Interest Shortfall Amount, if any, for the month of
distribution, such deposit shall be made from the Servicer’s own funds, without
reimbursement therefor up to a maximum amount per month of the Servicing Fee
payable for such month for the Mortgage Loans; provided, the Servicer shall not
be obligated to deposit any amounts representing Relief Act Interest Shortfalls;
     (x) any amounts required to be deposited by the Servicer in connection with
any REO Property pursuant to Subsection 11.13; and
     (xi) any amounts required to be deposited in the Custodial Account pursuant
to Subsection 11.01, 11.14, 11.22 or 11.23.
          The foregoing requirements for deposit in the Custodial Account shall
be exclusive, it being understood and agreed that, without limiting the
generality of the foregoing, payments in the nature of prepayment penalties,
late payment charges and assumption fees, to the extent permitted by Subsection
11.24, need not be deposited by the Servicer in the Custodial Account. Any
interest paid on funds deposited in the Custodial Account by the depository
institution shall accrue to the benefit of the Servicer and the Servicer shall
be entitled to retain and withdraw such interest from the Custodial Account
pursuant to Subsection 11.05(iv).
Exhibit 9-4

 



--------------------------------------------------------------------------------



 



          Subsection 11.05 Permitted Withdrawals From the Custodial Account.
          The Servicer may, from time to time, withdraw from the Custodial
Account for the following purposes:
     (i) to make payments to the Purchaser in the amounts and in the manner
provided for in Subsection 11.17;
     (ii) to reimburse itself for Monthly Advances, the Servicer’s right to
reimburse itself pursuant to this subclause (ii) being limited to amounts
received on the related Mortgage Loan which represent Late Collections (net of
the related Servicing Fees) respecting which any such advance was made, it being
understood that, in the case of such reimbursement, the Servicer’s right thereto
shall be prior to the rights of the Purchaser;
     (iii) to reimburse itself for unreimbursed Servicing Advances and any
unpaid Servicing Fees, the Servicer’s right to reimburse itself pursuant to this
subclause (iii) with respect to any Mortgage Loan being limited to related
proceeds from Cash Liquidation, Liquidation Proceeds, Condemnation Proceeds,
Primary Mortgage Insurance Proceeds and Other Insurance Proceeds;
     (iv) to pay to itself as servicing compensation (a) any interest earned on
funds in the Custodial Account (all such interest to be withdrawn monthly not
later than each Remittance Date), and (b) the Servicing Fees from that portion
of any payment or recovery as to interest with respect to a particular Mortgage
Loan;
     (v) to pay to the Seller with respect to each Mortgage Loan that has been
repurchased pursuant to Subsection 7.04 all amounts received thereon and not
distributed as of the date on which the related Repurchase Price is determined;
     (vi) to reimburse itself for unreimbursed Monthly Advances and Servicing
Advances to the extent not fully reimbursed pursuant to Subsection 11.05(ii) or
(iii) above;
     (vii) to transfer funds to another Eligible Account in accordance with
Section 11.09 hereof;
     (viii) to make payments in respect of LPMI Fees due, if any;
     (ix) to clear and terminate the Custodial Account upon the termination of
this Agreement; and
     (x) to reimburse itself for any amounts deposited in the Custodial Account
in error.
          Subsection 11.06 Establishment of Escrow Accounts; Deposits in Escrow
Accounts.
Exhibit 9-5

 



--------------------------------------------------------------------------------



 



          The Servicer shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan which constitute Escrow Payments separate and
apart from any of its own funds and general assets and shall establish and
maintain one (1) or more Escrow Accounts which accounts shall be Eligible
Accounts, in the form of time deposit or demand accounts. The creation of any
Escrow Account shall be evidenced by a letter agreement in the form shown in
Exhibit D hereto. A copy of such letter agreement shall be furnished to the
Purchaser upon request.
          The Servicer shall deposit in the Escrow Account or Accounts within
two (2) Business Days of receipt, and retain therein, (i) all Escrow Payments
collected on account of the Mortgage Loans, for the purpose of effecting timely
payment of any such items as required under the terms of this Agreement, and
(ii) all Other Insurance Proceeds which are to be applied to the restoration or
repair of any Mortgaged Property. The Servicer shall make withdrawals therefrom
only to effect such payments as are required under this Agreement, and for such
other purposes as shall be as set forth or in accordance with Subsection 11.08.
The Servicer shall be entitled to retain any interest paid on funds deposited in
the Escrow Account by the depository institution other than interest on escrowed
funds required by law to be paid to the Mortgagor and, to the extent required by
law, the Servicer shall pay interest on escrowed funds to the Mortgagor
notwithstanding that the Escrow Account is non-interest bearing or that interest
paid thereon is insufficient for such purposes.
          Subsection 11.07 Permitted Withdrawals From Escrow Account.
          Withdrawals from the Escrow Account may be made by the Servicer (i) to
effect timely payments of ground rents, taxes, assessments, water rates,
mortgage insurance premiums, Primary Mortgage Insurance Policy premiums, if
applicable, and comparable items (ii) to reimburse the Servicer for any
Servicing Advance made by the Servicer with respect to a related Mortgage Loan
but only from amounts received on the related Mortgage Loan which represent late
payments or collections of Escrow Payments thereunder, (iii) to refund to the
Mortgagor any funds as may be determined to be overages, (iv) for transfer to
the Custodial Account in accordance with the terms of this Agreement, (v) for
application to restoration or repair of the Mortgaged Property, (vi) to pay to
the Servicer, or to the Mortgagors to the extent required by law, any interest
paid on the funds deposited in the Escrow Account, (vii) to reimburse itself for
any amounts deposited in the Escrow Account in error, or (viii) to clear and
terminate the Escrow Account on the termination of this Agreement. As part of
its servicing duties, the            Servicer shall pay to the Mortgagors
interest on funds in the Escrow Account, to the extent required by law, and to
the extent that interest earned on funds in the Escrow Account is insufficient,
shall pay such interest from its own funds, without any reimbursement therefor.
          Subsection 11.08 Payment of Taxes, Insurance and Other Charges;
Maintenance of Primary Mortgage Insurance Policies or LPMI Policies; Collections
Thereunder.
          With respect to each Mortgage Loan, the Servicer shall maintain
accurate records reflecting the status of ground rents, taxes, assessments,
water rates and other charges which are or may become a lien upon the Mortgaged
Property and the status of primary mortgage insurance premiums and fire and
hazard insurance coverage and shall obtain, from time to time, all bills for
Exhibit 9-6

 



--------------------------------------------------------------------------------



 



the payment of such charges, including renewal premiums and shall effect payment
thereof prior to the applicable penalty or termination date and at a time
appropriate for securing maximum discounts allowable, employing for such purpose
deposits of the Mortgagor in the Escrow Account which shall have been estimated
and accumulated by the Servicer in amounts sufficient for such purposes, as
allowed under the terms of the Mortgage or applicable law. To the extent that
the Mortgage does not provide for Escrow Payments, the Servicer shall determine
that any such payments are made by the Mortgagor at the time they first become
due. The Servicer assumes full responsibility for the timely payment of all such
bills and shall effect timely payments of all such bills irrespective of the
Mortgagor’s faithful performance in the payment of same or the making of the
Escrow Payments and shall make advances from its own funds to effect such
payments.
          The Servicer will maintain in full force and effect, a Primary
Mortgage Insurance Policy conforming in all respects to the description set
forth in Section 7.02(xxxii), issued by a Qualified Insurer, with respect to
each Mortgage Loan for which such coverage is herein required. Such coverage
will be maintained until the Updated Loan-to-Value Ratio of the related Mortgage
Loan is reduced to 75% or less in the case of a Mortgage Loan having a
Loan-to-Value Ratio at origination in excess of 80%, unless state law provides
that the Mortgagor may elect to cancel. The Servicer will not cancel or refuse
to renew any Primary Mortgage Insurance Policy or LPMI Policy in effect on the
Closing Date that is required to be kept in force under this Agreement unless a
replacement Primary Mortgage Insurance Policy or LPMI Policy for such canceled
or nonrenewed policy is obtained from and maintained with a Qualified Insurer.
The Servicer shall not take any action which would result in non-coverage under
any applicable Primary Mortgage Insurance Policy or LPMI Policy of any loss
which, but for the actions of the Servicer would have been covered thereunder.
In connection with any assumption or substitution agreement entered into or to
be entered into pursuant to Subsection 11.22, the Servicer shall promptly notify
the insurer under the related Primary Mortgage Insurance Policy or LPMI Policy,
if any, of such assumption or substitution of liability in accordance with the
terms of such policy and shall take all actions which may be required by such
insurer as a condition to the continuation of coverage under the Primary
Mortgage Insurance Policy or LPMI Policy. If such Primary Mortgage Insurance
Policy or LPMI Policy is terminated as a result of such assumption or
substitution of liability, the Servicer shall obtain a replacement Primary
Mortgage Insurance Policy or LPMI Policy as provided above.
          In connection with its activities as servicer, the Servicer agrees to
prepare and present, on behalf of itself and the Purchaser, claims to the
insurer under any Primary Mortgage Insurance Policy or LPMI Policy in a timely
fashion in accordance with the terms of such Primary Mortgage Insurance Policy
or LPMI Policy and, in this regard, to take such action as shall be necessary to
permit recovery under any Primary Mortgage Insurance Policy or LPMI Policy.
          Subsection 11.09 Transfer of Accounts.
          The Servicer may transfer the Custodial Account or the Escrow Account
to a different depository institution from time to time. The Servicer shall
promptly notify the Purchaser that such transfer has been made. In any case, the
Custodial Account and Escrow Account shall be Eligible Accounts.
Exhibit 9-7

 



--------------------------------------------------------------------------------



 



          Subsection 11.10 Maintenance of Hazard Insurance.
          The Servicer shall cause to be maintained for each Mortgage Loan fire
and hazard insurance with extended coverage as is customary in the area where
the Mortgaged Property is located in an amount which is equal to the lesser of
(i) the maximum insurable value of the improvements securing such Mortgage Loan
or (ii) the greater of (a) the unpaid principal balance of the Mortgage Loan,
and (b) the percentage such that the proceeds thereof shall be sufficient to
prevent the Mortgagor and/or the Mortgagee from becoming a co-insurer. If the
Mortgaged Property is in an area identified on a Flood Hazard Boundary Map
issued by the Federal Emergency Management Agency or is identified in the
Federal Register as having special flood hazards and such flood insurance has
been made available, the Servicer will cause to be maintained a flood insurance
policy meeting the requirements of the current guidelines of the Federal
Insurance Administration with a Qualified Insurer, in an amount representing
coverage not less than the least of (i) the unpaid principal balance of the
Mortgage Loan, (ii) the maximum insurable value of the improvements securing
such Mortgage Loan or (iii) the maximum amount of insurance which is available
under the Flood Disaster Protection Act of 1973, as amended. The Servicer shall
also maintain on the REO Property, fire and hazard insurance with extended
coverage in an amount which is at least equal to the maximum insurable value of
the improvements which are a part of such property, liability insurance and, to
the extent required and available under the Flood Disaster Protection Act of
1973, as amended, flood insurance in an amount as provided above. Any amounts
collected by the Servicer under any such policies other than amounts to be
deposited in the Escrow Account and applied to the restoration or repair of the
Mortgaged Property or REO Property, or released to the Mortgagor in accordance
with Accepted Servicing Practices, shall be deposited in the Custodial Account,
subject to withdrawal pursuant to Subsection 11.05. It is understood and agreed
that no earthquake or other additional insurance need be required by the
Servicer or the Mortgagor or maintained on property acquired in respect of the
Mortgage Loan, other than pursuant to this Agreement, the FNMA Guides or such
applicable laws and regulations as shall at any time be in force and as shall
require such additional insurance. All such policies shall be endorsed with
standard mortgagee clauses with loss payable to the Servicer and shall provide
for at least thirty days prior written notice of any cancellation, reduction in
the amount or material change in coverage to the Servicer. The Servicer shall
not interfere with the Mortgagor’s freedom of choice in selecting either his
insurance carrier or agent, provided, however, that the Servicer shall not
accept any such insurance policies from insurance companies unless such
companies currently reflect a General Policy Rating of B:VI or better in Best’s
Key Rating Guide and are Qualified Insurers.
          Subsection 11.11 Maintenance of Mortgage Impairment Insurance Policy.
          In the event that the Servicer shall obtain and maintain a blanket
policy issued by a Qualified Insurer that has a Best rating of A+:XV insuring
against hazard losses on all of the Mortgage Loans, then, to the extent such
policy provides coverage in an amount equal to the amount required pursuant to
Subsection 11.10 and otherwise complies with all other requirements of
Subsection 11.10, it shall conclusively be deemed to have satisfied its
obligations as set forth in Subsection 11.10, it being understood and agreed
that such policy may contain a deductible clause, in which case the Servicer
shall, in the event that there shall not have been maintained on the related
Mortgaged Property or REO Property a policy complying with Subsection 11.10, and
there shall have been a loss which would have been covered by such
Exhibit 9-8

 



--------------------------------------------------------------------------------



 



policy, deposit in the Custodial Account the amount not otherwise payable under
the blanket policy because of such deductible clause. In connection with its
activities as servicer of the Mortgage Loans, the Servicer agrees to prepare and
present, on behalf of the Purchaser, claims under any such blanket policy in a
timely fashion in accordance with the terms of such policy. Upon request of the
Purchaser, the Servicer shall cause to be delivered to the Purchaser a certified
true copy of such policy and shall use its best efforts to obtain a statement
from the insurer thereunder that such policy shall in no event be terminated or
materially modified without thirty (30) days’ prior written notice to the
Purchaser.
          Subsection 11.12 Fidelity Bond; Errors and Omissions Insurance.
          The Servicer shall maintain, at its own expense, a blanket Fidelity
Bond and an errors and omissions insurance policy, with broad coverage with
responsible companies on all officers, employees or other persons acting in any
capacity with regard to the Mortgage Loans in handling funds, money, documents
and papers relating to the Mortgage Loan. The Fidelity Bond and errors and
omissions insurance shall be in the form of a mortgage banker’s blanket bond and
shall protect and insure the Servicer against losses, including forgery, theft,
embezzlement, fraud, errors and omissions and negligent acts of such persons.
Such Fidelity Bond shall also protect and insure the Servicer against losses in
connection with the failure to maintain any insurance policies required pursuant
to this Agreement and the release or satisfaction of a Mortgage Loan without
having obtained payment in full of the indebtedness secured thereby. No
provision of this Subsection 11.12 requiring the Fidelity Bond and errors and
omissions insurance shall diminish or relieve the Servicer from its duties and
obligations as set forth in this Agreement. The minimum coverage under any such
Fidelity Bond and insurance policy shall be at least equal to the corresponding
amounts required by FNMA in the FNMA Guidelines or by FHLMC in the FHLMC
Sellers’ and Servicers’ Guide. Upon request of the Purchaser, the Servicer shall
cause to be delivered to the Purchaser a certified true copy of the Fidelity
Bond and insurance policy and shall use its best efforts to obtain a statement
from the surety and the insurer that such Fidelity Bond or insurance policy
shall in no event be terminated or materially modified without thirty (30) days’
prior written notice to the Purchaser. The Servicer shall notify the Purchaser
within five (5) business days of receipt of notice that such Fidelity Bond or
insurance policy will be, or has been, materially modified or terminated. Upon
request by the Purchaser, the Servicer shall provide the Purchaser with an
insurance certificate certifying coverage under this Subsection 11.12, and will
provide an update to such certificate upon request, or upon renewal or material
modification of coverage.
          Subsection 11.13 Title, Management and Disposition of REO Property.
          In the event that title to the Mortgaged Property is acquired in
foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale
shall be taken in the name of the Servicer for the benefit of the Purchaser, or
in the event the Purchaser is not authorized or permitted to hold title to real
property in the state where the REO Property is located, or would be adversely
affected under the “doing business” or tax laws of such state by so holding
title, the deed or certificate of sale shall be taken in the name of such Person
or Persons as shall be consistent with an Opinion of Counsel obtained by the
Servicer from an attorney duly licensed to practice law in the state where the
REO Property is located. Any Person or Persons holding such
Exhibit 9-9

 



--------------------------------------------------------------------------------



 



title other than the Purchaser shall acknowledge in writing that such title is
being held as nominee for the benefit of the Purchaser.
          The Servicer shall either itself or through an agent selected by the
Servicer, manage, conserve, protect and operate each REO Property in the same
manner that it manages, conserves, protects and operates other foreclosed
property for its own account, and in the same manner that similar property in
the same locality as the REO Property is managed. The Servicer shall cause each
REO Property to be inspected promptly upon the acquisition of title thereto and
shall cause each REO Property to be inspected at least monthly thereafter or
more frequently as required by the circumstances. The Servicer shall make or
cause to be made a written report of each such inspection. Such reports shall be
retained in the Servicing File and copies thereof shall be forwarded by the
Servicer to the Purchaser within five (5) Business Days of the Purchaser’s
request therefor. The Servicer shall attempt to sell the same (and may
temporarily rent the same) on such terms and conditions as the Servicer deems to
be in the best interest of the Purchaser. With respect to each REO Property, the
Servicer shall segregate and hold all funds collected and received in connection
with the operation of the REO Property separate and apart from its own funds or
general assets and shall establish and maintain a REO Account for the REO
Properties in the form of a non-interest bearing demand account which shall be
an Eligible Account, unless an Opinion of Counsel is obtained by the Servicer to
the effect that the classification as a grantor trust for federal income tax
purposes of the arrangement under which the Mortgage Loans and the REO
Properties is held will not be adversely affected by holding such funds in
another manner. The Servicer shall deposit or cause to be deposited, on a daily
basis in the REO Account all revenues received with respect to the REO
Properties and shall withdraw therefrom funds necessary for the proper
operation, management and maintenance of the REO Properties, including (i) the
cost of maintaining any hazard insurance pursuant to Subsection 11.10 hereof and
(ii) either (A) the fees of any managing agent acting on behalf of the Servicer
or (B) in the event that the Servicer is managing the REO Property, then the
related Servicing Fee. The Servicer shall not be entitled to retain interest
paid or other earnings, if any, on funds deposited in the REO Account. On or
before each Determination Date, the Servicer shall withdraw from the REO Account
and deposit into the Custodial Account the net income from the REO Properties on
deposit in the REO Account.
          The Servicer shall furnish to the Purchaser on each Remittance Date,
an operating statement for each REO Property covering the operation of each REO
Property for the previous month. Such operation statement shall be accompanied
by such other information as the Purchaser shall reasonably request.
          The Servicer shall use its best efforts to dispose of the REO Property
as soon as possible and shall sell such REO Property in any event within one
(1) year after title to such REO Property has been obtained, unless the Servicer
determines, and gives an appropriate notice to the Purchaser, that a longer
period is necessary for the orderly liquidation of such REO Property. If a
period longer than one (1) year is permitted under this Agreement and is
necessary to sell any REO Property, the Servicer shall report monthly to the
Purchaser as to the progress being made in selling such REO Property. No REO
Property shall be marketed for less than the appraised value without the prior
consent of the Purchaser. No REO Property shall be sold for less than ninety
five percent (95%) of its appraised value without the prior consent of the
Purchaser.
Exhibit 9-10

 



--------------------------------------------------------------------------------



 



          Each REO Disposition shall be carried out by the Servicer at such
price and upon such terms and conditions as the Servicer deems to be in the best
interest of the Purchaser. If as of the date title to any REO Property was
acquired by the Servicer there were outstanding unreimbursed Servicing Advances,
Monthly Advances or Servicing Fees with respect to the REO Property or the
related Mortgage Loan, the Servicer, upon an REO Disposition of such REO
Property, shall be entitled to reimbursement for any related unreimbursed
Servicing Advances, Monthly Advances and Servicing Fees from proceeds received
in connection with such REO Disposition. The proceeds from the REO Disposition,
net of any payment to the Servicer as provided above, shall be deposited in the
REO Account and shall be transferred to the Custodial Account on the
Determination Date in the month following receipt thereof for distribution on
the succeeding Remittance Date in accordance with Subsection 11.17.
          Notwithstanding anything to the contrary contained herein, the
Purchaser may, at the Purchaser’s sole option, terminate the Servicer as
servicer of any such REO Property without payment of any termination fee with
respect thereto, provided that the Servicer shall on the date said termination
takes effect be reimbursed by withdrawal from the Custodial Account for any
unreimbursed Monthly Advances of the Servicer’s funds made pursuant to
Subsection 11.17 and any unreimbursed Servicing Advances in each case relating
to the Mortgage Loan underlying such REO Property notwithstanding anything to
the contrary set forth in Subsection 11.05. In the event of any such
termination, the provisions of Section 16 hereof shall apply to said termination
and the transfer of servicing responsibilities with respect to such REO Property
to the Purchaser or its designee.
          Subsection 11.14 Notification of Adjustments.
          With respect to each Adjustable Rate Mortgage Loan, the Servicer shall
adjust the Mortgage Interest Rate on the related Interest Adjustment Date and
shall adjust the Monthly Payment on the related Payment Adjustment Date in
compliance with the requirements of applicable law and the related Mortgage and
Mortgage Note. If, pursuant to the terms of the Mortgage Note, another index is
selected for determining the Mortgage Interest Rate because the original Index
is no longer available, the same index will be used with respect to each
Mortgage Note which requires a new index to be selected, provided that such
selection does not conflict with the terms of the related Mortgage Note. The
Servicer shall execute and deliver any and all necessary notices required under
applicable law and the terms of the related Mortgage Note and Mortgage regarding
the Mortgage Interest Rate and the Monthly Payment adjustments. The Servicer
shall promptly upon written request thereof, deliver to the Purchaser such
notifications and any additional applicable data regarding such adjustments and
the methods used to calculate and implement such adjustments. Upon the discovery
by the Servicer, or the Purchaser that the Servicer has failed to adjust a
Mortgage Interest Rate or a Monthly Payment pursuant to the terms of the related
Mortgage Note and Mortgage, the Servicer shall immediately deposit in the
Custodial Account from its own funds the amount of any interest loss caused the
Purchaser thereby without reimbursement therefor.
          Subsection 11.15 MERS Registration.
          The Servicer is authorized and empowered by the Purchaser, in its own
name, when the Servicer believes it appropriate in its best judgement to
register any Mortgage Loan on
Exhibit 9-11

 



--------------------------------------------------------------------------------



 



the MERS System, or, with the prior written consent of the Purchaser, cause the
removal from the registration of any Mortgage Loan on the MERS System, to
execute and deliver, on behalf of the Purchaser any and all instruments of
assignment and other comparable instruments with respect to such assignment or
re-recording of a Mortgage in the name of MERS, solely as nominee for the
Purchaser and its successors and assigns.
          Subsection 11.16 Notification of Maturity Date.
          With respect to each Balloon Mortgage Loan, the Servicer shall execute
and deliver to the Mortgagor any and all necessary notices required under
applicable law and the terms of the related Mortgage Note and Mortgage regarding
the maturity date and final balloon payment.
          Subsection 11.17 Distributions.
          On each Remittance Date, the Servicer shall distribute to the
Purchaser (i) all amounts credited to the Custodial Account as of the close of
business on the preceding Determination Date, net of charges against or
withdrawals from the Custodial Account pursuant to Subsection 11.05, plus
(ii) all Monthly Advances, if any, which the Servicer is obligated to distribute
pursuant to Subsection 11.19, minus (iii) any amounts attributable to Principal
Prepayments received after the related Principal Prepayment Period, and (iv) any
amounts attributable to Monthly Payments collected but due on a Due Date or
Dates subsequent to the preceding Determination Date. It is understood that, by
operation of Subsection 11.04, the remittance on the first Remittance Date
following the related Closing Date is to include principal collected after the
related Cut-off Date through the preceding Determination Date plus interest,
adjusted to the Mortgage Loan Remittance Rate collected through such
Determination Date exclusive of any portion thereof allocable to the period
prior to the related Cut-off Date, with the adjustments specified in (ii),
(iii) and (iv) above.
          With respect to any remittance received by the Purchaser after the
Business Day on which such payment was due, the Servicer shall pay to the
Purchaser interest on any such late payment at an annual rate equal to the rate
of interest as is publicly announced from time to time at its principal office
by The Chase Manhattan Bank, New York, New York, as its prime lending rate,
adjusted as of the date of each change, plus one percentage point, but in no
event greater than the maximum amount permitted by applicable law. Such interest
shall be paid by the Servicer to the Purchaser on the date such late payment is
made and shall cover the period commencing with the day following such Business
Day and ending with the Business Day on which such payment is made, both
inclusive. Such interest shall be remitted along with such late payment. The
payment by the Servicer of any such interest shall not be deemed an extension of
time for payment or a waiver of any Event of Default by the Servicer.
          Subsection 11.18 Statements to the Purchaser.
          Not later than the fifth (5th) Business Day of each month, the
Servicer will furnish to the Purchaser by any electronic medium the information
set forth in Wells Fargo Forms 300 and 301, attached hereto as Exhibit 13-1 and
Exhibit 13-2, respectively (or such other
Exhibit 9-12

 



--------------------------------------------------------------------------------



 



information as the Purchaser may reasonably request), provided that such
information shall be in a form acceptable to the Purchaser.
          In addition, not more than sixty (60) days after the end of each
calendar year, the Servicer will furnish to the Purchaser at any time during
such calendar year, (i) as to the aggregate of remittances for the applicable
portion of such year, an annual statement in accordance with the requirements of
applicable federal income tax law, and (ii) listing of the principal balances of
the Mortgage Loans outstanding at the end of such calendar year.
          The Servicer shall prepare and file any and all tax returns,
information statements or other filings required to be delivered to any
governmental taxing authority or to the Purchaser pursuant to any applicable law
with respect to the Mortgage Loans and the transactions contemplated hereby. In
addition, the Servicer shall provide the Purchaser with such information
concerning the Mortgage Loans as is necessary for the Purchaser to prepare its
federal income tax return as the Purchaser may reasonably request from time to
time.
          Subsection 11.19 Monthly Advances by the Servicer.
          Not later than the close of business on the Business Day preceding
each Remittance Date, the Servicer shall deposit in the Custodial Account an
amount equal to all payments not previously advanced by the Servicer, whether or
not deferred pursuant to Subsection 11.01, of principal (due after the Cut-off
Date) and interest not allocable to the period prior to the Cut-off Date,
adjusted to the Mortgage Loan Remittance Rate, which were due on a Mortgage Loan
and delinquent at the close of business on the related Determination Date;
provided, however, that (i) with respect to a delinquent Balloon Payment, the
Servicer shall be obligated to make advances under this Subsection 11.19 in an
amount equal to the assumed monthly payment that would have been due on the
related Due Date based on the original principal amortization schedule for the
such Balloon Mortgage Loan and (ii) with respect to an Interest Only Mortgage
Loan, the Servicer shall be obligated to make advances under this Subsection
11.19 in an amount equal to, for the interest only period of the term of such
Mortgage Loan, scheduled payments of interest thereon, and thereafter, scheduled
payments of principal and interest thereon.
          The Servicer’s obligation to make such advances as to any Mortgage
Loan will continue through the earliest of: (i) the last Monthly Payment due
prior to the payment in full of the Mortgage Loan, (ii) the Remittance Date
prior to the Remittance Date for the distribution of any Liquidation Proceeds,
Other Insurance Proceeds or Condemnation Proceeds which, in the case of Other
Insurance Proceeds and Condemnation Proceeds, satisfy in full the indebtedness
of such Mortgage Loan, and (iii) the Remittance Date prior to the date the
Mortgage Loan is converted to REO Property; provided, however, that in
connection with any Pass-Through transfer involving such Mortgage Loan, the
Servicer shall make Monthly Advances through the Remittance Date prior to the
date on which cash is received in connection with the liquidation of REO
Property. In no event shall the Servicer be obligated to make an advance under
this Section 5.03 if at the time of such advance it deems such advance to be a
Nonrecoverable Advance. In connection with a Pass-Through Transfer, if the
Servicer determines that an advance is or would be a Nonrecoverable Advance, the
Servicer shall deliver to the Purchaser an Officer’s Certificate of the Servicer
to the effect that a Servicing Officer has reviewed the related Mortgage File
and
Exhibit 9-13

 



--------------------------------------------------------------------------------



 



has made the reasonable determination that any previous and any additional
advances would be Nonrecoverable Advances. Furthermore, the Servicer shall not
be required to advance Relief Act Shortfalls.
          Subsection 11.20 Real Estate Owned Reports.
          Together with the statement furnished pursuant to Subsection 11.18,
with respect to any REO Property, the Servicer shall furnish to the Purchaser on
request a statement covering the Servicer’s efforts in connection with the sale
of such REO Property and any rental of such REO Property incidental to the sale
thereof for the previous month, together with an operating statement free of
cost. Such statement shall be accompanied by such additional information as the
Purchaser shall reasonably request. The cost of producing such additional
information shall be borne by the Purchaser.
          Subsection 11.21 Liquidation Reports.
          Upon the foreclosure sale of any Mortgaged Property or the acquisition
thereof by the Purchaser pursuant to a deed-in-lieu of foreclosure, the Servicer
shall submit to the Purchaser a liquidation report with respect to such
Mortgaged Property which report may be included with any other reports prepared
by Servicer and delivered to Purchaser pursuant to the terms and conditions of
this Agreement and shall be substantially in the form of and contain such
information as is set forth in Exhibit 14 attached hereto or other mutually
agreeable format.
          Subsection 11.22 Assumption Agreements.
          The Servicer will, to the extent it has knowledge of any conveyance or
prospective conveyance by any Mortgagor of the Mortgaged Property (whether by
absolute conveyance or by contract of sale, and whether or not the Mortgagor
remains or is to remain liable under the Mortgage Note and/or the Mortgage),
exercise its rights to accelerate the maturity of such Mortgage Loan under any
“due-on-sale” clause to the extent permitted by law; provided, however, that the
Servicer shall not exercise any such rights if prohibited by law or the terms of
the Mortgage Note from doing so or if the exercise of such rights would impair
or threaten to impair any recovery under the related Primary Mortgage Insurance
Policy or LPMI Policy, if any. If the Servicer reasonably believes it is unable
under applicable law to enforce such “due-on-sale” clause, the Servicer will
enter into an assumption agreement with the person to whom the Mortgaged
Property has been conveyed or is proposed to be conveyed, pursuant to which such
person becomes liable under the Mortgage Note and, to the extent permitted by
applicable state law, the Mortgagor remains liable thereon. Where an assumption
is allowed pursuant to this Subsection 11.22, the Servicer, with the prior
written consent of the primary mortgage insurer, if any, is authorized to enter
into a substitution of liability agreement with the person to whom the Mortgaged
Property has been conveyed or is proposed to be conveyed pursuant to which the
original mortgagor is released from liability and such Person is substituted as
Mortgagor and becomes liable under the related Mortgage Note. Any such
substitution of liability agreement shall be in lieu of an assumption agreement.
          In connection with any such assumption or substitution of liability,
the Servicer shall follow the underwriting practices and procedures that are
consistent with Accepted
Exhibit 9-14

 



--------------------------------------------------------------------------------



 



Servicing Practices. With respect to an assumption or substitution of liability,
the Mortgage Interest Rate borne by the related Mortgage Note, the term of the
Mortgage Loan and the outstanding principal amount of the Mortgage Loan shall
not be changed. The Servicer shall notify the Purchaser that any such
substitution of liability or assumption agreement has been completed by
forwarding to the Purchaser or its designee the original of any such
substitution of liability or assumption agreement, which document shall be added
to the related Mortgage File and shall, for all purposes, be considered a part
of such Mortgage File to the same extent as all other documents and instruments
constituting a part thereof. Any fee collected by the Servicer for entering into
an assumption or substitution of liability agreement in excess of 1.0% of the
unpaid principal balance of the Mortgage Loan shall be deposited in the
Custodial Account pursuant to Subsection 11.04.
          Notwithstanding the foregoing paragraphs of this Section or any other
provision of this Agreement, the Servicer shall not be deemed to be in default,
breach or any other violation of its obligations hereunder by reason of any
assumption of a Mortgage Loan by operation of law or any assumption which the
Servicer may be restricted by law from preventing, for any reason whatsoever.
For purposes of this Subsection 11.22, the term “assumption” is deemed to also
include a sale of the Mortgaged Property subject to the Mortgage that is not
accompanied by an assumption or substitution of liability agreement.
          Subsection 11.23 Satisfaction of Mortgages and Release of Mortgage
Files.
          Upon the payment in full of any Mortgage Loan, or the receipt by the
Servicer of a notification that payment in full will be escrowed in a manner
customary for such purposes, the Servicer will immediately notify the Purchaser
by a certification, which certification shall include a statement to the effect
that all amounts received or to be received in connection with such payment
which are required to be deposited in the Custodial Account pursuant to
Subsection 11.04 have been or will be so deposited, of a Servicing Officer and
shall request delivery to it of the portion of the Mortgage File held by the
Purchaser. Upon receipt of such certification and request, the Purchaser or its
designee shall within five (5) Business Days release the related Mortgage Loan
Documents to the Servicer and the Servicer shall prepare and process any
satisfaction or release. With respect to any MERS Mortgage Loan, the Servicer is
authorized to cause the removal from the registration on the MERS System of such
Mortgage and to execute and deliver, on behalf of the Purchaser, any and all
instruments of satisfaction or cancellation or of partial or full release. No
expense incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be chargeable to the Custodial Account.
          In the event the Servicer satisfies or releases a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage or
should it otherwise prejudice any right the Purchaser may have under the
mortgage instruments, the Servicer, upon written demand, shall immediately remit
to the Purchaser the then unpaid principal balance of the related Mortgage Loan
by deposit thereof in the Custodial Account. The Servicer shall maintain the
Fidelity Bond insuring the Servicer against any loss it may sustain with respect
to any Mortgage Loan not satisfied in accordance with the procedures set forth
herein.
          From time to time and as appropriate for the servicing or foreclosure
of the Mortgage Loan, including for the purpose of collection under any Primary
Mortgage Insurance
Exhibit 9-15

 



--------------------------------------------------------------------------------



 



Policy or LPMI Policy, the Purchaser shall, upon request of the Servicer and
delivery to the Purchaser or Purchaser’s designee of a servicing receipt signed
by a Servicing Officer, release or cause to be released the portion of the
Mortgage File held by the Purchaser or its designee to the Servicer. Such
servicing receipt shall obligate the Servicer to return the related Mortgage
documents to the Purchaser or its designee when the need therefor by the
Servicer no longer exists, unless the Mortgage Loan has been liquidated and the
Liquidation Proceeds relating to the Mortgage Loan have been deposited in the
Custodial Account or the Mortgage File or such document has been delivered to an
attorney, or to a public trustee or other public official as required by law,
for purposes of initiating or pursuing legal action or other proceedings for the
foreclosure of the Mortgaged Property either judicially or non-judicially, and
the Servicer has delivered to the Purchaser a certificate of a Servicing Officer
certifying as to the name and address of the Person to which such Mortgage File
or such document was delivered and the purpose or purposes of such delivery.
Upon receipt of a certificate of a Servicing Officer stating that such Mortgage
Loan was liquidated, the servicing receipt shall be released by the Purchaser or
its designee to the Servicer.
          Subsection 11.24 Servicing Compensation.
          As compensation for its services hereunder, the Servicer shall be
entitled to withdraw from the Custodial Account or to retain from interest
payments on the Mortgage Loans the amounts provided for as the Servicer’s
Servicing Fee. Additional servicing compensation in the form of assumption fees,
as provided in Subsection 11.22, prepayment penalties and late payment charges
or otherwise shall be retained by the Servicer to the extent not required to be
deposited in the Custodial Account. The Servicer shall be required to pay all
expenses incurred by it in connection with its servicing activities hereunder
and shall not be entitled to reimbursement therefor except as specifically
provided for herein.
          Subsection 11.25 Annual Statement as to Compliance.
          The Servicer will deliver to the Purchaser on or before March 15th of
each year, beginning with March 15, 2005, an Officers’ Certificate stating, as
to each signatory thereof, that (i) a review of the activities of the Servicer
during the preceding calendar year and of performance under this Agreement has
been made under such officers’ supervision, and (ii) to the best of such
officers’ knowledge, based on such review, the Servicer has fulfilled all of its
obligations under this Agreement throughout such year, or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such officers and the nature and status thereof. Copies of such
statement shall be provided by the Servicer to the Purchaser upon request.
          Subsection 11.26 Annual Independent Certified Public Accountants’
Servicing Report.
          On or before March 15th of each year beginning March 15, 2005, the
Servicer at its expense shall cause a firm of independent public accountants
which is a member of the American Institute of Certified Public Accountants to
furnish a statement to the Purchaser to the effect that such firm has examined
certain documents and records relating to the Servicer’s
Exhibit 9-16

 



--------------------------------------------------------------------------------



 



servicing of mortgage loans of the same type as the Mortgage Loans pursuant to
servicing agreements substantially similar to this Agreement, which agreements
may include this Agreement, and that, on the basis of such an examination,
conducted substantially in accordance with the Uniform Single Attestation
Program for Mortgage Bankers, such firm is of the opinion that the Servicer’s
servicing has been conducted in compliance with the agreements examined pursuant
to this Subsection 11.26, except for (i) such exceptions as such firm shall
believe to be immaterial, and (ii) such other exceptions as shall be set forth
in such statement. Copies of such statement shall be provided by the Servicer to
the Purchaser upon request.
          Subsection 11.27 Purchaser’s Right to Examine Servicer Records.
          The Purchaser shall have the right to examine and audit upon
reasonable notice to the Servicer, during business hours or at such other times
as might be reasonable under applicable circumstances, any and all of the books,
records, documentation or other information of the Servicer, or held by another
for the Servicer or on its behalf or otherwise, which relates to the performance
or observance by the Servicer of the terms, covenants or conditions of this
Agreement.
          The Servicer shall provide to the Purchaser and any supervisory agents
or examiners representing a state or federal governmental agency having
jurisdiction over the Purchaser, including but not limited to OTS, FDIC and
other similar entities, access to any documentation regarding the Mortgage Loans
in the possession of the Servicer which may be required by any applicable
regulations. Such access shall be afforded without charge, upon reasonable
request, during normal business hours and at the offices of the Servicer, and in
accordance with the federal government, FDIC, OTS, or any other similar
regulations.
          Subsection 11.28 Servicer Shall Provide Information as Reasonably
Required.
          The Servicer shall furnish to the Purchaser during the term of this
Agreement, such periodic, special or other reports, information or
documentation, whether or not provided for herein, as shall be necessary,
reasonable or appropriate in respect to the Purchaser, or otherwise in respect
to the Mortgage Loans and the performance of the Servicer under this Agreement,
including any reports, information or documentation reasonably required to
comply with any regulations regarding any supervisory agents or examiners of the
Purchaser all such reports or information to be as provided by and in accordance
with such applicable instructions and directions as the Purchaser may reasonably
request in relation to this Agreement or the performance of the Servicer under
this Agreement. The Servicer agrees to execute and deliver all such instruments
and take all such action as the Purchaser, from time to time, may reasonably
request in order to effectuate the purpose and to carry out the terms of this
Agreement.
          Subsection 11.29 Compliance with REMIC Provisions.
          If a REMIC election has been made with respect to the arrangement
under which the Mortgage Loans and REO Properties are held, the Servicer shall
not take any action, cause the REMIC to take any action or fail to take (or fail
to cause to be taken) any action that, under the REMIC Provisions, if taken or
not taken, as the case may be, could (i) endanger the status of
Exhibit 9-17

 



--------------------------------------------------------------------------------



 



the REMIC as a REMIC or (ii) result in the imposition of a tax upon the REMIC
(including but not limited to the tax on “prohibited transactions” as defined in
Section 860F(a)(2) of the Code and the tax on “contributions” to a REMIC set
forth in Section 860G(d) of the Code) unless the Servicer has received an
Opinion of Counsel (at the expense of the party seeking to take such action) to
the effect that the contemplated action will not endanger such REMIC status or
result in the imposition of any such tax.
Exhibit 9-18

 



--------------------------------------------------------------------------------



 



EXHIBIT 10
SELLER’S UNDERWRITING GUIDELINES
(Attached)
Exhibit 10-1

 



--------------------------------------------------------------------------------



 



EXHIBIT 11
FORM OF ANNUAL CERTIFICATION
          I, [NAME OF CERTIFYING INDIVIDUAL], a duly elected and acting officer
of Countrywide Home Loans Servicing, LP (the “Servicer”), hereby certify,
pursuant to Section 12 of that certain Mortgage Loan Purchase and Servicing
Agreement, dated as of March 1, 2004 (the “Agreement”), by and among DLJ
Mortgage Capital, Inc. (the “Purchaser”), Countrywide Home Loans, Inc. and the
Servicer, to [ENTITY EXECUTING THE CERTIFICATION REQUIRED PURSUANT TO SECTION
3.02 OF THE SARBANES-OXLEY ACT OF 2002] (the “Beneficiary”) with respect to the
calendar year immediately preceding the date of this Certificate, as follows:

1.   I have reviewed the annual statement of compliance (“Annual Statement of
Compliance”) prepared by Servicer, and the annual independent public
accountant’s servicing report made in accordance with the Uniform Single
Attestation Program for Mortgage Bankers (“Annual Independent Public
Accountant’s Servicing Report”), which have been furnished to the Beneficiary
pursuant to the Agreement and any subsequent servicing agreement related thereto
or to the Mortgage Loans (collectively, the “Servicing Agreement”);   2.   Based
on my knowledge, the information in the Annual Statement of Compliance, the
Annual Independent Public Accountant’s Servicing Report and all final servicing
reports prepared by Servicer and delivered to the Beneficiary pursuant to the
Servicing Agreement relating to the servicing of the Mortgage Loans, taken as a
whole, does not contain any untrue statement of material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the period covered by such statements or reports;   3.   Based on my
knowledge, the servicing information required to be provided to the Beneficiary
by the Servicer under the Servicing Agreement has been provided to the
Beneficiary;   4.   I am responsible for reviewing the activities performed by
the Servicer under the Servicing Agreement and based upon the review required by
the Servicing Agreement, and except as disclosed in the Annual Statement of
Compliance and the Annual Independent Public Accountant’s Servicing Report
submitted to the Beneficiary, the Servicer has, as of the last day of the period
covered by the Annual Statement of Compliance, fulfilled its obligations under
the Servicing Agreement; and   5.   I have disclosed to the Beneficiary’s
certified public accountants all significant deficiencies relating to the
Servicer’s compliance with the minimum servicing standards in accordance with a
review conducted in compliance with the Uniform Single Attestation Program for
Mortgage Bankers or similar standard as set forth in the Servicing Agreement.

Exhibit 11-1

 



--------------------------------------------------------------------------------



 



                  [SERVICER]
 
           
 
  By:                  
 
                Name:    
 
           
 
                Title:    
 
           
 
                Date:    
 
           

Exhibit 11-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 12
FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT,
dated                                                             ,
among                                                             , a         
                                                      corporation
(“Assignor”),                                                             ,
a                                                              corporation
(“Assignee”) and Countrywide Home Loans Servicing LP, a limited partnership
organized under the laws of the State of Texas (“Company”):
For and in consideration of the sum of TEN DOLLARS ($10.00) and other valuable
consideration the receipt and sufficiency of which hereby are acknowledged, and
of the mutual covenants herein contained, the parties hereto hereby agree as
follows:
          1. The Assignor hereby grants, transfers and assigns to Assignee all
of the right, title and interest of Assignor, as Purchaser, in, to and under
(i) that certain Mortgage Loan Purchase and Servicing Agreement (the “Purchase
and Servicing Agreement”), dated as of ___, 200_, by and among [Purchaser]
(“Purchaser”), Countrywide Home Loans, Inc. and the Company, and (ii) the
Mortgage Loans.
          2. The Assignor warrants and represents to, and covenants with, the
Assignee that:
     a. The Assignor is the lawful owner of the Mortgage Loans with the full
right to transfer the Mortgage Loans free from any and all claims and
encumbrances whatsoever;
     b. The Assignor has not received notice of, and has no knowledge of, any
offsets, counterclaims or other defenses available to the Company with respect
to the Purchase and Servicing Agreement or the Mortgage Loans;
     c. The Assignor has not waived or agreed to any waiver under, or agreed to
any amendment or other modification of, the Purchase and Servicing Agreement, or
the Mortgage Loans, including without limitation the transfer of the servicing
obligations under the Purchase and Servicing Agreement. The Assignor has no
knowledge of, and has not received notice of, any waivers under or amendments or
other modifications of, or assignments of rights or obligations under, or
defaults under, the Purchase and Servicing Agreement, or the Mortgage Loans; and
     d. Neither the Assignor nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any
Exhibit 12-1

 



--------------------------------------------------------------------------------



 



interest in the Mortgage Loans or any other similar security with, any person in
any manner, or made any general solicitation by means of general advertising or
in any other manner, or taken any other action which would constitute a
distribution of the Mortgage Loans under the Securities Act of 1933 (the “1933
Act”) or which would render the disposition of the Mortgage Loans a violation of
Section 5 of the 1933 Act or require registration pursuant thereto.
          3. The Assignee warrants and represents to, and covenants with, the
Assignor and the Company that:
     a. The Assignee agrees to be bound, as Purchaser, by all of the terms,
covenants and conditions of the Purchase and Servicing Agreement, and the
Mortgage Loans, and from and after the date hereof, the Assignee assumes for the
benefit of each of the Company and the Assignor all of the Assignor’s
obligations as Purchaser thereunder;
     b. The Assignee understands that the Mortgage Loans have not been
registered under the 1933 Act or the securities laws of any state;
     c. The Assignee is acquiring the Mortgage Loans for investment for its own
account only and not for any other person;
     d. The Assignee considers itself a substantial, sophisticated institutional
investor having such knowledge of financial and business matters that it is
capable of evaluating the merits and the risks of investment in the Mortgage
Loans;
     e. The Assignee has been furnished with all information regarding the
Mortgage Loans that it has requested from the Assignor or the Company; and
     f. Neither the Assignee nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any interest in the Mortgage Loans or any other similar security with, any
person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action which would
constitute a distribution of the Mortgage Loans under the 1933 Act or which
would render the disposition of the Mortgage Loans a violation of Section 5 of
the 1933 Act or require registration pursuant thereto, nor will it act, nor has
it authorized or will it authorize any person to act, in such manner with
respect to the Mortgage Loans.
          4. The Company warrants and represents to, and covenants with, the
Assignor and the Assignee as of the date hereof that:
Exhibit 12-2

 



--------------------------------------------------------------------------------



 



     a. The Company has serviced the Mortgage Loans in accordance with the terms
of the Purchase and Servicing Agreement, provided accurate statements pursuant
to Section 11.18 thereof and otherwise complied with all covenants and
obligations thereunder;
     b. The Company has taken no action, or omitted to take any required action
the omission of, which would have the effect of impairing any mortgage insurance
or guarantee on the Mortgage Loans; and
     c. The Company represents and warrants that as of the date hereof, the
representations and warranties set forth in Section 7.03 of the Purchase
Agreement are true and correct as if such representations and warranties were
set forth herein in full. The Assignee shall be entitled to all of the rights
and benefits provided under the Purchase and Servicing Agreement in the event
that any such representation and warranty is not true and correct as of the date
hereof.
          5. From and after the date hereof, the Company shall recognize the
Assignee as owner of the Mortgage Loans and will service the Mortgage Loans for
the Assignee pursuant to the Purchase and Servicing Agreement, the terms of
which are incorporated herein by reference. It is the intention of the Assignor,
the Company and the Assignee that this Assignment, Assumption and Recognition
Agreement shall be binding upon and for the benefit of the respective successors
and assigns of the parties hereto.
Distributions shall be made by wire transfer of immediately available funds
to                                                             for the account
of                                                              account number
                                                                                .
Applicable statements should be mailed to
                                                                                .
Exhibit 12-3

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Assignment, Assumption and
Recognition Agreement to be executed by their duly authorized officers as of the
date first above written.

                                    Assignor           Assignee    
 
                       
By:
              By:                          
 
                       
Its:
              Its:                          
 
                        Taxpayer Identification No.       Taxpayer
Identification No.
 
     
 
             
 

             
 
                 
Company
           
 
           
By:
      , its general partner.    
 
           
 
           
By:
                     
 
           
Its:
                     
 
            Taxpayer Identification No.        
 
 
 
   
 
           

Exhibit 12-4

 



--------------------------------------------------------------------------------



 




EXHIBIT 13-1
FORM OF MONTHLY REMITTANCE ADVICE (WELLS FORM 300)
Exhibit 13-1

 



--------------------------------------------------------------------------------



 



EXHIBIT 13-2
FORM OF MONTHLY REMITTANCE ADVICE (WELLS FORM 301)
Exhibit 13-2-1

 



--------------------------------------------------------------------------------



 



EXHIBIT 14
FORM OF LIQUIDATION REPORT
WELLS FARGO BANK, N.A.
Form 332
 
Calculation of Realized Loss
Purpose
To provide the Servicer with a form for the calculation of any Realized Loss (or
gain) as a result of a Mortgage Loan having been foreclosed and Liquidated.
Distribution
The Servicer will prepare the form in duplicate and send the original together
with evidence of conveyance of title and appropriate supporting documentation to
the Master Servicer with the Monthly Accounting Reports which supports the
Mortgage Loan’s removal from the Mortgage Loan Activity Report. The Servicer
will retain the duplicate for its own records.
Due Date
With respect to any liquidated Mortgage Loan, the form will be submitted to the
Master Servicer no later than the date on which statements are due to the Master
Servicer under Section 4.02 of this Agreement (the “Statement Date”) in the
month following receipt of final liquidation proceeds and supporting
documentation relating to such liquidated Mortgage Loan; provided, that if such
Statement Date is not at least 30 days after receipt of final liquidation
proceeds and supporting documentation relating to such liquidated Mortgage Loan,
then the form will be submitted on the first Statement Date occurring after the
30th day following receipt of final liquidation proceeds and supporting
documentation.
Preparation Instructions
The numbers on the form correspond with the numbers listed below.

1.   The actual Unpaid Principal Balance of the Mortgage Loan.   2.   The Total
Interest Due less the aggregate amount of servicing fee that would have been
earned if all delinquent payments had been made as agreed.   3-7.   Complete as
necessary. All line entries must be supported by copies of appropriate
statements, vouchers, receipts, canceled checks, etc., to document the expense.
Entries not properly documented will not be reimbursed to the Servicer.   8.  
Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis.   10.   The total of lines 1
through 9.

Credits

11-17.   Complete as necessary. All line entries must be supported by copies of
the appropriate claims forms, statements, payment checks, etc. to document the
credit. If the Mortgage Loan is subject to a Bankruptcy Deficiency, the
difference between the Unpaid Principal Balance of the Note prior to the
Bankruptcy Deficiency and the Unpaid Principal Balance as reduced by the
Bankruptcy Deficiency should be input on line 16.   18.   The total of lines 11
through 17.

Exhibit 14-1

 



--------------------------------------------------------------------------------



 



Total Realized Loss (or Amount of Any Gain)
19. The total derived from subtracting line 18 from 10. If the amount represents
a realized gain, show the amount in parenthesis ( ).
Exhibit 14-2

 



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, N.A. CALCULATION OF REALIZED LOSS
WELLS FARGO BANK, N.A. Trust:
                                                                                

                          Prepared by:           Date:        
 
                       
Phone:
                                             

             
 
  Servicer Loan No.   Servicer Name   Servicer Address

                                          WELLS FARGO BANK, N. A.              
         
Loan No.
                                                              Borrower’s Name:  
                                        Property                        
Address: 
                                                    Liquidation and Acquisition
Expenses:                 Actual Unpaid Principal Balance of Mortgage Loan      
    $ (1 )
 
                                        Interest accrued at Net Rate            
(2 )
 
                                        Attorney’s Fees             (3 )
 
                                        Taxes             (4 )
 
                                        Property Maintenance             (5 )
 
                                        MI/Hazard Insurance Premiums            
(6 )
 
                                        Hazard Loss Expenses             (7 )
 
                                        Accrued Servicing Fees             (8 )
 
                                        Other (itemize)             (9 )
 
                                       
 
                                       
 
                                  $                    
 
                                                       
 
                                                       
 
                                                        Total Expenses          
$ (10 )
 
                                        Credits:                 Escrow Balance
          $ (11 )
 
                                        HIP Refund             (12 )
 
                                        Rental Receipts             (13 )
 
                                        Hazard Loss Proceeds             (14 )
 
                                        Primary Mortgage Insurance Proceeds    
        (15 )
 
                                        Proceeds from Sale of Acquired Property
            (16 )
 
                                        Other (itemize)             (17 )
 
                                       
 
                                                       
 
                                                        Total Credits          
$ (18 )
 
                                        Total Realized Loss (or Amount of Gain)
          $ (19 )
 
                                       

Exhibit 14 -3

 



--------------------------------------------------------------------------------



 



COUNTRYWIDE-SEQUOLA TO TRUSTEE:DLJ
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
For
Mortgage Loan Purchase and Servicing Agreement
     THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of
February 1, 2006 (the “Assignment”), is entered into among Sequoia Residential
Funding, Inc. (the “Assignor”), Countrywide Home Loans, Inc., as the seller (the
“Seller”), Countrywide Home Loans Servicing L.P., as the servicer (“Servicer”),
and U.S. Bank National Association (“U.S. Bank”) as Trustee under a Pooling and
Servicing Agreement dated as of January 1, 2006 (the “Pooling and Servicing
Agreement”), among the Assignor, as Depositor, U.S. Bank (in such Trustee
capacity, the “Assignee”) and Wells Fargo Bank, N. A., as Master Servicer (the
“Master Servicer”) and Trust Administrator.
          SECTION 35. RECITALS
WHEREAS, DLJ Mortgage Capital, Inc. (“DLJ”), Seller and Servicer have entered
into a certain Mortgage Loan Purchase and Servicing Agreement dated as of
March 1, 20 (the “Mortgage Loan Purchase and Servicing Agreement”) and pursuant
to the Purchase Price and Terms Letters(s) issued under the Mortgage Loan
Purchase and Servicing Agreement and listed in Appendix A hereto (the “Purchase
Price and Terms Letter(s),” together with the Purchase and Servicing Agreement,
the “Agreements”) DLJ acquired from the Seller certain Mortgage Loans (the
“Mortgage Loans”) and Servicer agreed to service such Mortgage Loans; and
WHEREAS, DLJ has previously sold, assigned and transferred to RWT all of its
right, title and interest in certain of the Mortgage Loans (the “Specified
Mortgage Loans”) which are listed on the mortgage loan schedule attached as
Exhibit I hereto (the “Specified Mortgage Loan Schedule”) and its rights under
the Agreements with respect to the Specified Mortgage Loans; and
     WHEREAS, RWT has previously sold, assigned and transferred all of its
right, title and interest in the Specified Mortgage Loans and certain rights
under the Agreements with respect to the Specified Mortgage Loans to the
Assignor; and

4



--------------------------------------------------------------------------------



 



COUNTRYWIDE-SEQUOLA TO TRUSTEE:DLJ
     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:

5



--------------------------------------------------------------------------------



 



     1. Assignment and Assumption.
               (a) Effective on and as of the date hereof, the Assignor hereby
pledges, assigns and transfers to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and all of its rights (but none of the
Purchaser’s, as defined in the Purchase and Servicing Agreement, obligations)
provided under the Agreements to the extent relating to the Specified Mortgage
Loans, the Assignee hereby accepts such assignment from the Assignor, and the
Seller and the Servicer hereby acknowledge such assignment and assumption.
               (b) Effective on and as of the date hereof, the Assignor
represents and warrants to the Assignee that the Assignor has not taken any
action that would serve to impair or encumber the Assignee’s interest in the
Specified Mortgage Loans since the date of the Assignor’s acquisition of the
Specified Mortgage Loans.
     2. Recognition of the Assignee.
From and after the date hereof, subject to Section 3 below, the Seller and the
Servicer shall recognize the Assignee as the holder of the rights and benefits
of the Purchaser, as defined in the Purchase and Servicing Agreement, with
respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Agreements (as amended hereby) with
the Assignee as the Purchaser thereunder, the terms of which Agreements are
incorporated herein by reference and amended hereby. It is the intention of the
parties hereto that this Assignment will be a separate and distinct agreement,
and the entire agreement, between the parties hereto to the extent of the
Specified Mortgage Loans and shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
     3. Amendment to the Agreements.
The Agreements are hereby amended as set forth in Appendix B and Appendix C
hereto with respect to the Specified Mortgage Loans.
     4. Representations and Warranties.
          (a) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Seller or the Assignor other than those contained in
the Agreements or this Assignment.
          (b) Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.
     (c) Each of the parties hereto represents and warrants that this Assignment
has been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

6



--------------------------------------------------------------------------------



 



     5. Continuing Effect.
Except as contemplated hereby, the Agreements shall remain in full force and
effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 12 of the Mortgage Loan
Purchase and Servicing Agreement and the Reconstitution Date shall be the date
hereof with respect to the Specified Mortgage Loans listed on Exhibit I on the
date hereof.
     6. Governing Law.
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.
     7. Notices.
Any notices or other communications permitted or required under the Agreements
to be made to the Assignor and Assignee shall be made in accordance with the
terms of the Agreements and shall be sent to the Assignor and Assignee as
follows:
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
U.S. Bank National Association
Corporate Trust Services — EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107-2292
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreements.
     8. Counterparts.
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
     9. Definitions.
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreements.

7



--------------------------------------------------------------------------------



 



          10. Master Servicer.
The Seller and the Servicer hereby acknowledge that the Assignee has appointed
Wells Fargo Bank, N. A. to act as Master Servicer under the Pooling and
Servicing Agreement and hereby agree to treat all inquiries, instructions,
authorizations and other communications from the Master Servicer as if the same
had been received from the Assignee. The Master Servicer, acting on behalf of
the Assignee, shall have the rights of the Assignee as the Purchaser as defined
in and granted under the Agreements to enforce the obligations of the Servicer
thereunder.
          11. Pooling and Servicing Agreement.
Each of the parties hereto hereby acknowledges that as of the date hereof the
Specified Mortgage Loans will be securitized under the Pooling and Servicing
Agreement which is attached hereto as Exhibit II.
          12. Waiver.
The Assignor hereby waives its rights to indemnification under Section 6.01 of
the Purchase and Servicing Agreement for failure of the Seller or Servicer to
perform its obligations in accordance with Section 3 of this Assignment.
Notwithstanding the foregoing, the Seller or Servicer, as applicable, shall
continue to indemnify and hold harmless the Assignor and the Assignee, against
any and all claims, losses, damages, penalties, fines, forfeitures, reasonable
and necessary attorneys’ fees and related costs, judgments, and any other costs,
fees and expenses that the Assignor and the Assignee may sustain in any way
related to any material misstatement or omission, gross negligence, bad faith or
willful misconduct of the Seller or Servicer, as applicable, in connection with
complying with Section 3 of this Assignment.
          13. Indemnification.
Notwithstanding anything to the contrary, the Assignor shall indemnify the
Seller and the Servicer and hold them harmless against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable and necessary legal
fees and related costs, judgments, and any other costs, fees and expenses that
the Seller and Servicer may sustain in any way related to (a) actions or
inactions of the Seller or the Servicer which were taken or omitted upon the
instruction or direction of the Assignor and/or Assignee, or (b) the failure of
the Assignor or Assignee to perform its obligations under this Assignment and
the Agreement.
[remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

              ASSIGNOR:
 
            SEQUOIA RESIDENTIAL FUNDING, INC.       /s/ SEQUOIA RESIDENTIAL
FUNDING, INC.
 
  By:    
 
            Name:
 
            Title:
 
       
 
            ASSIGNEE:       U.S. BANK NATIONAL ASSOCIATION       /s/ U.S. BANK
NATIONAL ASSOCIATION
 
  By:    
 
            Name:
 
            Title:
 
       
 
            SELLER:
 
            COUNTRYWIDE HOME LOANS, INC.       /s/ COUNTRYWIDE HOME LOANS, INC.
 
  By:    
 
            Name:
 
            Title:
 
       
 
            SERVICER:       COUNTRYWIDE HOME LOANS     SERVICING, L.P.       /s/
COUNTRYWIDE HOME LOANS     SERVICING, L.P.
 
  By:    
 
            Name:
 
            Title:
 
       

9



--------------------------------------------------------------------------------



 



EXHIBIT I





--------------------------------------------------------------------------------



 



EXHIBIT II





--------------------------------------------------------------------------------



 



APPENDIX A

     
Purchase Price and Terms Letter(s)
   
Dates
   
 
         





--------------------------------------------------------------------------------



 



APPENDIX B
[Reg AB Addendum Provisions to be added as well as any other deal specific
provisions requested by the parties......]
1. The following definition is revised to read as follows:
     “Servicing Fee Rate: With respect to any Mortgage Loan, in the case of a
mortgage loan that has not reached its first adjustment date, 0.25% annually or
(2) in the case of a mortgage loan that has reached its first adjustment date,
0.375% annually.”
     2. Section 7.02 is hereby revised to delete the “and” at the end of
Section 7.02(lvi), deleting the period at the end of Section 7.02(lvii) and
replacing it with a “;” and adding the following representations and warranties
to the end of such section:
     “(lviii) No Mortgage Loan which is secured by property located in the State
of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (lix) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (lx) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Loan” as defined in Part 40
and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq., which
became effective March 22, 2001 and amended from time to time; and
     (lxi) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.).
     3. The first sentence of the second full paragraph of SubSection 11.19 is
hereby deleted in its entirety and replaced by the following:
     “The Servicer’s obligation to make such advances as to any Mortgage Loan
will continue through the earliest of: (i) the last Monthly Payment due prior to
the payment in full of the Mortgage Loan, (ii) the Remittance Date prior to the
Remittance Date for the distribution of any Liquidation Proceeds, Other
Insurance Proceeds or Condemnation Proceeds which, in the case of Other
Insurance Proceeds and Condemnation Proceeds, satisfy in full the indebtedness
of such Mortgage Loan, and (iii) the Remittance Date prior to the date the
Mortgage Loan is converted to REO Property; provided, however, that in
connection with any Pass-Through transfer involving such Mortgage Loan, the
Servicer shall make Monthly Advances through the Remittance Date following the
date on which cash is received in connection with the liquidation of REO
Property.”

 



--------------------------------------------------------------------------------



 



APPENDIX C
[Reg AB Addendum Provisions]

  1.   The following definition is revised to read as follows:

“Reconstitution Agreements: The agreement or agreements entered into by the
Servicer and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Specified Mortgage Loans
serviced hereunder, in connection with a Whole Loan Transfer or a Pass-Through
Transfer as set forth in Section 12 of the Mortgage Loan Purchase and Servicing
Agreement. Such agreement or agreements shall prescribe the rights and
obligations of the Servicer in servicing the related Specified Mortgage Loans.”

  2.   The Agreements are revised to include the following definitions:

“Commission: The United States Securities and Exchange Commission.
Company Information: As defined in Subsection 35.07(a)(i)(A).
Depositor: The depositor, as such term is defined in Regulation AB, with respect
to any Securitization Transaction.
Exchange Act: The Securities Exchange Act of 1934, as amended.
Master Servicer: With respect to a Securitization Transaction, the “master
servicer”, if any, identified by the Purchaser and identified in related
transaction documents.
Qualified Correspondent: Any Person from which the Seller purchased Mortgage
Loans, provided that the following conditions are satisfied: (i) such Mortgage
Loans were either (x) originated pursuant to an agreement between the Seller and
such Person that contemplated that such Person would underwrite mortgage loans
from time to time, for sale to the Seller, in accordance with underwriting
guidelines designated by the Seller (“Designated Guidelines”) or guidelines that
do not vary materially from such Designated Guidelines or (y) individually
re-underwritten by the Seller to the Designated Guidelines at the time such
Mortgage Loans were acquired by the Seller; (ii) either (x) the Designated
Guidelines were, at the time such Mortgage Loans were originated, used by the
Seller in origination of mortgage loans of the same type as the Mortgage Loans
for the Seller’s own account or (y) the Designated Guidelines were, at the time
such Mortgage Loans were underwritten, designated by the Seller on a consistent
basis for use by lenders in originating mortgage loans to be purchased by the
Seller; and (iii) the Seller employed, at the time such Mortgage Loans were
acquired by the Seller, pre-purchase or post-purchase quality assurance
procedures (which may involve, among other things, review of a sample of
mortgage loans purchased during a particular time period or through particular
channels) designed to ensure that

 



--------------------------------------------------------------------------------



 



either Persons from which it purchased mortgage loans properly applied the
underwriting criteria designated by the Seller or the Mortgage Loans purchased
by the Seller substantially complied with the Designated Guidelines.
Reconstitution: Any Securitization Transaction or Whole Loan Transfer.
Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
Securities Act: The Securities Act of 1933, as amended.
Securitization Transaction. Any transaction subject to Regulation AB involving
either (1) a sale or other transfer of some or all of the Specified Mortgage
Loans directly or indirectly to an issuing entity in connection with an issuance
of publicly offered, rated mortgage-backed securities or (2) an issuance of
publicly offered, rated securities, the payments on which are determined
primarily by reference to one or more portfolios of residential mortgage loans
consisting, in whole or in part, of some or all of the Specified Mortgage Loans.
Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
Static Pool Information: Static pool information as described in Item
1105(a)(1)-(3) and 1105(c) of Regulation AB.
Subcontractor: Any vendor, subcontractor or other Person that is not responsible
for the overall servicing (as “servicing” is commonly understood by participants
in the mortgage-backed securities market) of Specified Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to Specified Mortgage Loans under the direction or authority of
the Servicer or a Subservicer.
Subservicer: Any Person that services Specified Mortgage Loans on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement or any Reconstitution Agreement that are identified in Item
1122(d) of Regulation AB.
Third-Party Originator: Each Person, other than a Qualified Correspondent, that
originated Specified Mortgage Loans acquired by the Seller.”

3.   The Agreements are further revised to include the following new Section 35:

“SECTION 35.      Compliance With Regulation AB.

 



--------------------------------------------------------------------------------



 




     Subsection 35.01. Intent of the Parties; Reasonableness.
     The Assignee, the Seller and the Servicer acknowledge and agree that the
purpose of Section 35 of this Agreement is to facilitate compliance by the
Assignee and any Depositor with the provisions of Regulation AB and related
rules and regulations of the Commission. Neither the Assignee nor any Depositor
shall exercise its right to request delivery of information or other performance
under these provisions other than in good faith, or for purposes other than
compliance with the Securities Act, the Exchange Act and the rules and
regulations of the Commission thereunder. The Seller and the Servicer
acknowledge that interpretations of the requirements of Regulation AB may change
over time, whether due to interpretive guidance provided by the Commission or
its staff or otherwise or reasonable advice of counsel acceptable to the
Assignee and the Seller and the Servicer agree to negotiate in good faith with
the Assignee or any Depositor with regard to any reasonable requests for
delivery of information under these provisions on the basis of evolving
interpretations of Regulation AB. In connection with any Securitization
Transaction, the Seller and the Servicer shall cooperate fully with the Assignee
to deliver to the Assignee (including any of its assignees or designees) and any
Depositor, any and all statements, reports, certifications, records and any
other information necessary to permit the Assignee or such Depositor to comply
with the provisions of Regulation AB, together with such disclosures relating to
the Seller, the Servicer, any Subservicer, any Third-Party Originator and the
Specified Mortgage Loans, or the servicing of the Specified Mortgage Loans,
necessary in order to effect such compliance.
     The Assignee agrees that it will cooperate with the Seller and Servicer and
provide sufficient and timely notice of any information requirements pertaining
to a Securitization Transaction. The Assignee will make all reasonable efforts
to limit requests for information, reports or any other materials to items
required for compliance with Regulation AB, and shall not request information
which is not required for such compliance.
     Subsection 35.02. Additional Representations and Warranties of the Seller
and the Servicer.
     (a) Each of the Seller and Servicer shall be deemed to represent to the
Purchaser and to any Depositor, as of the date on which information is first
provided to the Purchaser or any Depositor under Subsection 35.03 that, except
as disclosed in writing to the Purchaser or such Depositor prior to such date:
(i) the Seller and the Servicer are not aware and have not received notice that
any default, early amortization or other performance triggering event has
occurred as to any other securitization due to any act or failure to act of the
Seller or Servicer; (ii) the Servicer has not been terminated as servicer in a
residential mortgage loan securitization, either due to a servicing default or
to application of a servicing performance test or trigger; (iii) no material
noncompliance with the applicable Servicing Criteria with respect to other
securitizations of residential mortgage loans involving the Servicer has been
disclosed or reported by the Servicer; (iv) no material changes to the
Servicer’s policies or procedures with respect to the servicing function it will
perform under this Agreement and any Reconstitution Agreement for mortgage loans
of a type similar to the Specified Mortgage Loans have occurred during the
three-year period immediately preceding the related Securitization

 



--------------------------------------------------------------------------------



 



Transaction; (v) there are no aspects of the Servicer’s financial condition that
could have a material adverse effect on the performance by the Servicer of its
servicing obligations under this Agreement or any Reconstitution Agreement;
(vi) there are no material legal or governmental proceedings pending (or known
to be contemplated) against the Seller, the Servicer, any Subservicer or any
Third-Party Originator; and (vii) there are no affiliations, relationships or
transactions relating to the Seller, the Servicer, any Subservicer or any
Third-Party Originator with respect to any Securitization Transaction and any
party thereto identified by the related Depositor of a type described in
Item 1119 of Regulation AB.
     (b) If so requested by the Assignee or any Depositor on any date following
the date on which information is first provided to the Assignee or any Depositor
under Subsection 35.03, each of the Seller and the Servicer shall, use its
reasonable best efforts to within five (5) Business Days, but in no event later
than ten (10) Business Days following such request, confirm in writing the
accuracy of the representations and warranties set forth in paragraph (a) of
this Section or, if any such representation and warranty is not accurate as of
the date of such request, provide reasonably adequate disclosure of the
pertinent facts, in writing, to the requesting party.
     Subsection 35.03. Information to Be Provided by the Seller and the
Servicer.
     In connection with any Securitization Transaction the Seller and the
Servicer, as applicable, shall (i) use its reasonable best efforts to within
five (5) Business Days, but in no event later than ten (10) Business Days,
following request by the Assignee or any Depositor, provide to the Assignee and
such Depositor (or, as applicable, cause each Third-Party Originator and each
Subservicer to provide), in writing reasonably required for compliance with
Regulation AB, the information and materials specified in paragraphs (a), (b),
(c) and (f) of this Subsection 35.03, and (ii) as promptly as practicable
following notice to or discovery by the Seller or Servicer, provide to the
Assignee and any Depositor (as required under Regulation AB) the information
specified in paragraph (d) of this Subsection 35.03.
     (a) If so requested by the Assignee or any Depositor, the Seller shall
provide such information regarding (i) the Seller, as originator of the
Specified Mortgage Loans (including as an acquirer of Specified Mortgage Loans
from a Qualified Correspondent, if applicable), or (ii) as applicable, each
Third-Party Originator, and (iii) as applicable, each Subservicer, as is
requested for the purpose of compliance with Items 1103(a)(1), 1105 (subject to
paragraph (b) below), 1110, 1117 and 1119 of Regulation AB. Such information
shall include, at a minimum:
     (A) the originator’s form of organization;
     (B) to the extent material, a description of the originator’s origination
program and how long the originator has been engaged in originating residential
mortgage loans, which description shall include a discussion of the originator’s
experience in originating mortgage loans of a similar type as the Specified
Mortgage Loans; if material, information regarding the size and composition of
the originator’s origination portfolio; and information that may be material, to
an analysis of the performance of the Specified Mortgage Loans, including the
originators’ credit-granting or underwriting criteria for

 



--------------------------------------------------------------------------------



 



mortgage loans of similar type(s) as the Specified Mortgage Loans and such other
information as the Assignee or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;
     (C) a description of any material legal or governmental proceedings pending
(or known to be contemplated by a governmental authority) against the Seller,
each Third-Party Originator, as applicable, and each Subservicer; and
     (D) a description of any affiliation or relationship between the Seller,
each Third-Party Originator, if applicable, each Subservicer and any of the
following parties to a Securitization Transaction, as such parties are
identified to the Seller by the Assignee or any Depositor in writing within in
ten days in advance of such Securitization Transaction:

  (1)   the sponsor;     (2)   the depositor;     (3)   the issuing entity;    
(4)   any servicer;     (5)   any trustee;     (6)   any originator;     (7)  
any significant obligor;     (8)   any enhancement or support provider; and    
(9)   any other material transaction party.

     (b) If so requested by the Assignee or any Depositor and as Required under
Regulation AB, the Seller shall provide (or, as applicable, cause each
Third-Party Originator to provide) Static Pool Information with respect to the
mortgage loans (of a similar type as the Specified Mortgage Loans, as reasonably
identified by the Assignee as provided below) originated by (i) the Seller, if
the Seller is an originator of Specified Mortgage Loans (including as an
acquirer of Specified Mortgage Loans from a Qualified Correspondent, if
applicable), and/or (ii) as applicable, each Third-Party Originator. Such Static
Pool Information shall be prepared by the Seller (or, if applicable, the
Third-Party Originator) on the basis of its reasonable, good faith
interpretation of the requirements of Item 1105(a)(1)-(3) of Regulation AB. To
the extent that there is reasonably available to the Seller (or Third-Party
Originator, as applicable) Static Pool Information with respect to more than one
mortgage loan type, the Assignee or any Depositor shall be entitled to specify
whether some or all of such information shall be provided pursuant to this
paragraph. The content of such Static Pool Information may be in the form
customarily provided by the Seller, and need not be customized for the Assignee
or any Depositor. Such Static Pool Information for each vintage origination year
or prior securitized pool, as applicable, shall be presented in increments no
less frequently than quarterly over the life of the mortgage loans included in
the vintage origination year or prior securitized pool. The most recent periodic
increment must be as of a date no later than 135 days prior to the date of the
prospectus or other offering document in which the Static Pool Information is to
be included or incorporated by reference. The Static Pool Information shall be
provided in an electronic format that provides a permanent record of the
information provided, such as a portable document format (pdf) file, or other
such electronic format.

 



--------------------------------------------------------------------------------



 



     If so requested by the Assignee or any Depositor, the Seller shall provide
(or, as applicable, cause each Third-Party Originator to provide), at the
expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Agreement), procedures letters
of certified public accountants pertaining to Static Pool Information relating
to prior securitized pools for securitizations closed on or after January 1,
2006 or, in the case of Static Pool Information with respect to the Seller’s or,
if applicable, Third-Party Originator’s originations or purchases, to calendar
months commencing January 1, 2006, as the Assignee or such Depositor shall
reasonably request. Such statements and letters shall be addressed to and be for
the benefit of such parties as the Assignee or such Depositor and the Seller may
mutually agree upon as reliant on the Static Pool Information, which may
include, by way of example, any Sponsor, any Depositor, any broker dealer acting
as underwriter, placement agent or initial purchaser with respect to a
Securitization Transaction. Any such statement or letter may take the form of a
standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Assignee or such
Depositor.
     (c) If reasonably requested by the Assignee or any Depositor, the Servicer
shall provide such information regarding the Servicer, as servicer of the
Specified Mortgage Loans, and each Subservicer (each Servicer and each
Subservicer, for purposes of this paragraph, a “Servicer”), as is reasonably
requested for the purpose of compliance with Items 1108 of Regulation AB. Such
information shall include, at a minimum:
     (A) the Servicer’s form of organization;
     (B) a description of how long the Servicer has been servicing residential
mortgage loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
this Agreement and any Reconstitution Agreements; information regarding the
size, composition and growth of the Servicer’s portfolio of residential mortgage
loans of a type similar to the Specified Mortgage Loans and information on
factors related to the Servicer that may be material, to any analysis of the
servicing of the Specified Mortgage Loans or the related asset-backed
securities, as applicable, including, without limitation:
(1) whether any prior securitizations of mortgage loans of a type similar to the
Specified Mortgage Loans involving the Servicer have defaulted or experienced an
early amortization or other performance triggering event because of servicing
during the three-year period immediately preceding the related Securitization
Transaction;
(2) the extent of outsourcing the Servicer utilizes;
(3) whether there has been previous disclosure of material noncompliance with
the applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;

 



--------------------------------------------------------------------------------



 



(4) whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and
(5) such other information as the Assignee or any Depositor may reasonably
request for the purpose of compliance with Item 1108(b)(2) of Regulation AB;
     (C) a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under this Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Specified Mortgage Loans;
     (D) information regarding the Servicer’s financial condition, to the extent
that there is a material risk that an adverse financial event or circumstance
involving the Servicer could have a material adverse effect on the performance
by the Servicer of its servicing obligations under this Agreement or any
Reconstitution Agreement;
     (E) information regarding advances made by the Servicer on the Specified
Mortgage Loans and the Servicer’s overall servicing portfolio of residential
mortgage loans for the three-year period immediately preceding the related
Securitization Transaction, which may be limited to a statement by an authorized
officer of the Servicer to the effect that the Servicer has made all advances
required to be made on residential mortgage loans serviced by it during such
period, or, if such statement would not be accurate, information regarding the
percentage and type of advances not made as required, and the reasons for such
failure to advance;
     (F) a description of the Servicer’s processes and procedures designed to
address any special or unique factors involved in servicing loans of a similar
type as the Specified Mortgage Loans;
     (G) a description of the Servicer’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as through liquidation of mortgaged
properties, sale of defaulted mortgage loans or workouts; and
     (H) information as to how the Servicer defines or determines delinquencies
and charge-offs, including the effect of any grace period, re-aging,
restructuring, partial payments considered current or other practices with
respect to delinquency and loss experience.
     (d) If reasonably requested by the Assignee or any Depositor for the
purpose of satisfying its reporting obligation under the Exchange Act with
respect to any class of asset-backed securities, each of the Seller and the
Servicer, as applicable, shall (or shall cause each Subservicer and, if
applicable, any Third-Party Originator to) (i) notify the Assignee and any
Depositor in writing of (A) any material litigation or governmental proceedings
pending against the Seller, the Servicer, any Subservicer or any Third-Party
Originator and (B) any affiliations or relationships that develop following the
closing date of a Securitization Transaction between the Seller, the Servicer,
any Subservicer or any

 



--------------------------------------------------------------------------------



 



Third-Party Originator and any of the parties specified in clause (D) of
paragraph (a) of this Subsection (and any other parties identified in writing by
the requesting party) with respect to such Securitization Transaction, and
(ii) provide to the Assignee and any Depositor a description of such
proceedings, affiliations or relationships.
     (e) As a condition to the succession to the Servicer or any Subservicer as
servicer or subservicer under this Agreement or any applicable Reconstitution
Agreement related thereto by any Person (i) into which the Servicer or such
Subservicer may be merged or consolidated, or (ii) which may be appointed as a
successor to the Servicer or any Subservicer, the Servicer shall provide to the
Assignee and any Depositor, at least 15 calendar days prior to the effective
date of such succession or appointment, (x) written notice to the Assignee and
any Depositor of such succession or appointment and (y) in writing, all
information reasonably requested by the Assignee or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to
any class of asset-backed securities.
     (f) In addition to such information as the Servicer, is obligated to
provide pursuant to other provisions of this Agreement, if reasonably requested
by the Assignee or Depositor, and to the extent permitted by applicable law, the
Servicer shall provide such information which is reasonably available to the
Servicer without unreasonable effort or expense, regarding the performance or
servicing of the Specified Mortgage Loans as is reasonably required to
facilitate preparation of distribution reports in accordance with Item 1121 of
Regulation AB.
     (g) If reasonably requested by the Assignee or any Depositor, the Seller
and the Servicer shall provide to the Assignee or any Depositor, such additional
information as they may reasonably request, including evidence of the
authorization of the person signing any certification or statement, financial
information and reports, and such other information related to the Seller or
Servicer or its performance hereunder.
     Subsection 35.04. Servicer Compliance Statement.
     On or before March 5 of each calendar year, commencing in 2007, the
Servicer shall deliver to the Assignee, any Master Servicer and any Depositor a
statement of compliance addressed to the Assignee and such Depositor and signed
by an authorized officer of the Servicer, to the effect that (i) a review of the
Servicer’s servicing activities during the immediately preceding calendar year
(or applicable portion thereof) and of its performance under the servicing
provisions of this Agreement and any applicable Reconstitution Agreement during
such period has been made under such officer’s supervision, and (ii) to the best
of such officers’ knowledge, based on such review, the Servicer has fulfilled
all of its servicing obligations under this Agreement and any applicable
Reconstitution Agreement in all material respects throughout such calendar year
(or applicable portion thereof) or, if there has been a failure to fulfill any
such obligation in any material respect, specifically identifying each such
failure known to such officer and the nature and the status thereof.
     Subsection 35.05. Service Report on Assessment of Compliance and
Attestation.

 



--------------------------------------------------------------------------------



 



     (a) On or before March 5 of each calendar year, commencing in 2007, the
Servicer shall:
     (i) deliver to the Assignee, any Master Servicer and any Depositor a report
regarding the Servicer’s assessment of compliance with the Servicing Criteria
during the immediately preceding calendar year, as required under Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such report shall
be addressed to the Assignee and such Depositor and signed by an authorized
officer of the Servicer, and shall address each of the applicable Servicing
Criteria as specified on the form of certification attached as Exhibit III
hereto.
     (ii) deliver to the Assignee and any Depositor a report of a registered
public accounting firm that attests to, and reports on, the assessment of
compliance made by the Servicer and delivered pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;
     (iii) cause each Subservicer, and each Subcontractor determined by the
Servicer pursuant to Subsection 35.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB (each, a
“Participating Entity”), to deliver to the Assignee and any Depositor an
assessment of compliance and accountants’ attestation as and when provided in
paragraphs (a) and (b) of this Section; and
     (iv) deliver to the Assignee and any Depositor or any other Person that
will be responsible for signing the certification (a “Sarbanes Certification”)
required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to
Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed
issuer with respect to a Securitization Transaction in the form attached hereto
as Exhibit IV.
     The Servicer acknowledges that the party identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.
     (b) Each assessment of compliance provided by a Subservicer pursuant to
Subsection 35.05(a)(i) shall address each of the applicable Servicing Criteria
specified on a certification substantially in the form of Exhibit III hereto
delivered to the Assignee concurrently with the execution of this Agreement or,
in the case of a Subservicer subsequently appointed as such, on or prior to the
date of such appointment. An assessment of compliance provided by a
Participating Entity pursuant to Subsection 35.05(a)(iii) need not address any
elements of the Servicing Criteria other than those specified by the Servicer
pursuant to Subsection 35.06.
     Subsection 35.06. Use of Subservicers and Subcontractors.
     The Servicer shall not hire or otherwise utilize the services of any
Subservicer to fulfill any of the obligations of the Servicer under this
Agreement or any related

 



--------------------------------------------------------------------------------



 



Reconstitution Agreement unless the Servicer complies with the provisions of
paragraph (a) of this Section. The Servicer shall not hire or otherwise utilize
the services of any Subcontractor, and shall not permit any Subservicer to hire
or otherwise utilize the services of any Subcontractor, to fulfill any of the
obligations of the Servicer under this Agreement or any Reconstitution Agreement
unless the Servicer complies with the provisions of paragraph (b) of this
Section.
     (a) It shall not be necessary for the Servicer to seek the consent of the
Assignee or any Depositor to the utilization of any Subservicer. If required by
Regulation AB, after reasonable notice from the Assignee of the parties involved
in the Assignee’s Securitization Transaction, the Servicer shall cause any
Subservicer used by the Servicer (or by any Subservicer) for the benefit of the
Assignee and any Depositor to comply with the provisions of this Section and
with Subsections 35.02, 35.03(c) and (e), 35.04, 35.05 and 35.07 of this
Agreement, and to provide the information required with respect to such
Subservicer under Subsection 35.03(d) of this Agreement. The Servicer shall be
responsible for obtaining from each Subservicer and delivering to the Assignee
and any Depositor any servicer compliance statement required to be delivered by
such Subservicer under Subsection 35.04, any assessment of compliance and
attestation required to be delivered by such Subservicer under Subsection 35.05
and any certification required to be delivered to the Person that will be
responsible for signing the Sarbanes Certification under Subsection 35.05 as and
when required to be delivered.
     (b) It shall not be necessary for the Servicer to seek the consent of the
Assignee or any Depositor to the utilization of any Subcontractor. If required
by Regulation AB, after reasonable notice from the Assignee of the parties
involved in the Assignee’s Securitization Transaction, the Servicer shall
promptly upon request provide to the Assignee and any Depositor (or any designee
of the Depositor, such as a master servicer or administrator) a written
description of the role and function of each Subcontractor utilized by the
Servicer or any Subservicer, specifying (i) the identity of each such
Subcontractor, (ii) which (if any) of such Subcontractors are Participating
Entities, and (iii) which elements of the Servicing Criteria will be addressed
in assessments of compliance provided by each Participating Entity identified
pursuant to clause (ii) of this paragraph.
     The Servicer shall cause any such Participating Entity used by the Servicer
(or by any Subservicer) for the benefit of the Purchaser and any Depositor to
comply with the provisions of Subsections 35.05 and 35.07 2(e) of this
Agreement. The Servicer shall be responsible for obtaining from each
Participating Entity and delivering to the Assignee and any Depositor assessment
of compliance and attestation required to be delivered by such Participating
Entity under Subsection 35.05, in each case as and when required to be
delivered.
     Subsection 35.07. Indemnification; Remedies.
     (a) Each of the Seller and the Servicer shall indemnify the Assignee and
each of the following parties participating in a Securitization Transaction:
each sponsor and issuing entity; the Master Servicer, each Person responsible
for the execution or filing of any report required to be filed with the
Commission with respect to such Securitization Transaction, or for execution of
a certification pursuant to Rule 13a-14(d) or Rule 15d- 

 



--------------------------------------------------------------------------------



 



14(d) under the Exchange Act with respect to such Securitization Transaction;
each Person who controls any of such parties (within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act) and any affiliated
broker/dealer directly involved in the Securitization Transaction; and the
respective present and former directors, officers and employees of each of the
foregoing and of the Depositor, and shall hold each of them harmless from and
against any losses, damages, penalties, fines, forfeitures, legal fees and
expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:
     (i)(A) any untrue statement of a material fact contained or alleged to be
contained in any written information, written report, certification or other
material provided under this Agreement by or on behalf of the Seller or
Servicer, as applicable, or provided under this Agreement by or on behalf of any
Subservicer, Participating Entity or, if applicable, Third-Party Originator
(collectively, the “Company Information”), or (B) the omission or alleged
omission to state in the Company Information a material fact required to be
stated in the Company Information or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, by way of clarification, that clause (B) of this paragraph
shall be construed solely by reference to the Company Information and not to any
other information communicated in connection with a sale or purchase of
securities, without regard to whether the Company Information or any portion
thereof is presented together with or separately from such other information;
     (ii) any failure by the Servicer, any Subservicer, any Participating Entity
or any Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under this Agreement,
including the failure to by the Servicer to identify pursuant to Subsection
35.06(b) any Participating Entity; or
     (iii) any breach by the Seller or the Servicer, as applicable, of a
representation or warranty set forth in Subsection 35.02(a) or in a writing
furnished pursuant to Subsection 35.02(b) and made as of a date prior to the
closing date of the related Securitization Transaction, to the extent that such
breach is not cured by such closing date, or any breach by the Seller or the
Servicer, as applicable, of a representation or warranty in a writing furnished
pursuant to Subsection 35.02(b) to the extent made as of a date subsequent to
such closing date; or
     (iv) the gross negligence of the Servicer in connection with its
performance under Section 35.04 or Section 35.05 of this APPENDIX C
Regulation AB Addendum.
     This indemnification shall survive the termination of this Agreement or any
party to this Agreement.
     In the case of any failure of performance described in clause (a)(ii) of
this Section, the Seller or the Servicer, as applicable, shall promptly
reimburse the Assignee, any Depositor, as applicable, and each Person
responsible for the execution or filing of

 



--------------------------------------------------------------------------------



 



any report required to be filed with the Commission with respect to such
Securitization Transaction, or for execution of a certification pursuant to
Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Seller, Servicer, any
Subservicer, any Participating Entity or any Third-Party Originator.
     (b) (i) Any failure by the Seller or the Servicer, any Subservicer, any
Participating Entity or any Third-Party Originator to deliver any information,
report, certification, accountants’ letter or other material when and as
required under this Agreement, which continues unremedied for nine (9) Business
Days after receipt by the Seller or the Servicer, as applicable, and the
applicable Subservicer, Subcontractor, or Third-Party Originator of written
notice of such failure from the Assignee or Depositor shall, except as provided
in clause (B) of this paragraph, constitute an Event of Default with respect to
the Seller or the Servicer, as applicable, under this Agreement and any
applicable Reconstitution Agreement, and shall entitle the Purchaser or
Depositor, as applicable, in its sole discretion to terminate the rights and
obligations of the Servicer under this Agreement and/or any applicable
Reconstitution Agreement related thereto without payment (notwithstanding
anything in this Agreement or any applicable Reconstitution Agreement related
thereto to the contrary) of any compensation to the Servicer; provided, however
it is understood that the Servicer shall remain entitled to receive
reimbursement for all unreimbursed Monthly Advances and Servicing Advances made
by the Servicer under this Agreement and/or any applicable Reconstitution
Agreement. Notwithstanding anything to the contrary set forth herein, to the
extent that any provision of this Agreement and/or any applicable Reconstitution
Agreement expressly provides for the survival of certain rights or obligations
following termination of the Servicer, such provision shall be given effect.
     (ii) Any failure by the Servicer, any Subservicer or any Participating
Entity to deliver any information, report, certification or accountants’ letter
required under Regulation AB when and as required under Subsection 35.04 or
35.05, including any failure by the Servicer to identify a Participating Entity,
which continues unremedied for ten calendar days after the date on which such
information, report, certification or accountants’ letter was required to be
delivered shall constitute an Event of Default with respect to the Servicer
under this Agreement and any applicable Reconstitution Agreement, and shall
entitle the Assignee or Depositor, as applicable, in its sole discretion to
terminate the rights and obligations of the Servicer under this Agreement and/or
any applicable Reconstitution Agreement without payment (notwithstanding
anything in this Agreement to the contrary) of any compensation to the Servicer;
provided, however it is understood that the Servicer shall remain entitled to
receive reimbursement for all unreimbursed Monthly Advances and Servicing
Advances made by the Servicer under this Agreement and/or any applicable
Reconstitution Agreement. Notwithstanding anything to the contrary set forth
herein, to the extent that any provision of this Agreement and/or any applicable
Reconstitution Agreement expressly provides for the survival of certain rights
or obligations following termination of the Servicer, such provision shall be
given effect.
     (iii) The Servicer shall promptly reimburse the Assignee (or any designee
of the Assignee, such as a master servicer) and any Depositor, as applicable,
for all

 



--------------------------------------------------------------------------------



 



reasonable expenses incurred by the Assignee (or such designee) or such
Depositor, as such are incurred, in connection with the termination of the
Servicer and the transfer of servicing of the Specified Mortgage Loans to a
successor servicer. The provisions of this paragraph shall not limit whatever
rights the Servicer, the Assignee or any Depositor may have under other
provisions of this Agreement and/or any applicable Reconstitution Agreement or
otherwise, whether in equity or at law, such as an action for damages, specific
performance or injunctive relief.
     (c) The Assignee agrees to indemnify and hold harmless the Seller, the
Servicer, any Subservicer, any Participating Entity, and, if applicable, any
Third-Party Originator, each Person who controls any of such parties (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the respective present and former directors, officers and employees of each
of the foregoing from and against any losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other
costs, fees and expenses that any of them may sustain arising out of or based
upon any untrue statement or alleged untrue statement of any material fact
contained in any filing with the Commission or the omission or alleged omission
to state in any filing with the Commission a material fact required to be stated
or necessary to be stated in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement, alleged untrue
statement, omission, or alleged omission relates to any filing with the
Commission other than the Company Information.”

 



--------------------------------------------------------------------------------



 



EXHIBIT I

 



--------------------------------------------------------------------------------



 



EXHIBIT II

 



--------------------------------------------------------------------------------



 



EXHIBIT III
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
     The assessment of compliance to be delivered by [the Servicer] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”

                  Applicable Servicing Criteria   Servicing Criteria
 
       
Reference
  Criteria    
 
       
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
X
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   X
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   X
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   X
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   X
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   X
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   X
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   X
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   X

 



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria
 
       
Reference
  Criteria    
 
       
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.   X
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   X
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   X
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.   X
 
       
1122(d)(4)(ii)
  Mortgage loan and related documents are safeguarded as required by the
transaction agreements   X
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   X
 
       
1122(d)(4)(iv)
  Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.   X
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   X
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.   X
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   X
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).   X
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.   X
 
       
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.   X

 



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria
 
       
Reference
  Criteria    
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   X
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   X
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   X
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   X
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    

     
 
  [NAME OF SERVICER] [NAME OF
SUBSERVICER]
 
   
 
  Date:                                                             
 
   
 
 
By:                                                                                
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT IV
FORM OF ANNUAL CERTIFICATION

     
Re:
  The [    ] agreement dated as of [    ], 200[ ] (the “Agreement”), among
[IDENTIFY PARTIES]

     I,                                                             ,
the                                        of [NAME OF SERVICER], certify to
[the Assignee], [the Depositor], and the [Master Servicer] [Securities
Administrator] [Trustee], and their officers, with the knowledge and intent that
they will rely upon this certification, that:
     (1) I have reviewed the servicer compliance statement of the Servicer
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB and identified as
the responsibility of the Servicer on Exhibit III of the related Assignment,
Assumption and Recognition Agreement (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Servicer during 200[ ] that were delivered by the
Servicer to the [Depositor] [Master Servicer] [Securities Administrator]
[Trustee] pursuant to the Agreement (collectively, the “Servicing Information”);
     (2) Based on my knowledge, the Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Information;
     (3) Based on my knowledge, all of the Servicing Information required to be
provided by the Servicer under the Agreement has been provided to the
[Depositor] [Master Servicer] [Securities Administrator] [Trustee];
     (4) I am responsible for reviewing the activities performed by the Servicer
as servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Servicer has fulfilled its obligations under the Agreement; and
     (5) The Compliance Statement required to be delivered by the Servicer
pursuant to this Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Servicer and by each Subcontractor pursuant to
the Agreement, have been provided to the [Depositor] [Master Servicer]. Any
material instances of noncompliance described in such reports have been
disclosed to the

 



--------------------------------------------------------------------------------



 



[Depositor] [Master Servicer]. Any material instance of noncompliance with the
Servicing Criteria has been disclosed in such reports.

                  Date:              
 
           
 
  By:                       Name:         Title:    

 